OMB APPROVAL OMB Number: 3235-0582 Expires: January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-03462 Meeder Funds Exact name of registrant as specified in charter) 6125 Memorial Drive, Dublin, Ohio (Address of principal executive offices) (Zip code) Robert S. Meeder, Jr., 6125 Memorial Drive, Dublin, Ohio 43017 (Name and address of agent for service) Registrant’s telephone number, including area code: 614-766-7000 Date of fiscal year end: December 31 Date of reporting period: June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. SEC 2451 (4-03) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. ITEM 1. PROXY VOTING RECORD: The Money Market Fund held no securities during the period covered by this report in which there was a security holder vote.Accordingly there are no proxy votes to report. The Utilities and Infrastructure Fund Company Name Security ID Meeting Date Meeting Type Primary Ticker Symbol Committee Name Proposal Number Proposal Long Text Vote VODAFONE GROUP PLC 92857W209 24-Jul-12 Annual VOD Management 1 TO RECEIVE THE COMPANY'S ACCOUNTS AND REPORTS OF THE DIRECTORS AND THE AUDITOR FOR THE YEAR ENDED 31 MARCH 2012 F VODAFONE GROUP PLC 92857W209 24-Jul-12 Annual VOD Management 2 TO RE-ELECT GERARD KLEISTERLEE AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE) F VODAFONE GROUP PLC 92857W209 24-Jul-12 Annual VOD Management 3 TO RE-ELECT VITTORIO COLAO AS A DIRECTOR F VODAFONE GROUP PLC 92857W209 24-Jul-12 Annual VOD Management 4 TO RE-ELECT ANDY HALFORD AS A DIRECTOR F VODAFONE GROUP PLC 92857W209 24-Jul-12 Annual VOD Management 5 TO RE-ELECT STEPHEN PUSEY AS A DIRECTOR F VODAFONE GROUP PLC 92857W209 24-Jul-12 Annual VOD Management 6 TO RE-ELECT RENEE JAMES AS A DIRECTOR F VODAFONE GROUP PLC 92857W209 24-Jul-12 Annual VOD Management 7 TO RE-ELECT ALAN JEBSON AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE) F VODAFONE GROUP PLC 92857W209 24-Jul-12 Annual VOD Management 8 TO RE-ELECT SAMUEL JONAH AS A DIRECTOR (MEMBER OF THE REMUNERATION COMMITTEE) F VODAFONE GROUP PLC 92857W209 24-Jul-12 Annual VOD Management 9 TO RE-ELECT NICK LAND AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE) F VODAFONE GROUP PLC 92857W209 24-Jul-12 Annual VOD Management 10 TO RE-ELECT ANNE LAUVERGEON AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE) F VODAFONE GROUP PLC 92857W209 24-Jul-12 Annual VOD Management 11 TO RE-ELECT LUC VANDEVELDE AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE AND MEMBER OF THE REMUNERATION COMMITTEE) F VODAFONE GROUP PLC 92857W209 24-Jul-12 Annual VOD Management 12 TO RE-ELECT ANTHONY WATSON AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE AND MEMBER OF THE REMUNERATION COMMITTEE) F VODAFONE GROUP PLC 92857W209 24-Jul-12 Annual VOD Management 13 TO RE-ELECT PHILIP YEA AS A DIRECTOR (MEMBER OF THE REMUNERATION COMMITTEE) F VODAFONE GROUP PLC 92857W209 24-Jul-12 Annual VOD Management 14 TO APPROVE A FINAL DIVIDEND OF 6.47 PENCE PER ORDINARY SHARE F VODAFONE GROUP PLC 92857W209 24-Jul-12 Annual VOD Management 15 TO APPROVE THE REMUNERATION REPORT OF THE BOARD FOR THE YEAR ENDED 31 MARCH 2012 F VODAFONE GROUP PLC 92857W209 24-Jul-12 Annual VOD Management 16 TO RE-APPOINT DELOITTE LLP AS AUDITOR F VODAFONE GROUP PLC 92857W209 24-Jul-12 Annual VOD Management 17 TO AUTHORISE THE AUDIT & RISK COMMITTEE TO DETERMINE THE REMUNERATION OF THE AUDITOR F VODAFONE GROUP PLC 92857W209 24-Jul-12 Annual VOD Management 18 TO AUTHORISE THE DIRECTORS TO ALLOT SHARES F VODAFONE GROUP PLC 92857W209 24-Jul-12 Annual VOD Management 19 TO AUTHORISE THE DIRECTORS TO DIS-APPLY PRE-EMPTION RIGHTS F VODAFONE GROUP PLC 92857W209 24-Jul-12 Annual VOD Management 20 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES (SECTION 701, COMPANIES ACT 2006) F VODAFONE GROUP PLC 92857W209 24-Jul-12 Annual VOD Management 21 TO AUTHORISE POLITICAL DONATIONS AND EXPENDITURE F VODAFONE GROUP PLC 92857W209 24-Jul-12 Annual VOD Management 22 TO AUTHORISE THE CALLING OF A GENERAL MEETING OTHER THAN AN ANNUAL GENERAL MEETING ON NOT LESS THAN 14 CLEAR DAYS' NOTICE N ENERSYS 29275Y102 26-Jul-12 Annual ENS Management 1 ELECTION OF CLASS II DIRECTOR: HWAN-YOON F. CHUNG F ENERSYS 29275Y102 26-Jul-12 Annual ENS Management 2 ELECTION OF CLASS II DIRECTOR: ARTHUR T. KATSAROS F ENERSYS 29275Y102 26-Jul-12 Annual ENS Management 3 ELECTION OF CLASS II DIRECTOR: GENERAL ROBERT MAGNUS, USMC (RETIRED) F ENERSYS 29275Y102 26-Jul-12 Annual ENS Management 4 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS ENERSYS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING MARCH 31, 2013. F ENERSYS 29275Y102 26-Jul-12 Annual ENS Management 5 AN ADVISORY VOTE TO APPROVE ENERSYS NAMED EXECUTIVE OFFICER COMPENSATION. F NATIONAL GRID PLC 30-Jul-12 Annual NGG Management 1 TO RECEIVE THE ANNUAL REPORT AND ACCOUNTS F NATIONAL GRID PLC 30-Jul-12 Annual NGG Management 2 TO DECLARE A FINAL DIVIDEND F NATIONAL GRID PLC 30-Jul-12 Annual NGG Management 3 TO ELECT SIR PETER GERSHON F NATIONAL GRID PLC 30-Jul-12 Annual NGG Management 4 TO RE-ELECT STEVE HOLLIDAY F NATIONAL GRID PLC 30-Jul-12 Annual NGG Management 5 TO RE-ELECT ANDREW BONFIELD F NATIONAL GRID PLC 30-Jul-12 Annual NGG Management 6 TO RE-ELECT TOM KING F NATIONAL GRID PLC 30-Jul-12 Annual NGG Management 7 TO RE-ELECT NICK WINSER F NATIONAL GRID PLC 30-Jul-12 Annual NGG Management 8 TO RE-ELECT KEN HARVEY F NATIONAL GRID PLC 30-Jul-12 Annual NGG Management 9 TO RE-ELECT LINDA ADAMANY F NATIONAL GRID PLC 30-Jul-12 Annual NGG Management 10 TO RE-ELECT PHILIP AIKEN N NATIONAL GRID PLC 30-Jul-12 Annual NGG Management 11 TO ELECT NORA BROWNELL F NATIONAL GRID PLC 30-Jul-12 Annual NGG Management 12 TO ELECT PAUL GOLBY F NATIONAL GRID PLC 30-Jul-12 Annual NGG Management 13 TO ELECT RUTH KELLY F NATIONAL GRID PLC 30-Jul-12 Annual NGG Management 14 TO RE-ELECT MARIA RICHTER F NATIONAL GRID PLC 30-Jul-12 Annual NGG Management 15 TO RE-ELECT GEORGE ROSE F NATIONAL GRID PLC 30-Jul-12 Annual NGG Management 16 TO REAPPOINT THE AUDITORS PRICEWATERHOUSECOOPERS LLP F NATIONAL GRID PLC 30-Jul-12 Annual NGG Management 17 TO AUTHORISE THE DIRECTORS TO SET THE AUDITORS' REMUNERATION F NATIONAL GRID PLC 30-Jul-12 Annual NGG Management 18 TO APPROVE THE DIRECTORS' REMUNERATION REPORT F NATIONAL GRID PLC 30-Jul-12 Annual NGG Management 19 TO AUTHORISE THE DIRECTORS TO ALLOT ORDINARY SHARES F NATIONAL GRID PLC 30-Jul-12 Annual NGG Management 20 TO DISAPPLY PRE-EMPTION RIGHTS F NATIONAL GRID PLC 30-Jul-12 Annual NGG Management 21 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN ORDINARY SHARES F NATIONAL GRID PLC 30-Jul-12 Annual NGG Management 22 TO AUTHORISE THE DIRECTORS TO HOLD GENERAL MEETINGS ON 14 CLEAR DAYS' NOTICE N NATIONAL GRID PLC 30-Jul-12 Annual NGG Management 23 TO AMEND THE EXISTING ARTICLES OF ASSOCIATION F NORTHEAST UTILITIES 31-Oct-12 Annual NU Management 1 DIRECTOR F NORTHEAST UTILITIES 31-Oct-12 Annual NU Management 1 DIRECTOR F NORTHEAST UTILITIES 31-Oct-12 Annual NU Management 1 DIRECTOR F NORTHEAST UTILITIES 31-Oct-12 Annual NU Management 1 DIRECTOR F NORTHEAST UTILITIES 31-Oct-12 Annual NU Management 1 DIRECTOR F NORTHEAST UTILITIES 31-Oct-12 Annual NU Management 1 DIRECTOR F NORTHEAST UTILITIES 31-Oct-12 Annual NU Management 1 DIRECTOR F NORTHEAST UTILITIES 31-Oct-12 Annual NU Management 1 DIRECTOR F NORTHEAST UTILITIES 31-Oct-12 Annual NU Management 1 DIRECTOR F NORTHEAST UTILITIES 31-Oct-12 Annual NU Management 1 DIRECTOR F NORTHEAST UTILITIES 31-Oct-12 Annual NU Management 1 DIRECTOR F NORTHEAST UTILITIES 31-Oct-12 Annual NU Management 1 DIRECTOR F NORTHEAST UTILITIES 31-Oct-12 Annual NU Management 1 DIRECTOR F NORTHEAST UTILITIES 31-Oct-12 Annual NU Management 1 DIRECTOR F NORTHEAST UTILITIES 31-Oct-12 Annual NU Management 2 TO CONSIDER AND APPROVE THE FOLLOWING ADVISORY (NON-BINDING) PROPOSAL: RESOLVED, THAT THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND ANY RELATED MATERIAL IS HEREBY APPROVED. " F NORTHEAST UTILITIES 31-Oct-12 Annual NU Management 3 TO RE-APPROVE THE MATERIAL TERMS OF PERFORMANCE GOALS UNDER THE 2(M) OF THE INTERNAL REVENUE CODE. F NORTHEAST UTILITIES 31-Oct-12 Annual NU Management 4 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2012. F SIEMENS AG 23-Jan-13 Annual SI Management 1 APPROPRIATION OF NET INCOME F SIEMENS AG 23-Jan-13 Annual SI Management 2 RATIFICATION OF THE ACTS OF THE MANAGING BOARD F SIEMENS AG 23-Jan-13 Annual SI Management 3 RATIFICATION OF THE ACTS OF THE SUPERVISORY BOARD F SIEMENS AG 23-Jan-13 Annual SI Management 4 APPOINTMENT OF INDEPENDENT AUDITORS F SIEMENS AG 23-Jan-13 Annual SI Management 5 ELECTION OF MEMBER TO THE SUPERVISORY BOARD: JOSEF ACKERMAN N SIEMENS AG 23-Jan-13 Annual SI Management 6 ELECTION OF MEMBER TO THE SUPERVISORY BOARD: GERD VON BRANDENSTEIN F SIEMENS AG 23-Jan-13 Annual SI Management 7 ELECTION OF MEMBER TO THE SUPERVISORY BOARD: GERHARD CROMME N SIEMENS AG 23-Jan-13 Annual SI Management 8 ELECTION OF MEMBER TO THE SUPERVISORY BOARD: MICHAEL DIEKMAN F SIEMENS AG 23-Jan-13 Annual SI Management 9 ELECTION OF MEMBER TO THE SUPERVISORY BOARD: HANS MICHAEL GAUL F SIEMENS AG 23-Jan-13 Annual SI Management 10 ELECTION OF MEMBER TO THE SUPERVISORY BOARD: PETER GRUSS F SIEMENS AG 23-Jan-13 Annual SI Management 11 ELECTION OF MEMBER TO THE SUPERVISORY BOARD: NICOLA LEIBINGER-KAMMULLER F SIEMENS AG 23-Jan-13 Annual SI Management 12 ELECTION OF MEMBER TO THE SUPERVISORY BOARD: GERARD MESTRALLET F SIEMENS AG 23-Jan-13 Annual SI Management 13 ELECTION OF MEMBER TO THE SUPERVISORY BOARD: GULER SABANCI F SIEMENS AG 23-Jan-13 Annual SI Management 14 ELECTION OF MEMBER TO THE SUPERVISORY BOARD: WERNER WENNING F SIEMENS AG 23-Jan-13 Annual SI Management 15 APPROVAL OF A SETTLEMENT AGREEMENT WITH A FORMER MEMBER OF THE MANAGING BOARD F SIEMENS AG 23-Jan-13 Annual SI Management 16 APPROVAL OF THE SPIN-OFF AND ACQUISITION AGREEMENT BETWEEN SIEMENS AG AND OSRAM LICHT AG F SIEMENS AG 23-Jan-13 Annual SI Management 17 COUNTERMOTION A A QUALCOMM INCORPORATED 5-Mar-13 Annual QCOM Management 1 ELECTION OF DIRECTOR: BARBARA T. ALEXANDER N QUALCOMM INCORPORATED 5-Mar-13 Annual QCOM Management 2 ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK F QUALCOMM INCORPORATED 5-Mar-13 Annual QCOM Management 3 ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE F QUALCOMM INCORPORATED 5-Mar-13 Annual QCOM Management 4 ELECTION OF DIRECTOR: SUSAN HOCKFIELD F QUALCOMM INCORPORATED 5-Mar-13 Annual QCOM Management 5 ELECTION OF DIRECTOR: THOMAS W. HORTON F QUALCOMM INCORPORATED 5-Mar-13 Annual QCOM Management 6 ELECTION OF DIRECTOR: PAUL E. JACOBS F QUALCOMM INCORPORATED 5-Mar-13 Annual QCOM Management 7 ELECTION OF DIRECTOR: SHERRY LANSING F QUALCOMM INCORPORATED 5-Mar-13 Annual QCOM Management 8 ELECTION OF DIRECTOR: DUANE A. NELLES F QUALCOMM INCORPORATED 5-Mar-13 Annual QCOM Management 9 ELECTION OF DIRECTOR: FRANCISCO ROS F QUALCOMM INCORPORATED 5-Mar-13 Annual QCOM Management 10 ELECTION OF DIRECTOR: BRENT SCOWCROFT F QUALCOMM INCORPORATED 5-Mar-13 Annual QCOM Management 11 ELECTION OF DIRECTOR: MARC I. STERN F QUALCOMM INCORPORATED 5-Mar-13 Annual QCOM Management 12 TO APPROVE THE 2006 LONG-TERM INCENTIVE PLAN, AS AMENDED, WHICH INCLUDES AN INCREASE IN THE SHARE RESERVE BY 90,000,000 SHARES. F QUALCOMM INCORPORATED 5-Mar-13 Annual QCOM Management 13 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 29, 2013. F QUALCOMM INCORPORATED 5-Mar-13 Annual QCOM Management 14 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. F NATIONAL FUEL GAS COMPANY 7-Mar-13 Annual NFG Management 1 DIRECTOR F NATIONAL FUEL GAS COMPANY 7-Mar-13 Annual NFG Management 1 DIRECTOR F NATIONAL FUEL GAS COMPANY 7-Mar-13 Annual NFG Management 1 DIRECTOR F NATIONAL FUEL GAS COMPANY 7-Mar-13 Annual NFG Management 2 VOTE TO RATIFY PRICEWATERHOUSECOOPERS LLP AS OUR REGISTERED PUBLIC ACCOUNTING FIRM F NATIONAL FUEL GAS COMPANY 7-Mar-13 Annual NFG Management 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION F ITC HOLDINGS CORP. 16-Apr-13 Special ITC Management 1 TO APPROVE THE MERGER AGREEMENT, DATED AS OF DECEMBER 4, 2011, AS AMENDED BY AMENDMENT NO. 1, DATED SEPTEMBER 21, 2012, AND BY AMENDMENT NO. 2, DATED JANUARY 28, 2013 (AS THE SAME MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME, THE MERGER AGREEMENT"), AMONG ENTERGY CORPORATION, MID SOUTH TRANSCO LLC, ITC HOLDINGS CORP. AND ITC MIDSOUTH LLC. " F ITC HOLDINGS CORP. 16-Apr-13 Special ITC Management 2 TO AMEND THE AMENDED AND RESTATED ARTICLES OF INCORPORATION OF ITC HOLDINGS CORP. TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF ITC HOLDINGS CORP. COMMON STOCK FROM 100,000,,000,000. F ITC HOLDINGS CORP. 16-Apr-13 Special ITC Management 3 TO APPROVE THE ISSUANCE OF ITC HOLDINGS CORP. COMMON STOCK PURSUANT TO THE MERGER AGREEMENT, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. F ITC HOLDINGS CORP. 16-Apr-13 Special ITC Management 4 TO APPROVE, BY NON-BINDING ADVISORY VOTE, CERTAIN COMPENSATION ARRANGEMENTS FOR ITC HOLDINGS CORP.'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER CONTEMPLATED BY THE MERGER AGREEMENT. F ITC HOLDINGS CORP. 16-Apr-13 Special ITC Management 5 TO ADJOURN THE SPECIAL MEETING IF NECESSARY OR APPROPRIATE TO PERMIT FURTHER SOLICITATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE PROPOSALS (1), (2) AND (3). F EQT CORPORATION 26884L109 17-Apr-13 Annual EQT Management 1 ELECTION OF DIRECTOR: VICKY A. BAILEY F EQT CORPORATION 26884L109 17-Apr-13 Annual EQT Management 2 ELECTION OF DIRECTOR: KENNETH M. BURKE F EQT CORPORATION 26884L109 17-Apr-13 Annual EQT Management 3 ELECTION OF DIRECTOR: GEORGE L. MILES, JR. N EQT CORPORATION 26884L109 17-Apr-13 Annual EQT Management 4 ELECTION OF DIRECTOR: STEPHEN A. THORINGTON F EQT CORPORATION 26884L109 17-Apr-13 Annual EQT Management 5 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S RESTATED ARTICLES OF INCORPORATION F EQT CORPORATION 26884L109 17-Apr-13 Annual EQT Management 6 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION F EQT CORPORATION 26884L109 17-Apr-13 Annual EQT Management 7 RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT F EQT CORPORATION 26884L109 17-Apr-13 Annual EQT Management 8 SHAREHOLDER PROPOSAL REGARDING A POLITICAL CONTRIBUTION FEASIBILITY STUDY F MDU RESOURCES GROUP, INC. 23-Apr-13 Annual MDU Management 1 ELECTION OF DIRECTOR: THOMAS EVERIST F MDU RESOURCES GROUP, INC. 23-Apr-13 Annual MDU Management 2 ELECTION OF DIRECTOR: KAREN B. FAGG F MDU RESOURCES GROUP, INC. 23-Apr-13 Annual MDU Management 3 ELECTION OF DIRECTOR: DAVID L. GOODIN F MDU RESOURCES GROUP, INC. 23-Apr-13 Annual MDU Management 4 ELECTION OF DIRECTOR: A. BART HOLADAY F MDU RESOURCES GROUP, INC. 23-Apr-13 Annual MDU Management 5 ELECTION OF DIRECTOR: DENNIS W. JOHNSON F MDU RESOURCES GROUP, INC. 23-Apr-13 Annual MDU Management 6 ELECTION OF DIRECTOR: THOMAS C. KNUDSON F MDU RESOURCES GROUP, INC. 23-Apr-13 Annual MDU Management 7 ELECTION OF DIRECTOR: PATRICIA L. MOSS F MDU RESOURCES GROUP, INC. 23-Apr-13 Annual MDU Management 8 ELECTION OF DIRECTOR: HARRY J. PEARCE F MDU RESOURCES GROUP, INC. 23-Apr-13 Annual MDU Management 9 ELECTION OF DIRECTOR: J. KENT WELLS F MDU RESOURCES GROUP, INC. 23-Apr-13 Annual MDU Management 10 ELECTION OF DIRECTOR: JOHN K. WILSON F MDU RESOURCES GROUP, INC. 23-Apr-13 Annual MDU Management 11 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR 2013. F MDU RESOURCES GROUP, INC. 23-Apr-13 Annual MDU Management 12 APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. F BLACK HILLS CORPORATION 23-Apr-13 Annual BKH Management 1 DIRECTOR F BLACK HILLS CORPORATION 23-Apr-13 Annual BKH Management 1 DIRECTOR F BLACK HILLS CORPORATION 23-Apr-13 Annual BKH Management 1 DIRECTOR F BLACK HILLS CORPORATION 23-Apr-13 Annual BKH Management 2 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO SERVE AS BLACK HILLS CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. F BLACK HILLS CORPORATION 23-Apr-13 Annual BKH Management 3 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. F ENERGEN CORPORATION 29265N108 24-Apr-13 Annual EGN Management 1 DIRECTOR F ENERGEN CORPORATION 29265N108 24-Apr-13 Annual EGN Management 1 DIRECTOR F ENERGEN CORPORATION 29265N108 24-Apr-13 Annual EGN Management 1 DIRECTOR F ENERGEN CORPORATION 29265N108 24-Apr-13 Annual EGN Management 2 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. F ENERGEN CORPORATION 29265N108 24-Apr-13 Annual EGN Management 3 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. F ENERGEN CORPORATION 29265N108 24-Apr-13 Annual EGN Management 4 PROPOSAL TO APPROVE QUALIFICATION OF THE ANNUAL INCENTIVE COMPENSATION PLAN. F ENERGEN CORPORATION 29265N108 24-Apr-13 Annual EGN Management 5 PROPOSAL TO AMEND THE CERTIFICATE OF INCORPORATION TO PROVIDE FOR ONE-YEAR RATHER THAN THREE-YEAR STAGGERED TERMS FOR DIRECTORS. F GENERAL ELECTRIC COMPANY 24-Apr-13 Annual GE Management 1 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE F GENERAL ELECTRIC COMPANY 24-Apr-13 Annual GE Management 2 ELECTION OF DIRECTOR: JOHN J. BRENNAN F GENERAL ELECTRIC COMPANY 24-Apr-13 Annual GE Management 3 ELECTION OF DIRECTOR: JAMES I. CASH, JR. F GENERAL ELECTRIC COMPANY 24-Apr-13 Annual GE Management 4 ELECTION OF DIRECTOR: FRANCISCO D'SOUZA F GENERAL ELECTRIC COMPANY 24-Apr-13 Annual GE Management 5 ELECTION OF DIRECTOR: MARIJN E. DEKKERS F GENERAL ELECTRIC COMPANY 24-Apr-13 Annual GE Management 6 ELECTION OF DIRECTOR: ANN M. FUDGE F GENERAL ELECTRIC COMPANY 24-Apr-13 Annual GE Management 7 ELECTION OF DIRECTOR: SUSAN HOCKFIELD F GENERAL ELECTRIC COMPANY 24-Apr-13 Annual GE Management 8 ELECTION OF DIRECTOR: JEFFREY R. IMMELT F GENERAL ELECTRIC COMPANY 24-Apr-13 Annual GE Management 9 ELECTION OF DIRECTOR: ANDREA JUNG F GENERAL ELECTRIC COMPANY 24-Apr-13 Annual GE Management 10 ELECTION OF DIRECTOR: ROBERT W. LANE F GENERAL ELECTRIC COMPANY 24-Apr-13 Annual GE Management 11 ELECTION OF DIRECTOR: RALPH S. LARSEN F GENERAL ELECTRIC COMPANY 24-Apr-13 Annual GE Management 12 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS N GENERAL ELECTRIC COMPANY 24-Apr-13 Annual GE Management 13 ELECTION OF DIRECTOR: JAMES J. MULVA F GENERAL ELECTRIC COMPANY 24-Apr-13 Annual GE Management 14 ELECTION OF DIRECTOR: MARY L. SCHAPIRO F GENERAL ELECTRIC COMPANY 24-Apr-13 Annual GE Management 15 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA F GENERAL ELECTRIC COMPANY 24-Apr-13 Annual GE Management 16 ELECTION OF DIRECTOR: JAMES S. TISCH F GENERAL ELECTRIC COMPANY 24-Apr-13 Annual GE Management 17 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III F GENERAL ELECTRIC COMPANY 24-Apr-13 Annual GE Management 18 ADVISORY APPROVAL OF OUR NAMED EXECUTIVES' COMPENSATION F GENERAL ELECTRIC COMPANY 24-Apr-13 Annual GE Management 19 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F GENERAL ELECTRIC COMPANY 24-Apr-13 Annual GE Management 20 CESSATION OF ALL STOCK OPTIONS AND BONUSES N GENERAL ELECTRIC COMPANY 24-Apr-13 Annual GE Management 21 DIRECTOR TERM LIMITS N GENERAL ELECTRIC COMPANY 24-Apr-13 Annual GE Management 22 INDEPENDENT CHAIRMAN F GENERAL ELECTRIC COMPANY 24-Apr-13 Annual GE Management 23 RIGHT TO ACT BY WRITTEN CONSENT F GENERAL ELECTRIC COMPANY 24-Apr-13 Annual GE Management 24 EXECUTIVES TO RETAIN SIGNIFICANT STOCK N GENERAL ELECTRIC COMPANY 24-Apr-13 Annual GE Management 25 MULTIPLE CANDIDATE ELECTIONS N ABB LTD 25-Apr-13 Annual ABB Management 1 APPROVAL OF THE ANNUAL REPORT, THE CONSOLIDATED FINANCIAL STATEMENTS, AND THE ANNUAL FINANCIAL STATEMENTS FOR 2012 F ABB LTD 25-Apr-13 Annual ABB Management 2 CONSULTATIVE VOTE ON THE 2 F ABB LTD 25-Apr-13 Annual ABB Management 3 DISCHARGE OF THE BOARD OF DIRECTORS AND THE PERSONS ENTRUSTED WITH MANAGEMENT F ABB LTD 25-Apr-13 Annual ABB Management 4 APPROPRIATION OF AVAILABLE EARNINGS AND DISTRIBUTION OF CAPITAL CONTRIBUTION RESERVE F ABB LTD 25-Apr-13 Annual ABB Management 5 RENEWAL OF AUTHORIZED SHARE CAPITAL F ABB LTD 25-Apr-13 Annual ABB Management 6 RE-ELECTION TO THE BOARD OF DIRECTOR: ROGER AGNELLI F ABB LTD 25-Apr-13 Annual ABB Management 7 RE-ELECTION TO THE BOARD OF DIRECTOR: LOUIS R. HUGHES F ABB LTD 25-Apr-13 Annual ABB Management 8 RE-ELECTION TO THE BOARD OF DIRECTOR: HANS ULRICH MARKI F ABB LTD 25-Apr-13 Annual ABB Management 9 RE-ELECTION TO THE BOARD OF DIRECTOR: MICHEL DE ROSEN F ABB LTD 25-Apr-13 Annual ABB Management 10 RE-ELECTION TO THE BOARD OF DIRECTOR: MICHAEL TRESCHOW F ABB LTD 25-Apr-13 Annual ABB Management 11 RE-ELECTION TO THE BOARD OF DIRECTOR: JACOB WALLENBERG N ABB LTD 25-Apr-13 Annual ABB Management 12 RE-ELECTION TO THE BOARD OF DIRECTOR: YING YEH F ABB LTD 25-Apr-13 Annual ABB Management 13 RE-ELECTION TO THE BOARD OF DIRECTOR: HUBERTUS VON GRUNBERG F ABB LTD 25-Apr-13 Annual ABB Management 14 RE-ELECTION OF THE AUDITORS ERNST & YOUNG AG F AT&T INC. 00206R102 26-Apr-13 Annual T Management 1 ELECTION OF DIRECTOR: RANDALL L. STEPHENSON F AT&T INC. 00206R102 26-Apr-13 Annual T Management 2 ELECTION OF DIRECTOR: GILBERT F. AMELIO F AT&T INC. 00206R102 26-Apr-13 Annual T Management 3 ELECTION OF DIRECTOR: REUBEN V. ANDERSON F AT&T INC. 00206R102 26-Apr-13 Annual T Management 4 ELECTION OF DIRECTOR: JAMES H. BLANCHARD F AT&T INC. 00206R102 26-Apr-13 Annual T Management 5 ELECTION OF DIRECTOR: JAIME CHICO PARDO F AT&T INC. 00206R102 26-Apr-13 Annual T Management 6 ELECTION OF DIRECTOR: SCOTT T. FORD F AT&T INC. 00206R102 26-Apr-13 Annual T Management 7 ELECTION OF DIRECTOR: JAMES P. KELLY F AT&T INC. 00206R102 26-Apr-13 Annual T Management 8 ELECTION OF DIRECTOR: JON C. MADONNA F AT&T INC. 00206R102 26-Apr-13 Annual T Management 9 ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER F AT&T INC. 00206R102 26-Apr-13 Annual T Management 10 ELECTION OF DIRECTOR: JOHN B. MCCOY F AT&T INC. 00206R102 26-Apr-13 Annual T Management 11 ELECTION OF DIRECTOR: JOYCE M. ROCHE F AT&T INC. 00206R102 26-Apr-13 Annual T Management 12 ELECTION OF DIRECTOR: MATTHEW K. ROSE F AT&T INC. 00206R102 26-Apr-13 Annual T Management 13 ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON F AT&T INC. 00206R102 26-Apr-13 Annual T Management 14 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. F AT&T INC. 00206R102 26-Apr-13 Annual T Management 15 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. F AT&T INC. 00206R102 26-Apr-13 Annual T Management 16 APPROVE STOCK PURCHASE AND DEFERRAL PLAN. F AT&T INC. 00206R102 26-Apr-13 Annual T Management 17 POLITICAL CONTRIBUTIONS REPORT. F AT&T INC. 00206R102 26-Apr-13 Annual T Management 18 LEAD BATTERIES REPORT. F AT&T INC. 00206R102 26-Apr-13 Annual T Management 19 COMPENSATION PACKAGES. F AT&T INC. 00206R102 26-Apr-13 Annual T Management 20 INDEPENDENT BOARD CHAIRMAN. F SPECTRA ENERGY CORP 30-Apr-13 Annual SE Management 1 ELECTION OF DIRECTOR: WILLIAM T. ESREY F SPECTRA ENERGY CORP 30-Apr-13 Annual SE Management 2 ELECTION OF DIRECTOR: GREGORY L. EBEL F SPECTRA ENERGY CORP 30-Apr-13 Annual SE Management 3 ELECTION OF DIRECTOR: AUSTIN A. ADAMS F SPECTRA ENERGY CORP 30-Apr-13 Annual SE Management 4 ELECTION OF DIRECTOR: JOSEPH ALVARADO F SPECTRA ENERGY CORP 30-Apr-13 Annual SE Management 5 ELECTION OF DIRECTOR: PAMELA L. CARTER F SPECTRA ENERGY CORP 30-Apr-13 Annual SE Management 6 ELECTION OF DIRECTOR: F. ANTHONY COMPER F SPECTRA ENERGY CORP 30-Apr-13 Annual SE Management 7 ELECTION OF DIRECTOR: PETER B. HAMILTON F SPECTRA ENERGY CORP 30-Apr-13 Annual SE Management 8 ELECTION OF DIRECTOR: DENNIS R. HENDRIX F SPECTRA ENERGY CORP 30-Apr-13 Annual SE Management 9 ELECTION OF DIRECTOR: MICHAEL MCSHANE F SPECTRA ENERGY CORP 30-Apr-13 Annual SE Management 10 ELECTION OF DIRECTOR: MICHAEL G. MORRIS F SPECTRA ENERGY CORP 30-Apr-13 Annual SE Management 11 ELECTION OF DIRECTOR: MICHAEL E.J. PHELPS F SPECTRA ENERGY CORP 30-Apr-13 Annual SE Management 12 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS SPECTRA ENERGY CORP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. F SPECTRA ENERGY CORP 30-Apr-13 Annual SE Management 13 AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. F SPECTRA ENERGY CORP 30-Apr-13 Annual SE Management 14 SHAREHOLDER PROPOSAL CONCERNING DISCLOSURE OF POLITICAL CONTRIBUTIONS. F SPECTRA ENERGY CORP 30-Apr-13 Annual SE Management 15 SHAREHOLDER PROPOSAL CONCERNING FUGITIVE METHANE EMISSIONS REPORT. F NORTHEAST UTILITIES 1-May-13 Annual NU Management 1 DIRECTOR F NORTHEAST UTILITIES 1-May-13 Annual NU Management 1 DIRECTOR F NORTHEAST UTILITIES 1-May-13 Annual NU Management 1 DIRECTOR F NORTHEAST UTILITIES 1-May-13 Annual NU Management 1 DIRECTOR F NORTHEAST UTILITIES 1-May-13 Annual NU Management 1 DIRECTOR F NORTHEAST UTILITIES 1-May-13 Annual NU Management 1 DIRECTOR F NORTHEAST UTILITIES 1-May-13 Annual NU Management 1 DIRECTOR F NORTHEAST UTILITIES 1-May-13 Annual NU Management 1 DIRECTOR F NORTHEAST UTILITIES 1-May-13 Annual NU Management 1 DIRECTOR F NORTHEAST UTILITIES 1-May-13 Annual NU Management 1 DIRECTOR F NORTHEAST UTILITIES 1-May-13 Annual NU Management 1 DIRECTOR F NORTHEAST UTILITIES 1-May-13 Annual NU Management 1 DIRECTOR F NORTHEAST UTILITIES 1-May-13 Annual NU Management 1 DIRECTOR F NORTHEAST UTILITIES 1-May-13 Annual NU Management 1 DIRECTOR F NORTHEAST UTILITIES 1-May-13 Annual NU Management 2 TO CONSIDER AND APPROVE THE FOLLOWING ADVISORY (NON-BINDING) PROPOSAL: RESOLVED, THAT THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND ANY RELATED MATERIAL IS HEREBY APPROVED" " N NORTHEAST UTILITIES 1-May-13 Annual NU Management 3 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2013 F VERIZON COMMUNICATIONS INC. 92343V104 2-May-13 Annual VZ Management 1 ELECTION OF DIRECTOR: RICHARD L. CARRION F VERIZON COMMUNICATIONS INC. 92343V104 2-May-13 Annual VZ Management 2 ELECTION OF DIRECTOR: MELANIE L. HEALEY F VERIZON COMMUNICATIONS INC. 92343V104 2-May-13 Annual VZ Management 3 ELECTION OF DIRECTOR: M. FRANCES KEETH F VERIZON COMMUNICATIONS INC. 92343V104 2-May-13 Annual VZ Management 4 ELECTION OF DIRECTOR: ROBERT W. LANE F VERIZON COMMUNICATIONS INC. 92343V104 2-May-13 Annual VZ Management 5 ELECTION OF DIRECTOR: LOWELL C. MCADAM F VERIZON COMMUNICATIONS INC. 92343V104 2-May-13 Annual VZ Management 6 ELECTION OF DIRECTOR: SANDRA O. MOOSE F VERIZON COMMUNICATIONS INC. 92343V104 2-May-13 Annual VZ Management 7 ELECTION OF DIRECTOR: JOSEPH NEUBAUER N VERIZON COMMUNICATIONS INC. 92343V104 2-May-13 Annual VZ Management 8 ELECTION OF DIRECTOR: DONALD T. NICOLAISEN F VERIZON COMMUNICATIONS INC. 92343V104 2-May-13 Annual VZ Management 9 ELECTION OF DIRECTOR: CLARENCE OTIS, JR. F VERIZON COMMUNICATIONS INC. 92343V104 2-May-13 Annual VZ Management 10 ELECTION OF DIRECTOR: HUGH B. PRICE F VERIZON COMMUNICATIONS INC. 92343V104 2-May-13 Annual VZ Management 11 ELECTION OF DIRECTOR: RODNEY E. SLATER F VERIZON COMMUNICATIONS INC. 92343V104 2-May-13 Annual VZ Management 12 ELECTION OF DIRECTOR: KATHRYN A. TESIJA F VERIZON COMMUNICATIONS INC. 92343V104 2-May-13 Annual VZ Management 13 ELECTION OF DIRECTOR: GREGORY D. WASSON F VERIZON COMMUNICATIONS INC. 92343V104 2-May-13 Annual VZ Management 14 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F VERIZON COMMUNICATIONS INC. 92343V104 2-May-13 Annual VZ Management 15 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION F VERIZON COMMUNICATIONS INC. 92343V104 2-May-13 Annual VZ Management 16 APPROVAL OF LONG-TERM INCENTIVE PLAN F VERIZON COMMUNICATIONS INC. 92343V104 2-May-13 Annual VZ Management 17 NETWORK NEUTRALITY N VERIZON COMMUNICATIONS INC. 92343V104 2-May-13 Annual VZ Management 18 LOBBYING ACTIVITIES F VERIZON COMMUNICATIONS INC. 92343V104 2-May-13 Annual VZ Management 19 PROXY ACCESS BYLAWS F VERIZON COMMUNICATIONS INC. 92343V104 2-May-13 Annual VZ Management 20 SEVERANCE APPROVAL POLICY N VERIZON COMMUNICATIONS INC. 92343V104 2-May-13 Annual VZ Management 21 SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING F VERIZON COMMUNICATIONS INC. 92343V104 2-May-13 Annual VZ Management 22 SHAREHOLDER RIGHT TO ACT BY WRITTEN CONSENT F FLUOR CORPORATION 2-May-13 Annual FLR Management 1 ELECTION OF DIRECTOR: PETER K. BARKER F FLUOR CORPORATION 2-May-13 Annual FLR Management 2 ELECTION OF DIRECTOR: ALAN M. BENNETT F FLUOR CORPORATION 2-May-13 Annual FLR Management 3 ELECTION OF DIRECTOR: ROSEMARY T. BERKERY F FLUOR CORPORATION 2-May-13 Annual FLR Management 4 ELECTION OF DIRECTOR: JAMES T. HACKETT F FLUOR CORPORATION 2-May-13 Annual FLR Management 5 ELECTION OF DIRECTOR: KENT KRESA F FLUOR CORPORATION 2-May-13 Annual FLR Management 6 ELECTION OF DIRECTOR: DEAN R. O'HARE N FLUOR CORPORATION 2-May-13 Annual FLR Management 7 ELECTION OF DIRECTOR: ARMANDO J. OLIVERA F FLUOR CORPORATION 2-May-13 Annual FLR Management 8 ELECTION OF DIRECTOR: DAVID T. SEATON F FLUOR CORPORATION 2-May-13 Annual FLR Management 9 ELECTION OF DIRECTOR: NADER H. SULTAN F FLUOR CORPORATION 2-May-13 Annual FLR Management 10 AN ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. N FLUOR CORPORATION 2-May-13 Annual FLR Management 11 THE APPROVAL OF OUR AMENDED AND RESTATED 2 F FLUOR CORPORATION 2-May-13 Annual FLR Management 12 THE RATIFICATION OF THE APPOINTMENT BY OUR AUDIT COMMITTEE OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. F QUESTAR CORPORATION 10-May-13 Annual STR Management 1 ELECTION OF DIRECTOR: TERESA BECK F QUESTAR CORPORATION 10-May-13 Annual STR Management 2 ELECTION OF DIRECTOR: R.D. CASH F QUESTAR CORPORATION 10-May-13 Annual STR Management 3 ELECTION OF DIRECTOR: LAURENCE M. DOWNES F QUESTAR CORPORATION 10-May-13 Annual STR Management 4 ELECTION OF DIRECTOR: CHRISTOPHER A. HELMS F QUESTAR CORPORATION 10-May-13 Annual STR Management 5 ELECTION OF DIRECTOR: RONALD W. JIBSON F QUESTAR CORPORATION 10-May-13 Annual STR Management 6 ELECTION OF DIRECTOR: KEITH O. RATTIE F QUESTAR CORPORATION 10-May-13 Annual STR Management 7 ELECTION OF DIRECTOR: HARRIS H. SIMMONS F QUESTAR CORPORATION 10-May-13 Annual STR Management 8 ELECTION OF DIRECTOR: BRUCE A. WILLIAMSON F QUESTAR CORPORATION 10-May-13 Annual STR Management 9 RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITOR. F QUESTAR CORPORATION 10-May-13 Annual STR Management 10 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. F AMERICAN WATER WORKS COMPANY, INC. 13-May-13 Annual AWK Management 1 ELECTION OF DIRECTOR: STEPHEN P. ADIK F AMERICAN WATER WORKS COMPANY, INC. 13-May-13 Annual AWK Management 2 ELECTION OF DIRECTOR: MARTHA CLARK GOSS F AMERICAN WATER WORKS COMPANY, INC. 13-May-13 Annual AWK Management 3 ELECTION OF DIRECTOR: JULIE A. DOBSON F AMERICAN WATER WORKS COMPANY, INC. 13-May-13 Annual AWK Management 4 ELECTION OF DIRECTOR: PAUL J. EVANSON F AMERICAN WATER WORKS COMPANY, INC. 13-May-13 Annual AWK Management 5 ELECTION OF DIRECTOR: RICHARD R. GRIGG F AMERICAN WATER WORKS COMPANY, INC. 13-May-13 Annual AWK Management 6 ELECTION OF DIRECTOR: JULIA L. JOHNSON F AMERICAN WATER WORKS COMPANY, INC. 13-May-13 Annual AWK Management 7 ELECTION OF DIRECTOR: GEORGE MACKENZIE F AMERICAN WATER WORKS COMPANY, INC. 13-May-13 Annual AWK Management 8 ELECTION OF DIRECTOR: WILLIAM J. MARRAZZO F AMERICAN WATER WORKS COMPANY, INC. 13-May-13 Annual AWK Management 9 ELECTION OF DIRECTOR: JEFFRY E. STERBA F AMERICAN WATER WORKS COMPANY, INC. 13-May-13 Annual AWK Management 10 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDED DECEMBER 31, 2013. F AMERICAN WATER WORKS COMPANY, INC. 13-May-13 Annual AWK Management 11 ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. F NISOURCE INC. 65473P105 14-May-13 Annual NI Management 1 ELECTION OF DIRECTOR: RICHARD A. ABDOO F NISOURCE INC. 65473P105 14-May-13 Annual NI Management 2 ELECTION OF DIRECTOR: ARISTIDES S. CANDRIS F NISOURCE INC. 65473P105 14-May-13 Annual NI Management 3 ELECTION OF DIRECTOR: SIGMUND L. CORNELIUS F NISOURCE INC. 65473P105 14-May-13 Annual NI Management 4 ELECTION OF DIRECTOR: MICHAEL E. JESANIS F NISOURCE INC. 65473P105 14-May-13 Annual NI Management 5 ELECTION OF DIRECTOR: MARTY R. KITTRELL F NISOURCE INC. 65473P105 14-May-13 Annual NI Management 6 ELECTION OF DIRECTOR: W. LEE NUTTER F NISOURCE INC. 65473P105 14-May-13 Annual NI Management 7 ELECTION OF DIRECTOR: DEBORAH S. PARKER F NISOURCE INC. 65473P105 14-May-13 Annual NI Management 8 ELECTION OF DIRECTOR: ROBERT C. SKAGGS, JR. F NISOURCE INC. 65473P105 14-May-13 Annual NI Management 9 ELECTION OF DIRECTOR: TERESA A. TAYLOR F NISOURCE INC. 65473P105 14-May-13 Annual NI Management 10 ELECTION OF DIRECTOR: RICHARD L. THOMPSON F NISOURCE INC. 65473P105 14-May-13 Annual NI Management 11 ELECTION OF DIRECTOR: CAROLYN Y. WOO F NISOURCE INC. 65473P105 14-May-13 Annual NI Management 12 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. F NISOURCE INC. 65473P105 14-May-13 Annual NI Management 13 TO CONSIDER ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. F NISOURCE INC. 65473P105 14-May-13 Annual NI Management 14 TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT. F NISOURCE INC. 65473P105 14-May-13 Annual NI Management 15 TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING A POLICY TO END BENCHMARKING CEO COMPENSATION. N ITC HOLDINGS CORP. 15-May-13 Annual ITC Management 1 DIRECTOR F ITC HOLDINGS CORP. 15-May-13 Annual ITC Management 1 DIRECTOR F ITC HOLDINGS CORP. 15-May-13 Annual ITC Management 1 DIRECTOR F ITC HOLDINGS CORP. 15-May-13 Annual ITC Management 1 DIRECTOR F ITC HOLDINGS CORP. 15-May-13 Annual ITC Management 1 DIRECTOR W ITC HOLDINGS CORP. 15-May-13 Annual ITC Management 1 DIRECTOR F ITC HOLDINGS CORP. 15-May-13 Annual ITC Management 1 DIRECTOR F ITC HOLDINGS CORP. 15-May-13 Annual ITC Management 1 DIRECTOR F ITC HOLDINGS CORP. 15-May-13 Annual ITC Management 1 DIRECTOR F ITC HOLDINGS CORP. 15-May-13 Annual ITC Management 2 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. F ITC HOLDINGS CORP. 15-May-13 Annual ITC Management 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2013. F ITC HOLDINGS CORP. 15-May-13 Annual ITC Management 4 SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING, IN THE CASE OF UNCONTESTED DIRECTOR ELECTIONS, IF PROPERLY PRESENTED AT THE MEETING. F THE WILLIAMS COMPANIES, INC. 16-May-13 Annual WMB Management 1 ELECTION OF DIRECTOR: ALAN S. ARMSTRONG F THE WILLIAMS COMPANIES, INC. 16-May-13 Annual WMB Management 2 ELECTION OF DIRECTOR: JOSEPH R. CLEVELAND F THE WILLIAMS COMPANIES, INC. 16-May-13 Annual WMB Management 3 ELECTION OF DIRECTOR: KATHLEEN B. COOPER F THE WILLIAMS COMPANIES, INC. 16-May-13 Annual WMB Management 4 ELECTION OF DIRECTOR: JOHN A. HAGG F THE WILLIAMS COMPANIES, INC. 16-May-13 Annual WMB Management 5 ELECTION OF DIRECTOR: JUANITA H. HINSHAW F THE WILLIAMS COMPANIES, INC. 16-May-13 Annual WMB Management 6 ELECTION OF DIRECTOR: RALPH IZZO F THE WILLIAMS COMPANIES, INC. 16-May-13 Annual WMB Management 7 ELECTION OF DIRECTOR: FRANK T. MACINNIS F THE WILLIAMS COMPANIES, INC. 16-May-13 Annual WMB Management 8 ELECTION OF DIRECTOR: STEVEN W. NANCE F THE WILLIAMS COMPANIES, INC. 16-May-13 Annual WMB Management 9 ELECTION OF DIRECTOR: MURRAY D. SMITH F THE WILLIAMS COMPANIES, INC. 16-May-13 Annual WMB Management 10 ELECTION OF DIRECTOR: JANICE D. STONEY F THE WILLIAMS COMPANIES, INC. 16-May-13 Annual WMB Management 11 ELECTION OF DIRECTOR: LAURA A. SUGG F THE WILLIAMS COMPANIES, INC. 16-May-13 Annual WMB Management 12 RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS FOR 2013. F THE WILLIAMS COMPANIES, INC. 16-May-13 Annual WMB Management 13 APPROVAL, BY NONBINDING ADVISORY VOTE, OF THE COMPANY'S EXECUTIVE COMPENSATION. F ENSCO PLC G3157S106 20-May-13 Annual ESV Management 1 TO RE-ELECT FRANCIS S. KALMAN AS A DIRECTOR OF ENSCO PLC. F ENSCO PLC G3157S106 20-May-13 Annual ESV Management 2 TO ELECT ROXANNE J. DECYK AS A DIRECTOR OF ENSCO PLC. F ENSCO PLC G3157S106 20-May-13 Annual ESV Management 3 TO ELECT MARY FRANCIS CBE AS A DIRECTOR OF ENSCO PLC. F ENSCO PLC G3157S106 20-May-13 Annual ESV Management 4 TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF KPMG LLP AS OUR U.S. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED 31 DECEMBER 2013. F ENSCO PLC G3157S106 20-May-13 Annual ESV Management 5 TO RE-APPOINT KPMG AUDIT PLC AS OUR U.K. STATUTORY AUDITORS UNDER THE U.K. COMPANIES ACT 2006 (TO HOLD OFFICE FROM THE CONCLUSION OF THE MEETING UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING AT WHICH ACCOUNTS ARE LAID BEFORE THE COMPANY). F ENSCO PLC G3157S106 20-May-13 Annual ESV Management 6 TO AUTHORIZE THE AUDIT COMMITTEE TO DETERMINE OUR U.K. STATUTORY AUDITORS' REMUNERATION. F ENSCO PLC G3157S106 20-May-13 Annual ESV Management 7 A NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. F ENSCO PLC G3157S106 20-May-13 Annual ESV Management 8 A NON-BINDING VOTE TO APPROVE THE DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED 31 DECEMBER 2012. F ENSCO PLC G3157S106 20-May-13 Annual ESV Management 9 A NON-BINDING ADVISORY VOTE TO APPROVE THE REPORTS OF THE AUDITORS AND THE DIRECTORS AND THE U.K. STATUTORY ACCOUNTS FOR THE YEAR ENDED 31 DECEMBER 2012. F ENSCO PLC G3157S106 20-May-13 Annual ESV Management 10 TO ADOPT THE ARTICLES OF ASSOCIATION (PRODUCED AT THE MEETING AND INITIALED BY THE CHAIRMAN FOR THE PURPOSE OF IDENTIFICATION) AS THE ARTICLES OF ASSOCIATION OF THE COMPANY, IN SUBSTITUTION FOR AND TO THE EXCLUSION OF THE EXISTING ARTICLES OF ASSOCIATION, WITH EFFECT FROM THE CONCLUSION OF THIS MEETING, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. F ENSCO PLC G3157S106 20-May-13 Annual ESV Management 11 TO (I) APPROVE THE TERMS OF THE PROPOSED PURCHASE AGREEMENT OR AGREEMENTS AND (II) AUTHORISE THE COMPANY TO MAKE OFF-MARKET PURCHASES OF CLASS A ORDINARY SHARES PURSUANT TO SUCH AGREEMENT OR AGREEMENTS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. F AMERICAN TOWER CORPORATION 03027X100 21-May-13 Annual AMT Management 1 ELECTION OF DIRECTOR: RAYMOND P. DOLAN F AMERICAN TOWER CORPORATION 03027X100 21-May-13 Annual AMT Management 2 ELECTION OF DIRECTOR: RONALD M. DYKES F AMERICAN TOWER CORPORATION 03027X100 21-May-13 Annual AMT Management 3 ELECTION OF DIRECTOR: CAROLYN F. KATZ F AMERICAN TOWER CORPORATION 03027X100 21-May-13 Annual AMT Management 4 ELECTION OF DIRECTOR: GUSTAVO LARA CANTU F AMERICAN TOWER CORPORATION 03027X100 21-May-13 Annual AMT Management 5 ELECTION OF DIRECTOR: JOANN A. REED F AMERICAN TOWER CORPORATION 03027X100 21-May-13 Annual AMT Management 6 ELECTION OF DIRECTOR: PAMELA D.A. REEVE F AMERICAN TOWER CORPORATION 03027X100 21-May-13 Annual AMT Management 7 ELECTION OF DIRECTOR: DAVID E. SHARBUTT F AMERICAN TOWER CORPORATION 03027X100 21-May-13 Annual AMT Management 8 ELECTION OF DIRECTOR: JAMES D. TAICLET, JR. F AMERICAN TOWER CORPORATION 03027X100 21-May-13 Annual AMT Management 9 ELECTION OF DIRECTOR: SAMME L. THOMPSON F AMERICAN TOWER CORPORATION 03027X100 21-May-13 Annual AMT Management 10 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. F AMERICAN TOWER CORPORATION 03027X100 21-May-13 Annual AMT Management 11 TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. F AMERICAN TOWER CORPORATION 03027X100 21-May-13 Annual AMT Management 12 TO APPROVE AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED BY-LAWS TO REDUCE THE OWNERSHIP THRESHOLD REQUIRED TO CALL A SPECIAL MEETING. F ONEOK, INC. 22-May-13 Annual OKE Management 1 ELECTION OF DIRECTOR: JAMES C. DAY F ONEOK, INC. 22-May-13 Annual OKE Management 2 ELECTION OF DIRECTOR: JULIE H. EDWARDS F ONEOK, INC. 22-May-13 Annual OKE Management 3 ELECTION OF DIRECTOR: WILLIAM L. FORD F ONEOK, INC. 22-May-13 Annual OKE Management 4 ELECTION OF DIRECTOR: JOHN W. GIBSON F ONEOK, INC. 22-May-13 Annual OKE Management 5 ELECTION OF DIRECTOR: BERT H. MACKIE F ONEOK, INC. 22-May-13 Annual OKE Management 6 ELECTION OF DIRECTOR: STEVEN J. MALCOLM F ONEOK, INC. 22-May-13 Annual OKE Management 7 ELECTION OF DIRECTOR: JIM W. MOGG F ONEOK, INC. 22-May-13 Annual OKE Management 8 ELECTION OF DIRECTOR: PATTYE L. MOORE F ONEOK, INC. 22-May-13 Annual OKE Management 9 ELECTION OF DIRECTOR: GARY D. PARKER F ONEOK, INC. 22-May-13 Annual OKE Management 10 ELECTION OF DIRECTOR: EDUARDO A. RODRIGUEZ F ONEOK, INC. 22-May-13 Annual OKE Management 11 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ONEOK, INC. F ONEOK, INC. 22-May-13 Annual OKE Management 12 A PROPOSAL TO APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS FOR OUR EQUITY COMPENSATION PLAN. F ONEOK, INC. 22-May-13 Annual OKE Management 13 AN ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. F ONEOK, INC. 22-May-13 Annual OKE Management 14 A SHAREHOLDER PROPOSAL REGARDING PUBLICATION OF A REPORT ON METHANE EMISSIONS. F TELEPHONE AND DATA SYSTEMS, INC. 24-May-13 Annual TDS Management 1 DIRECTOR F TELEPHONE AND DATA SYSTEMS, INC. 24-May-13 Annual TDS Management 1 DIRECTOR F TELEPHONE AND DATA SYSTEMS, INC. 24-May-13 Annual TDS Management 1 DIRECTOR F TELEPHONE AND DATA SYSTEMS, INC. 24-May-13 Annual TDS Management 1 DIRECTOR F TELEPHONE AND DATA SYSTEMS, INC. 24-May-13 Annual TDS Management 2 RATIFY ACCOUNTANTS FOR 2013. F TELEPHONE AND DATA SYSTEMS, INC. 24-May-13 Annual TDS Management 3 COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS. F TELEPHONE AND DATA SYSTEMS, INC. 24-May-13 Annual TDS Management 4 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. N TELEPHONE AND DATA SYSTEMS, INC. 24-May-13 Annual TDS Management 5 SHAREHOLDER PROPOSAL TO RECAPITALIZE TDS' OUTSTANDING STOCK. F TELEPHONE AND DATA SYSTEMS, INC. 24-May-13 Annual TDS Management 1 DIRECTOR F TELEPHONE AND DATA SYSTEMS, INC. 24-May-13 Annual TDS Management 1 DIRECTOR F TELEPHONE AND DATA SYSTEMS, INC. 24-May-13 Annual TDS Management 1 DIRECTOR F TELEPHONE AND DATA SYSTEMS, INC. 24-May-13 Annual TDS Management 1 DIRECTOR F TELEPHONE AND DATA SYSTEMS, INC. 24-May-13 Annual TDS Management 2 RATIFY ACCOUNTANTS FOR 2013. F TELEPHONE AND DATA SYSTEMS, INC. 24-May-13 Annual TDS Management 3 COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS. F TELEPHONE AND DATA SYSTEMS, INC. 24-May-13 Annual TDS Management 4 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. N TELEPHONE AND DATA SYSTEMS, INC. 24-May-13 Annual TDS Management 5 SHAREHOLDER PROPOSAL TO RECAPITALIZE TDS' OUTSTANDING STOCK. F TELEPHONE AND DATA SYSTEMS, INC. 24-May-13 Annual TDS Opposition 1 DIRECTOR TELEPHONE AND DATA SYSTEMS, INC. 24-May-13 Annual TDS Opposition 2 COMPANY'S PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. TELEPHONE AND DATA SYSTEMS, INC. 24-May-13 Annual TDS Opposition 3 COMPANY'S PROPOSAL TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE COMPANY'S RESTATED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS. TELEPHONE AND DATA SYSTEMS, INC. 24-May-13 Annual TDS Opposition 4 COMPANY'S PROPOSAL TO APPROVE EXECUTIVE COMPENSATION ON AN ADVISORY BASIS. TELEPHONE AND DATA SYSTEMS, INC. 24-May-13 Annual TDS Opposition 5 SHAREHOLDER'S PROPOSAL TO RECAPITALIZE THE COMPANY'S OUTSTANDING STOCK. MARKWEST ENERGY PARTNERS LP 29-May-13 Annual MWE Management 1 DIRECTOR F MARKWEST ENERGY PARTNERS LP 29-May-13 Annual MWE Management 1 DIRECTOR F MARKWEST ENERGY PARTNERS LP 29-May-13 Annual MWE Management 1 DIRECTOR F MARKWEST ENERGY PARTNERS LP 29-May-13 Annual MWE Management 1 DIRECTOR W MARKWEST ENERGY PARTNERS LP 29-May-13 Annual MWE Management 1 DIRECTOR F MARKWEST ENERGY PARTNERS LP 29-May-13 Annual MWE Management 1 DIRECTOR F MARKWEST ENERGY PARTNERS LP 29-May-13 Annual MWE Management 1 DIRECTOR F MARKWEST ENERGY PARTNERS LP 29-May-13 Annual MWE Management 1 DIRECTOR F MARKWEST ENERGY PARTNERS LP 29-May-13 Annual MWE Management 1 DIRECTOR F MARKWEST ENERGY PARTNERS LP 29-May-13 Annual MWE Management 2 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE PARTNERSHIP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. F Aggressive Growth Fund 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda G. Alvarado For For Management 1b Elect Director Vance D. Coffman For For Management 1c Elect Director Michael L. Eskew For For Management 1d Elect Director W. James Farrell For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Muhtar Kent For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director Robert S. Morrison For For Management 1i Elect Director Aulana L. Peters For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director Robert J. Ulrich For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel P. Amos For For Management 1b Elect Director John Shelby Amos, II For For Management 1c Elect Director Paul S. Amos, II For For Management 1d Elect Director W. Paul Bowers For For Management 1e Elect Director Kriss Cloninger, III For For Management 1f Elect Director Elizabeth J. Hudson For For Management 1g Elect Director Douglas W. Johnson For For Management 1h Elect Director Robert B. Johnson For For Management 1i Elect Director Charles B. Knapp For For Management 1j Elect Director E. Stephen Purdom For For Management 1k Elect Director Barbara K. Rimer For For Management 1l Elect Director Melvin T. Stith For For Management 1m Elect Director David Gary Thompson For For Management 1n Elect Director Takuro Yoshida For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ANN INC. Ticker: ANN Security ID: 035623107 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michelle Gass For For Management 1b Elect Director Daniel W. Yih For For Management 1c Elect Director Michael C. Plansky For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors For For Management 5 Amend Omnibus Stock Plan For For Management ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: 039483102 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Mollie Hale Carter For For Management 1.4 Elect Director Terell K. Crews For For Management 1.5 Elect Director Pierre Dufour For For Management 1.6 Elect Director Donald E. Felsinger For For Management 1.7 Elect Director Antonio Maciel For For Management 1.8 Elect Director Patrick J. Moore For For Management 1.9 Elect Director Thomas F. O'Neill For For Management 1.10 Elect Director Daniel Shih For For Management 1.11 Elect Director Kelvin R. Westbrook For For Management 1.12 Elect Director Patricia A. Woertz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director Gilbert F. Amelio For For Management 1.3 Elect Director Reuben V. Anderson For For Management 1.4 Elect Director James H. Blanchard For For Management 1.5 Elect Director Jaime Chico Pardo For For Management 1.6 Elect Director Scott T. Ford For For Management 1.7 Elect Director James P. Kelly For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Michael B. McCallister For For Management 1.10 Elect Director John B. McCoy For For Management 1.11 Elect Director Joyce M. Roche For For Management 1.12 Elect Director Matthew K. Rose For For Management 1.13 Elect Director Laura D'Andrea Tyson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Stock Purchase and Deferral Plan For For Management 5 Report on Political Contributions Against For Shareholder 6 Report on Reducing Lead Battery Health Against For Shareholder Hazards 7 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 8 Require Independent Board Chairman Against Against Shareholder BROCADE COMMUNICATIONS SYSTEMS, INC. Ticker: BRCD Security ID: 111621306 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Judy Bruner For For Management 1.2 Elect Director Lloyd A. Carney For For Management 1.3 Elect Director Renato DiPentima For For Management 1.4 Elect Director Alan Earhart For For Management 1.5 Elect Director John W. Gerdelman For For Management 1.6 Elect Director David L. House For For Management 1.7 Elect Director Glenn C. Jones For For Management 1.8 Elect Director L. William Krause For For Management 1.9 Elect Director Sanjay Vaswani For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Non-Employee Director Omnibus For Against Management Stock Plan 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management C&J ENERGY SERVICES, INC. Ticker: CJES Security ID: 12467B304 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joshua E. Comstock For For Management 1.2 Elect Director Randall C. McMullen, Jr. For For Management 1.3 Elect Director Darren M. Friedman For For Management 1.4 Elect Director Michael Roemer For For Management 1.5 Elect Director H.H. Wommack, III For For Management 1.6 Elect Director C. James Stewart, III For For Management 1.7 Elect Director Adrianna Ma For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CASH AMERICA INTERNATIONAL, INC. Ticker: CSH Security ID: 14754D100 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel E. Berce For For Management 1.2 Elect Director Jack R. Daugherty For For Management 1.3 Elect Director Daniel R. Feehan For For Management 1.4 Elect Director James H. Graves For For Management 1.5 Elect Director B.D. Hunter For For Management 1.6 Elect Director Timothy J. McKibben For For Management 1.7 Elect Director Alfred M. Micallef For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CHARLES RIVER LABORATORIES INTERNATIONAL, INC. Ticker: CRL Security ID: 159864107 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Foster For For Management 1.2 Elect Director Robert J. Bertolini For For Management 1.3 Elect Director Stephen D. Chubb For For Management 1.4 Elect Director Deborah T. Kochevar For For Management 1.5 Elect Director George E. Massaro For For Management 1.6 Elect Director George M. Milne, Jr. For For Management 1.7 Elect Director C. Richard Reese For For Management 1.8 Elect Director Richard F. Wallman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Report on Animal Welfare Act Violations Against Against Shareholder CHEMED CORPORATION Ticker: CHE Security ID: 16359R103 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin J. McNamara For For Management 1.2 Elect Director Joel F. Gemunder For For Management 1.3 Elect Director Patrick P. Grace For For Management 1.4 Elect Director Thomas C. Hutton For For Management 1.5 Elect Director Walter L. Krebs For For Management 1.6 Elect Director Andrea R. Lindell For For Management 1.7 Elect Director Thomas P. Rice For For Management 1.8 Elect Director Donald E. Saunders For For Management 1.9 Elect Director George J. Walsh, III For For Management 1.10 Elect Director Frank E. Wood For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CNA FINANCIAL CORPORATION Ticker: CNA Security ID: 126117100 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul J. Liska For For Management 1.2 Elect Director Jose O. Montemayor For For Management 1.3 Elect Director Thomas F. Motamed For Withhold Management 1.4 Elect Director Don M. Randel For For Management 1.5 Elect Director Joseph Rosenberg For Withhold Management 1.6 Elect Director Andrew H. Tisch For Withhold Management 1.7 Elect Director James S. Tisch For Withhold Management 1.8 Elect Director Marvin Zonis For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CNO FINANCIAL GROUP, INC. Ticker: CNO Security ID: 12621E103 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward J. Bonach For For Management 1b Elect Director Ellyn L. Brown For For Management 1c Elect Director Robert C. Greving For For Management 1d Elect Director Mary R. Henderson For For Management 1e Elect Director R. Keith Long For For Management 1f Elect Director Neal C. Schneider For For Management 1g Elect Director Frederick J. Sievert For For Management 1h Elect Director Michael T. Tokarz For Against Management 1i Elect Director John G. Turner For For Management 2 Amend Securities Transfer Restrictions For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COOPER TIRE & RUBBER COMPANY Ticker: CTB Security ID: 216831107 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roy V. Armes For For Management 1.2 Elect Director Thomas P. Capo For For Management 1.3 Elect Director Steven M. Chapman For For Management 1.4 Elect Director John J. Holland For For Management 1.5 Elect Director John F. Meier For For Management 1.6 Elect Director Cynthia A. Niekamp For For Management 1.7 Elect Director John H. Shuey For For Management 1.8 Elect Director Richard L. Wambold For For Management 1.9 Elect Director Robert D. Welding For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CURTISS-WRIGHT CORPORATION Ticker: CW Security ID: 231561101 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin R. Benante For For Management 1.2 Elect Director Dean M. Flatt For For Management 1.3 Elect Director S. Marce Fuller For For Management 1.4 Elect Director Allen A. Kozinski For For Management 1.5 Elect Director John R. Myers For For Management 1.6 Elect Director John B. Nathman For For Management 1.7 Elect Director Robert J. Rivet For For Management 1.8 Elect Director William W. Sihler For For Management 1.9 Elect Director Albert E. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DANAHER CORPORATION Ticker: DHR Security ID: 235851102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald J. Ehrlich For For Management 1.2 Elect Director Linda Hefner Filler For For Management 1.3 Elect Director Teri List-Stoll For For Management 1.4 Elect Director Walter G. Lohr, Jr. For For Management 1.5 Elect Director Steven M. Rales For For Management 1.6 Elect Director John T. Schwieters For For Management 1.7 Elect Director Alan G. Spoon For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against For Shareholder 6 Report on Political Contributions Against For Shareholder DARLING INTERNATIONAL INC. Ticker: DAR Security ID: 237266101 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall C. Stuewe For For Management 1.2 Elect Director O. Thomas Albrecht For For Management 1.3 Elect Director D. Eugene Ewing For For Management 1.4 Elect Director Charles Macaluso For For Management 1.5 Elect Director John D. March For For Management 1.6 Elect Director Michael Rescoe For For Management 1.7 Elect Director Michael Urbut For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DELTA AIR LINES, INC. Ticker: DAL Security ID: 247361702 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: MAY 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard H. Anderson For For Management 1b Elect Director Edward H. Bastian For For Management 1c Elect Director Roy J. Bostock For For Management 1d Elect Director John S. Brinzo For For Management 1e Elect Director Daniel A. Carp For For Management 1f Elect Director David G. DeWalt For For Management 1g Elect Director William H. Easter, III For For Management 1h Elect Director Mickey P. Foret For For Management 1i Elect Director Shirley C. Franklin For For Management 1j Elect Director David R. Goode For For Management 1k Elect Director George N. Mattson For For Management 1l Elect Director Paula Rosput Reynolds For For Management 1m Elect Director Kenneth C. Rogers For For Management 1n Elect Director Kenneth B. Woodrow For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against For Shareholder DELUXE CORPORATION Ticker: DLX Security ID: 248019101 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald C. Baldwin For For Management 1.2 Elect Director Charles A. Haggerty For For Management 1.3 Elect Director Cheryl E. Mayberry For For Management McKissack 1.4 Elect Director Don J. McGrath For For Management 1.5 Elect Director Neil J. Metviner For For Management 1.6 Elect Director Stephen P. Nachtsheim For For Management 1.7 Elect Director Mary Ann O'Dwyer For For Management 1.8 Elect Director Martyn R. Redgrave For For Management 1.9 Elect Director Lee J. Schram For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael W. Brown For For Management 1b Elect Director Randolph L. Cowen For For Management 1c Elect Director Gail Deegan For For Management 1d Elect Director James S. DiStasio For For Management 1e Elect Director John R. Egan For For Management 1f Elect Director Edmund F. Kelly For For Management 1g Elect Director Judith A. Miscik For For Management 1h Elect Director Windle B. Priem For For Management 1i Elect Director Paul Sagan For For Management 1j Elect Director David N. Strohm For For Management 1k Elect Director Joseph M. Tucci For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Provide Right to Act by Written Consent For For Management 7 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions EMCOR GROUP, INC. Ticker: EME Security ID: 29084Q100 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen W. Bershad For For Management 1.2 Elect Director David A.B. Brown For For Management 1.3 Elect Director Larry J. Bump For For Management 1.4 Elect Director Albert Fried, Jr. For For Management 1.5 Elect Director Anthony J. Guzzi For For Management 1.6 Elect Director Richard F. Hamm, Jr. For For Management 1.7 Elect Director David H. Laidley For For Management 1.8 Elect Director Frank T. MacInnis For For Management 1.9 Elect Director Jerry E. Ryan For For Management 1.10 Elect Director Michael T. Yonker For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management F.N.B. CORPORATION Ticker: FNB Security ID: 302520101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William B. Campbell For For Management 1.2 Elect Director James D. Chiafullo For For Management 1.3 Elect Director Vincent J. Delie, Jr. For For Management 1.4 Elect Director Laura E. Ellsworth For For Management 1.5 Elect Director Robert B. Goldstein For For Management 1.6 Elect Director Stephen J. Gurgovits For For Management 1.7 Elect Director David J. Malone For For Management 1.8 Elect Director D. Stephen Martz For For Management 1.9 Elect Director Robert J. McCarthy, Jr. For For Management 1.10 Elect Director Arthur J. Rooney, II For For Management 1.11 Elect Director John W. Rose For For Management 1.12 Elect Director John S. Stanik For For Management 1.13 Elect Director William J. Strimbu For For Management 1.14 Elect Director Earl K. Wahl, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management FIRST AMERICAN FINANCIAL CORPORATION Ticker: FAF Security ID: 31847R102 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anthony K. Anderson For For Management 1.2 Elect Director Parker S. Kennedy For For Management 1.3 Elect Director Mark C. Oman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management FIRST CASH FINANCIAL SERVICES, INC. Ticker: FCFS Security ID: 31942D107 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jorge Montano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Report on Reducing Lead Battery Health Against For Shareholder Hazards 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Stock Retention/Holding Period Against For Shareholder 6 Adopt Policy on Succession Planning Against For Shareholder HCC INSURANCE HOLDINGS, INC. Ticker: HCC Security ID: 404132102 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Emmanuel T. Ballases For For Management 1.2 Elect Director Judy C. Bozeman For For Management 1.3 Elect Director Frank J. Bramanti For For Management 1.4 Elect Director Walter M. Duer For For Management 1.5 Elect Director James C. Flagg For For Management 1.6 Elect Director Thomas M. Hamilton For For Management 1.7 Elect Director Leslie S. Heisz For For Management 1.8 Elect Director John N. Molbeck, Jr. For For Management 1.9 Elect Director Robert A. Rosholt For For Management 1.10 Elect Director J. Mikesell Thomas For For Management 1.11 Elect Director Christopher J.B. For For Management Williams 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Amend Omnibus Stock Plan For For Management HEALTH MANAGEMENT ASSOCIATES, INC. Ticker: HMA Security ID: 421933102 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Schoen For For Management 1.2 Elect Director Gary D. Newsome For For Management 1.3 Elect Director Kent P. Dauten For For Management 1.4 Elect Director Pascal J. Goldschmidt For For Management 1.5 Elect Director Donald E. Kiernan For For Management 1.6 Elect Director Robert A. Knox For For Management 1.7 Elect Director Vicki A. O'Meara For For Management 1.8 Elect Director William C. Steere, Jr. For For Management 1.9 Elect Director Randolph W. Westerfield For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Report on Sustainability Against For Shareholder HELIX ENERGY SOLUTIONS GROUP, INC. Ticker: HLX Security ID: 42330P107 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Owen Kratz For For Management 1.2 Elect Director John V. Lovoi For For Management 1.3 Elect Director Jan Rask For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HOLLYFRONTIER CORPORATION Ticker: HFC Security ID: 436106108 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Douglas Y. Bech For For Management 1b Elect Director Buford P. Berry For For Management 1c Elect Director Leldon E. Echols For For Management 1d Elect Director R. Kevin Hardage For For Management 1e Elect Director Michael C. Jennings For For Management 1f Elect Director Robert J. Kostelnik For For Management 1g Elect Director James H. Lee For For Management 1h Elect Director Robert G. McKenzie For For Management 1i Elect Director Franklin Myers For For Management 1j Elect Director Michael E. Rose For For Management 1k Elect Director Tommy A. Valenta For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HUMANA INC. Ticker: HUM Security ID: 444859102 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bruce D. Broussard For For Management 1b Elect Director Frank A. D'Amelio For For Management 1c Elect Director W. Roy Dunbar For For Management 1d Elect Director Kurt J. Hilzinger For For Management 1e Elect Director David A. Jones, Jr. For For Management 1f Elect Director Michael B. McCallister For For Management 1g Elect Director William J. McDonald For For Management 1h Elect Director William E. Mitchell For For Management 1i Elect Director David B. Nash For For Management 1j Elect Director James J. O'Brien For For Management 1k Elect Director Marissa T. Peterson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Political Contributions Against For Shareholder INGREDION INCORPORATED Ticker: INGR Security ID: 457187102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard J. Almeida For For Management 1b Elect Director Luis Aranguren-Trellez For For Management 1c Elect Director David B. Fischer For For Management 1d Elect Director Ilene S. Gordon For For Management 1e Elect Director Paul Hanrahan For For Management 1f Elect Director Wayne M. Hewett For For Management 1g Elect Director Gregory B. Kenny For For Management 1h Elect Director Barbara A. Klein For For Management 1i Elect Director James M. Ringler For For Management 1j Elect Director Dwayne A. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain J.P. Belda For For Management 1.2 Elect Director William R. Brody For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director David N. Farr For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director Andrew N. Liveris For For Management 1.8 Elect Director W. James McNerney, Jr. For For Management 1.9 Elect Director James W. Owens For For Management 1.10 Elect Director Virginia M. Rometty For For Management 1.11 Elect Director Joan E. Spero For For Management 1.12 Elect Director Sidney Taurel For For Management 1.13 Elect Director Lorenzo H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against For Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Require Independent Board Chairman Against For Shareholder 7 Stock Retention/Holding Period Against For Shareholder INTERNATIONAL GAME TECHNOLOGY Ticker: IGT Security ID: 459902102 Meeting Date: MAR 05, 2013 Meeting Type: Proxy Contest Record Date: JAN 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director Paget L. Alves For Did Not Vote Management 1.2 Elect Director Janice Chaffin For Did Not Vote Management 1.3 Elect Director Greg Creed For Did Not Vote Management 1.4 Elect Director Patti S. Hart For Did Not Vote Management 1.5 Elect Director Robert J. Miller For Did Not Vote Management 1.6 Elect Director David E. Roberson For Did Not Vote Management 1.7 Elect Director Vincent L. Sadusky For Did Not Vote Management 1.8 Elect Director Philip G. Satre For Did Not Vote Management 2 Amend Omnibus Stock Plan For Did Not Vote Management 3 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 4 Ratify Auditors For Did Not Vote Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None 1.1 Elect Director Raymond J. Brooks, Jr. For Withhold Shareholder 1.2 Elect Director Charles N. Mathewson For Withhold Shareholder 1.3 Elect Director Daniel B. Silvers For For Shareholder 1.4 Management Nominee - Janice Chaffin For For Shareholder 1.5 Management Nominee - Greg Creed For For Shareholder 1.6 Management Nominee - Patti S. Hart For For Shareholder 1.7 Management Nominee - Robert J. Miller For For Shareholder 1.8 Management Nominee - Philip G. Satre For For Shareholder 2 Amend Omnibus Stock Plan None For Management 3 Advisory Vote to Ratify Named None For Management Executive Officers' Compensation 4 Ratify Auditors None For Management INTERNATIONAL PAPER COMPANY Ticker: IP Security ID: 460146103 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David J. Bronczek For For Management 1b Elect Director Ahmet C. Dorduncu For For Management 1c Elect Director John V. Faraci For For Management 1d Elect Director Ilene S. Gordon For For Management 1e Elect Director Stacey J. Mobley For For Management 1f Elect Director Joan E. Spero For For Management 1g Elect Director John L. Townsend, III For For Management 1h Elect Director John F. Turner For For Management 1i Elect Director William G. Walter For For Management 1j Elect Director J. Steven Whisler For For Management 2 Ratify Auditors For For Management 3 Provide Right to Act by Written Consent For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Pro-rata Vesting of Equity Plans Against For Shareholder J2 GLOBAL, INC. Ticker: JCOM Security ID: 48123V102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas Y. Bech For For Management 1.2 Elect Director Robert J. Cresci For For Management 1.3 Elect Director W. Brian Kretzmer For For Management 1.4 Elect Director Richard S. Ressler For For Management 1.5 Elect Director Stephen Ross For For Management 1.6 Elect Director Michael P. Schulhof For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Other Business For Against Management JARDEN CORPORATION Ticker: JAH Security ID: 471109108 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ian G. H. Ashken For For Management 1.2 Elect Director William P. Lauder For For Management 1.3 Elect Director Robert L. Wood For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Declassify the Board of Directors Against For Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James A. Bell For For Management 1b Elect Director Crandall C.Bowles For For Management 1c Elect Director Stephen B. Burke For For Management 1d Elect Director David M. Cote For Against Management 1e Elect Director James S. Crown For Against Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Ellen V. Futter For Against Management 1i Elect Director Laban P. Jackson, Jr. For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against For Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity 9 Report on Lobbying Payments and Policy Against Against Shareholder LEXMARK INTERNATIONAL, INC. Ticker: LXK Security ID: 529771107 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kathi P. Seifert For For Management 1b Elect Director Jean-Paul L. Montupet For For Management 1c Elect Director Paul A. Rooke For For Management 1d Elect Director W. Roy Dunbar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Approve Omnibus Stock Plan For For Management LIFEPOINT HOSPITALS, INC. Ticker: LPNT Security ID: 53219L109 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory T. Bier For Withhold Management 1.2 Elect Director DeWitt Ezell, Jr. For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management LIVE NATION ENTERTAINMENT, INC. Ticker: LYV Security ID: 538034109 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark Carleton For Against Management 1.2 Elect Director Michael Rapino For For Management 1.3 Elect Director Mark S. Shapiro For Against Management 2 Declassify the Board of Directors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Auditors For For Management MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Deirdre P. Connelly For For Management 1c Elect Director Meyer Feldberg For For Management 1d Elect Director Sara Levinson For For Management 1e Elect Director Terry J. Lundgren For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Joyce M. Roche For For Management 1h Elect Director Paul C. Varga For For Management 1i Elect Director Craig E. Weatherup For For Management 1j Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MAGELLAN HEALTH SERVICES, INC. Ticker: MGLN Security ID: 559079207 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael P. Ressner For For Management 1.2 Elect Director Michael S. Diament For For Management 1.3 Elect Director Barry M. Smith For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management MARATHON OIL CORPORATION Ticker: MRO Security ID: 565849106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory H. Boyce For For Management 1b Elect Director Pierre Brondeau For For Management 1c Elect Director Clarence P. Cazalot, Jr. For For Management 1d Elect Director Linda Z. Cook For For Management 1e Elect Director Shirley Ann Jackson For For Management 1f Elect Director Philip Lader For For Management 1g Elect Director Michael E. J. Phelps For For Management 1h Elect Director Dennis H. Reilley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against For Shareholder METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Glenn Hubbard For For Management 1.2 Elect Director Steven A. Kandarian For For Management 1.3 Elect Director John M. Keane For For Management 1.4 Elect Director Alfred F. Kelly, Jr. For For Management 1.5 Elect Director James M. Kilts For For Management 1.6 Elect Director Catherine R. Kinney For For Management 1.7 Elect Director Hugh B. Price For For Management 1.8 Elect Director Kenton J. Sicchitano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley G. Bush For For Management 1.2 Elect Director Victor H. Fazio For For Management 1.3 Elect Director Donald E. Felsinger For For Management 1.4 Elect Director Stephen E. Frank For For Management 1.5 Elect Director Bruce S. Gordon For For Management 1.6 Elect Director Madeleine A. Kleiner For For Management 1.7 Elect Director Karl J. Krapek For For Management 1.8 Elect Director Richard B. Myers For For Management 1.9 Elect Director Aulana L. Peters For For Management 1.10 Elect Director Gary Roughead For For Management 1.11 Elect Director Thomas M. Schoewe For For Management 1.12 Elect Director Kevin W. Sharer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder OMNICARE, INC. Ticker: OCR Security ID: 681904108 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James D. Shelton For For Management 1b Elect Director Steven J. Heyer For For Management 1c Elect Director John Workman For For Management 1d Elect Director Amy Wallman For For Management 1e Elect Director Andrea R. Lindell For For Management 1f Elect Director Barry Schochet For For Management 1g Elect Director Mark A. Emmert For For Management 1h Elect Director Sam R. Leno For For Management 1i Elect Director John L. Bernbach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PG&E CORPORATION Ticker: PCG Security ID: 69331C108 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David R. Andrews For For Management 1.2 Elect Director Lewis Chew For For Management 1.3 Elect Director C. Lee Cox For For Management 1.4 Elect Director Anthony F. Earley, Jr. For For Management 1.5 Elect Director Fred J. Fowler For For Management 1.6 Elect Director Maryellen C. Herringer For For Management 1.7 Elect Director Roger H. Kimmel For For Management 1.8 Elect Director Richard A. Meserve For For Management 1.9 Elect Director Forrest E. Miller For For Management 1.10 Elect Director Rosendo G. Parra For For Management 1.11 Elect Director Barbara L. Rambo For For Management 1.12 Elect Director Barry Lawson Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder PORTLAND GENERAL ELECTRIC COMPANY Ticker: POR Security ID: 736508847 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Ballantine For For Management 1.2 Elect Director Rodney L. Brown, Jr. For For Management 1.3 Elect Director Jack E. Davis For For Management 1.4 Elect Director David A. Dietzler For For Management 1.5 Elect Director Kirby A. Dyess For For Management 1.6 Elect Director Mark B. Ganz For For Management 1.7 Elect Director Corbin A. McNeill, Jr. For For Management 1.8 Elect Director Neil J. Nelson For For Management 1.9 Elect Director M. Lee Pelton For For Management 1.10 Elect Director James J. Piro For For Management 1.11 Elect Director Robert T. F. Reid For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management REINSURANCE GROUP OF AMERICA, INCORPORATED Ticker: RGA Security ID: 759351604 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Bartlett For For Management 1.2 Elect Director Alan C. Henderson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Declassify the Board of Directors For For Management 7 Ratify Auditors For For Management RENT-A-CENTER, INC. Ticker: RCII Security ID: 76009N100 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1. Elect Director Mitchell E. Fadel For For Management 1.2 Elect Director Paula Stern, Ph.D. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SAFEWAY INC. Ticker: SWY Security ID: 786514208 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janet E. Grove For For Management 1b Elect Director Mohan Gyani For For Management 1c Elect Director Frank C. Herringer For Against Management 1d Elect Director George J. Morrow For For Management 1e Elect Director Kenneth W. Oder For Against Management 1f Elect Director T. Gary Rogers For Against Management 1g Elect Director Arun Sarin For Against Management 1h Elect Director William Y. Tauscher For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management STANCORP FINANCIAL GROUP, INC. Ticker: SFG Security ID: 852891100 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Debora D. Horvath For For Management 1.2 Elect Director Duane C. McDougall For For Management 1.3 Elect Director E. Kay Stepp For For Management 1.4 Elect Director Michael G. Thorne For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation STATE STREET CORPORATION Ticker: STT Security ID: 857477103 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kennett F. Burnes For For Management 1b Elect Director Peter Coym For For Management 1c Elect Director Patrick de Saint-Aignan For For Management 1d Elect Director Amelia C. Fawcett For For Management 1e Elect Director Linda A. Hill For For Management 1f Elect Director Joseph L. Hooley For For Management 1g Elect Director Robert S. Kaplan For For Management 1h Elect Director Richard P. Sergel For For Management 1i Elect Director Ronald L. Skates For For Management 1j Elect Director Gregory L. Summe For For Management 1k Elect Director Thomas J. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TESORO CORPORATION Ticker: TSO Security ID: 881609101 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney F. Chase For For Management 1.2 Elect Director Gregory J. Goff For For Management 1.3 Elect Director Robert W. Goldman For For Management 1.4 Elect Director Steven H. Grapstein For For Management 1.5 Elect Director David Lilley For For Management 1.6 Elect Director Mary Pat McCarthy For For Management 1.7 Elect Director J.W. Nokes For For Management 1.8 Elect Director Susan Tomasky For For Management 1.9 Elect Director Michael E. Wiley For For Management 1.10 Elect Director Patrick Y. Yang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management TEXTRON INC. Ticker: TXT Security ID: 883203101 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott C. Donnelly For For Management 1.2 Elect Director Kathleen M. Bader For For Management 1.3 Elect Director R. Kerry Clark For For Management 1.4 Elect Director James T. Conway For For Management 1.5 Elect Director Ivor J. Evans For For Management 1.6 Elect Director Lawrence K. Fish For For Management 1.7 Elect Director Paul E. Gagne For For Management 1.8 Elect Director Dain M. Hancock For For Management 1.9 Elect Director Lord Powell For For Management 1.10 Elect Director Lloyd G. Trotter For For Management 1.11 Elect Director James L. Ziemer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder THE BOEING COMPANY Ticker: BA Security ID: 097023105 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Calhoun For For Management 1b Elect Director Arthur D. Collins, Jr. For For Management 1c Elect Director Linda Z. Cook For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Edmund P. Giambastiani, For For Management Jr. 1f Elect Director Lawrence W. Kellner For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director W. James McNerney, Jr. For For Management 1i Elect Director Susan C. Schwab For For Management 1j Elect Director Ronald A. Williams For For Management 1k Elect Director Mike S. Zafirovski For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Submit SERP to Shareholder Vote Against For Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Stock Retention/Holding Period Against For Shareholder 7 Require Independent Board Chairman Against For Shareholder THE CHILDREN'S PLACE RETAIL STORES, INC. Ticker: PLCE Security ID: 168905107 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jane Elfers For For Management 1.2 Elect Director Susan Patricia Griffith For For Management 1.3 Elect Director Louis Lipschitz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation THE NEW YORK TIMES COMPANY Ticker: NYT Security ID: 650111107 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert E. Denham For For Management 1.2 Elect Director Joichi Ito For For Management 1.3 Elect Director James A. Kohlberg For For Management 1.4 Elect Director Brian P. McAndrews For For Management 1.5 Elect Director Doreen A. Toben For For Management 2 Ratify Auditors For For Management THE PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: JAN 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard O. Berndt For For Management 1.2 Elect Director Charles E. Bunch For For Management 1.3 Elect Director Paul W. Chellgren For For Management 1.4 Elect Director William S. Demchak For For Management 1.5 Elect Director Kay Coles James For For Management 1.6 Elect Director Richard B. Kelson For For Management 1.7 Elect Director Bruce C. Lindsay For For Management 1.8 Elect Director Anthony A. Massaro For For Management 1.9 Elect Director Jane G. Pepper For For Management 1.10 Elect Director James E. Rohr For For Management 1.11 Elect Director Donald J. Shepard For For Management 1.12 Elect Director Lorene K. Steffes For For Management 1.13 Elect Director Dennis F. Strigl For For Management 1.14 Elect Director Thomas J. Usher For For Management 1.15 Elect Director George H. Walls, Jr. For For Management 1.16 Elect Director Helge H. Wehmeier For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Climate Change Financing Risk Against For Shareholder THE TRAVELERS COMPANIES, INC. Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alan L. Beller For For Management 1b Elect Director John H. Dasburg For For Management 1c Elect Director Janet M. Dolan For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Jay S. Fishman For For Management 1f Elect Director Patricia L. Higgins For For Management 1g Elect Director Thomas R. Hodgson For For Management 1h Elect Director William J. Kane For For Management 1i Elect Director Cleve L. Killingsworth, For For Management Jr. 1j Elect Director Donald J. Shepard For For Management 1k Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize New Class of Preferred Stock For For Management 5 Report on Political Contributions Against For Shareholder THE WASHINGTON POST COMPANY Ticker: WPO Security ID: 939640108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1. Elect Director Christopher C. Davis For For Management 1.2 Elect Director Thomas S. Gayner For For Management 1.3 Elect Director Anne M. Mulcahy For For Management 1.4 Elect Director Larry D. Thompson For For Management THE WESTERN UNION COMPANY Ticker: WU Security ID: 959802109 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dinyar S. Devitre For For Management 2 Elect Director Betsy D. Holden For For Management 3 Elect Director Wulf von Schimmelmann For For Management 4 Elect Director Solomon D. Trujillo For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management 7 Provide Right to Call Special Meeting For For Management 8 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: 883556102 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director C. Martin Harris For For Management 1b Elect Director Judy C. Lewent For For Management 1c Elect Director Jim P. Manzi For For Management 1d Elect Director Lars R. Sorensen For For Management 1e Elect Director Elaine S. Ullian For For Management 1f Elect Director Marc N. Casper For For Management 1g Elect Director Nelson J. Chai For For Management 1h Elect Director Tyler Jacks For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director William P. Barr For For Management 1.3 Elect Director Jeffrey L. Bewkes For For Management 1.4 Elect Director Stephen F. Bollenbach For For Management 1.5 Elect Director Robert C. Clark For For Management 1.6 Elect Director Mathias Dopfner For For Management 1.7 Elect Director Jessica P. Einhorn For For Management 1.8 Elect Director Fred Hassan For For Management 1.9 Elect Director Kenneth J. Novack For For Management 1.10 Elect Director Paul D. Wachter For For Management 1.11 Elect Director Deborah C. Wright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management TREEHOUSE FOODS, INC. Ticker: THS Security ID: 89469A104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George V. Bayly For For Management 1.2 Elect Director Diana S. Ferguson For For Management 1.3 Elect Director Gary D. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNISYS CORPORATION Ticker: UIS Security ID: 909214306 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director J. Edward Coleman For For Management 1b Elect Director Alison Davis For For Management 1c Elect Director Nathaniel A. Davis For For Management 1d Elect Director Henry C. Duques For For Management 1e Elect Director Matthew J. Espe For For Management 1f Elect Director Denise K. Fletcher For For Management 1g Elect Director Leslie F. Kenne For For Management 1h Elect Director Lee D. Roberts For For Management 1i Elect Director Paul E. Weaver For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNUM GROUP Ticker: UNM Security ID: 91529Y106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director E. Michael Caulfield For For Management 1.2 Elect Director Ronald E. Goldsberry For For Management 1.3 Elect Director Kevin T. Kabat For For Management 1.4 Elect Director Michael J. Passarella For For Management 2 Declassify the Board of Directors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Carrion For For Management 1.2 Elect Director Melanie L. Healey For For Management 1.3 Elect Director M. Frances Keeth For For Management 1.4 Elect Director Robert W. Lane For For Management 1.5 Elect Director Lowell C. McAdam For For Management 1.6 Elect Director Sandra O. Moose For For Management 1.7 Elect Director Joseph Neubauer For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Clarence Otis, Jr. For For Management 1.10 Elect Director Hugh B. Price For For Management 1.11 Elect Director Rodney E. Slater For For Management 1.12 Elect Director Kathryn A. Tesija For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Commit to Wireless Network Neutrality Against For Shareholder 6 Report on Lobbying Payments and Policy Against For Shareholder 7 Adopt Proxy Access Right Against For Shareholder 8 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 9 Amend Articles/Bylaws/Charter- Call Against For Shareholder Special Meetings 10 Provide Right to Act by Written Consent Against For Shareholder XEROX CORPORATION Ticker: XRX Security ID: 984121103 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glenn A. Britt For For Management 1.2 Elect Director Ursula M. Burns For For Management 1.3 Elect Director Richard J. Harrington For For Management 1.4 Elect Director William Curt Hunter For For Management 1.5 Elect Director Robert J. Keegan For For Management 1.6 Elect Director Robert A. McDonald For For Management 1.7 Elect Director Charles Prince For For Management 1.8 Elect Director Ann N. Reese For For Management 1.9 Elect Director Sara Martinez Tucker For For Management 1.10 Elect Director Mary Agnes Wilderotter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Non-Employee Director Omnibus For For Management Stock Plan ZEBRA TECHNOLOGIES CORPORATION Ticker: ZBRA Security ID: 989207105 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerhard Cless For For Management 1.2 Elect Director Michael A. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ZIMMER HOLDINGS, INC. Ticker: ZMH Security ID: 98956P102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher B. Begley For For Management 1b Elect Director Betsy J. Bernard For For Management 1c Elect Director Gail K. Boudreaux For For Management 1d Elect Director David C. Dvorak For For Management 1e Elect Director Larry C. Glasscock For For Management 1f Elect Director Robert A. Hagemann For For Management 1g Elect Director Arthur J. Higgins For For Management 1h Elect Director John L. McGoldrick For For Management 1i Elect Director Cecil B. Pickett For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management Balanced Fund 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda G. Alvarado For For Management 1b Elect Director Vance D. Coffman For For Management 1c Elect Director Michael L. Eskew For For Management 1d Elect Director W. James Farrell For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Muhtar Kent For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director Robert S. Morrison For For Management 1i Elect Director Aulana L. Peters For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director Robert J. Ulrich For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel P. Amos For For Management 1b Elect Director John Shelby Amos, II For For Management 1c Elect Director Paul S. Amos, II For For Management 1d Elect Director W. Paul Bowers For For Management 1e Elect Director Kriss Cloninger, III For For Management 1f Elect Director Elizabeth J. Hudson For For Management 1g Elect Director Douglas W. Johnson For For Management 1h Elect Director Robert B. Johnson For For Management 1i Elect Director Charles B. Knapp For For Management 1j Elect Director E. Stephen Purdom For For Management 1k Elect Director Barbara K. Rimer For For Management 1l Elect Director Melvin T. Stith For For Management 1m Elect Director David Gary Thompson For For Management 1n Elect Director Takuro Yoshida For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: 039483102 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Mollie Hale Carter For For Management 1.4 Elect Director Terell K. Crews For For Management 1.5 Elect Director Pierre Dufour For For Management 1.6 Elect Director Donald E. Felsinger For For Management 1.7 Elect Director Antonio Maciel For For Management 1.8 Elect Director Patrick J. Moore For For Management 1.9 Elect Director Thomas F. O'Neill For For Management 1.10 Elect Director Daniel Shih For For Management 1.11 Elect Director Kelvin R. Westbrook For For Management 1.12 Elect Director Patricia A. Woertz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director Gilbert F. Amelio For For Management 1.3 Elect Director Reuben V. Anderson For For Management 1.4 Elect Director James H. Blanchard For For Management 1.5 Elect Director Jaime Chico Pardo For For Management 1.6 Elect Director Scott T. Ford For For Management 1.7 Elect Director James P. Kelly For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Michael B. McCallister For For Management 1.10 Elect Director John B. McCoy For For Management 1.11 Elect Director Joyce M. Roche For For Management 1.12 Elect Director Matthew K. Rose For For Management 1.13 Elect Director Laura D'Andrea Tyson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Stock Purchase and Deferral Plan For For Management 5 Report on Political Contributions Against For Shareholder 6 Report on Reducing Lead Battery Health Against For Shareholder Hazards 7 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 8 Require Independent Board Chairman Against Against Shareholder BROCADE COMMUNICATIONS SYSTEMS, INC. Ticker: BRCD Security ID: 111621306 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Judy Bruner For For Management 1.2 Elect Director Lloyd A. Carney For For Management 1.3 Elect Director Renato DiPentima For For Management 1.4 Elect Director Alan Earhart For For Management 1.5 Elect Director John W. Gerdelman For For Management 1.6 Elect Director David L. House For For Management 1.7 Elect Director Glenn C. Jones For For Management 1.8 Elect Director L. William Krause For For Management 1.9 Elect Director Sanjay Vaswani For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Non-Employee Director Omnibus For Against Management Stock Plan 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management C&J ENERGY SERVICES, INC. Ticker: CJES Security ID: 12467B304 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joshua E. Comstock For For Management 1.2 Elect Director Randall C. McMullen, Jr. For For Management 1.3 Elect Director Darren M. Friedman For For Management 1.4 Elect Director Michael Roemer For For Management 1.5 Elect Director H.H. Wommack, III For For Management 1.6 Elect Director C. James Stewart, III For For Management 1.7 Elect Director Adrianna Ma For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CAPITAL ONE FINANCIAL CORPORATION Ticker: COF Security ID: 14040H105 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard D. Fairbank For For Management 1b Elect Director W. Ronald Dietz For For Management 1c Elect Director Lewis Hay, III For For Management 1d Elect Director Benjamin P. Jenkins, III For For Management 1e Elect Director Peter E. Raskind For For Management 1f Elect Director Mayo A. Shattuck, III For For Management 1g Elect Director Bradford H. Warner For For Management 1h Elect Director Catherine G. West For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4a Reduce Supermajority Vote Requirement For For Management 4b Reduce Supermajority Vote Requirement For For Management 4c Reduce Supermajority Vote Requirement For For Management CASH AMERICA INTERNATIONAL, INC. Ticker: CSH Security ID: 14754D100 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel E. Berce For For Management 1.2 Elect Director Jack R. Daugherty For For Management 1.3 Elect Director Daniel R. Feehan For For Management 1.4 Elect Director James H. Graves For For Management 1.5 Elect Director B.D. Hunter For For Management 1.6 Elect Director Timothy J. McKibben For For Management 1.7 Elect Director Alfred M. Micallef For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CHEMED CORPORATION Ticker: CHE Security ID: 16359R103 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin J. McNamara For For Management 1.2 Elect Director Joel F. Gemunder For For Management 1.3 Elect Director Patrick P. Grace For For Management 1.4 Elect Director Thomas C. Hutton For For Management 1.5 Elect Director Walter L. Krebs For For Management 1.6 Elect Director Andrea R. Lindell For For Management 1.7 Elect Director Thomas P. Rice For For Management 1.8 Elect Director Donald E. Saunders For For Management 1.9 Elect Director George J. Walsh, III For For Management 1.10 Elect Director Frank E. Wood For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linnet F. Deily For For Management 1b Elect Director Robert E. Denham For For Management 1c Elect Director Alice P. Gast For For Management 1d Elect Director Enrique Hernandez, Jr. For For Management 1e Elect Director George L. Kirkland For For Management 1f Elect Director Charles W. Moorman, IV For For Management 1g Elect Director Kevin W. Sharer For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Carl Ware For For Management 1k Elect Director John S. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Management of Hydraulic Against For Shareholder Fracturing Risks and Opportunities 6 Report on Offshore Oil Wells and Spill Against Against Shareholder Mitigation Measures 7 Report on Financial Risks of Climate Against Against Shareholder Change 8 Report on Lobbying Payments and Policy Against For Shareholder 9 Prohibit Political Contributions Against Against Shareholder 10 Provide for Cumulative Voting Against For Shareholder 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 12 Require Director Nominee with Against For Shareholder Environmental Expertise 13 Adopt Guidelines for Country Selection Against For Shareholder CNA FINANCIAL CORPORATION Ticker: CNA Security ID: 126117100 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul J. Liska For For Management 1.2 Elect Director Jose O. Montemayor For For Management 1.3 Elect Director Thomas F. Motamed For Withhold Management 1.4 Elect Director Don M. Randel For For Management 1.5 Elect Director Joseph Rosenberg For Withhold Management 1.6 Elect Director Andrew H. Tisch For Withhold Management 1.7 Elect Director James S. Tisch For Withhold Management 1.8 Elect Director Marvin Zonis For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CNO FINANCIAL GROUP, INC. Ticker: CNO Security ID: 12621E103 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward J. Bonach For For Management 1b Elect Director Ellyn L. Brown For For Management 1c Elect Director Robert C. Greving For For Management 1d Elect Director Mary R. Henderson For For Management 1e Elect Director R. Keith Long For For Management 1f Elect Director Neal C. Schneider For For Management 1g Elect Director Frederick J. Sievert For For Management 1h Elect Director Michael T. Tokarz For Against Management 1i Elect Director John G. Turner For For Management 2 Amend Securities Transfer Restrictions For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Ticker: CTSH Security ID: 192446102 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Maureen Breakiron-Evans For For Management 1b Elect Director John E. Klein For For Management 1c Elect Director Lakshmi Narayanan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management 6 Provide Right to Act by Written Consent Against For Shareholder CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard L. Armitage For For Management 1b Elect Director Richard H. Auchinleck For For Management 1c Elect Director James E. Copeland, Jr. For For Management 1d Elect Director Jody L. Freeman For For Management 1e Elect Director Gay Huey Evans For For Management 1f Elect Director Ryan M. Lance For For Management 1g Elect Director Mohd H. Marican For For Management 1h Elect Director Robert A. Niblock For For Management 1i Elect Director Harald J. Norvik For For Management 1j Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against For Shareholder 5 Adopt Quantitative GHG Goals for Against For Shareholder Products and Operations 6 Amend EEO Policy to Prohibit Against For Shareholder Discrimination based on Gender Identity COOPER TIRE & RUBBER COMPANY Ticker: CTB Security ID: 216831107 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roy V. Armes For For Management 1.2 Elect Director Thomas P. Capo For For Management 1.3 Elect Director Steven M. Chapman For For Management 1.4 Elect Director John J. Holland For For Management 1.5 Elect Director John F. Meier For For Management 1.6 Elect Director Cynthia A. Niekamp For For Management 1.7 Elect Director John H. Shuey For For Management 1.8 Elect Director Richard L. Wambold For For Management 1.9 Elect Director Robert D. Welding For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CURTISS-WRIGHT CORPORATION Ticker: CW Security ID: 231561101 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin R. Benante For For Management 1.2 Elect Director Dean M. Flatt For For Management 1.3 Elect Director S. Marce Fuller For For Management 1.4 Elect Director Allen A. Kozinski For For Management 1.5 Elect Director John R. Myers For For Management 1.6 Elect Director John B. Nathman For For Management 1.7 Elect Director Robert J. Rivet For For Management 1.8 Elect Director William W. Sihler For For Management 1.9 Elect Director Albert E. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. David Brown II For For Management 1.2 Elect Director David W. Dorman For For Management 1.3 Elect Director Anne M. Finucane For For Management 1.4 Elect Director Kristen Gibney Williams For For Management 1.5 Elect Director Larry J. Merlo For For Management 1.6 Elect Director Jean-Pierre Millon For For Management 1.7 Elect Director Richard J. Swift For For Management 1.8 Elect Director William C. Weldon For For Management 1.9 Elect Director Tony L. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Reduce Vote Requirement Under the Fair For For Management Price Provision 6 Report on Political Contributions Against For Shareholder 7 Pro-rata Vesting of Equity Awards Against For Shareholder 8 Report on Lobbying Payments and Policy Against For Shareholder DANAHER CORPORATION Ticker: DHR Security ID: 235851102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald J. Ehrlich For For Management 1.2 Elect Director Linda Hefner Filler For For Management 1.3 Elect Director Teri List-Stoll For For Management 1.4 Elect Director Walter G. Lohr, Jr. For For Management 1.5 Elect Director Steven M. Rales For For Management 1.6 Elect Director John T. Schwieters For For Management 1.7 Elect Director Alan G. Spoon For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against For Shareholder 6 Report on Political Contributions Against For Shareholder DARLING INTERNATIONAL INC. Ticker: DAR Security ID: 237266101 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall C. Stuewe For For Management 1.2 Elect Director O. Thomas Albrecht For For Management 1.3 Elect Director D. Eugene Ewing For For Management 1.4 Elect Director Charles Macaluso For For Management 1.5 Elect Director John D. March For For Management 1.6 Elect Director Michael Rescoe For For Management 1.7 Elect Director Michael Urbut For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DELUXE CORPORATION Ticker: DLX Security ID: 248019101 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald C. Baldwin For For Management 1.2 Elect Director Charles A. Haggerty For For Management 1.3 Elect Director Cheryl E. Mayberry For For Management McKissack 1.4 Elect Director Don J. McGrath For For Management 1.5 Elect Director Neil J. Metviner For For Management 1.6 Elect Director Stephen P. Nachtsheim For For Management 1.7 Elect Director Mary Ann O'Dwyer For For Management 1.8 Elect Director Martyn R. Redgrave For For Management 1.9 Elect Director Lee J. Schram For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael W. Brown For For Management 1b Elect Director Randolph L. Cowen For For Management 1c Elect Director Gail Deegan For For Management 1d Elect Director James S. DiStasio For For Management 1e Elect Director John R. Egan For For Management 1f Elect Director Edmund F. Kelly For For Management 1g Elect Director Judith A. Miscik For For Management 1h Elect Director Windle B. Priem For For Management 1i Elect Director Paul Sagan For For Management 1j Elect Director David N. Strohm For For Management 1k Elect Director Joseph M. Tucci For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Provide Right to Act by Written Consent For For Management 7 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions EMCOR GROUP, INC. Ticker: EME Security ID: 29084Q100 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen W. Bershad For For Management 1.2 Elect Director David A.B. Brown For For Management 1.3 Elect Director Larry J. Bump For For Management 1.4 Elect Director Albert Fried, Jr. For For Management 1.5 Elect Director Anthony J. Guzzi For For Management 1.6 Elect Director Richard F. Hamm, Jr. For For Management 1.7 Elect Director David H. Laidley For For Management 1.8 Elect Director Frank T. MacInnis For For Management 1.9 Elect Director Jerry E. Ryan For For Management 1.10 Elect Director Michael T. Yonker For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management F.N.B. CORPORATION Ticker: FNB Security ID: 302520101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William B. Campbell For For Management 1.2 Elect Director James D. Chiafullo For For Management 1.3 Elect Director Vincent J. Delie, Jr. For For Management 1.4 Elect Director Laura E. Ellsworth For For Management 1.5 Elect Director Robert B. Goldstein For For Management 1.6 Elect Director Stephen J. Gurgovits For For Management 1.7 Elect Director David J. Malone For For Management 1.8 Elect Director D. Stephen Martz For For Management 1.9 Elect Director Robert J. McCarthy, Jr. For For Management 1.10 Elect Director Arthur J. Rooney, II For For Management 1.11 Elect Director John W. Rose For For Management 1.12 Elect Director John S. Stanik For For Management 1.13 Elect Director William J. Strimbu For For Management 1.14 Elect Director Earl K. Wahl, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management FIRST AMERICAN FINANCIAL CORPORATION Ticker: FAF Security ID: 31847R102 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anthony K. Anderson For For Management 1.2 Elect Director Parker S. Kennedy For For Management 1.3 Elect Director Mark C. Oman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management FIRST CASH FINANCIAL SERVICES, INC. Ticker: FCFS Security ID: 31942D107 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jorge Montano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Report on Reducing Lead Battery Health Against For Shareholder Hazards 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Stock Retention/Holding Period Against For Shareholder 6 Adopt Policy on Succession Planning Against For Shareholder HCC INSURANCE HOLDINGS, INC. Ticker: HCC Security ID: 404132102 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Emmanuel T. Ballases For For Management 1.2 Elect Director Judy C. Bozeman For For Management 1.3 Elect Director Frank J. Bramanti For For Management 1.4 Elect Director Walter M. Duer For For Management 1.5 Elect Director James C. Flagg For For Management 1.6 Elect Director Thomas M. Hamilton For For Management 1.7 Elect Director Leslie S. Heisz For For Management 1.8 Elect Director John N. Molbeck, Jr. For For Management 1.9 Elect Director Robert A. Rosholt For For Management 1.10 Elect Director J. Mikesell Thomas For For Management 1.11 Elect Director Christopher J.B. For For Management Williams 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Amend Omnibus Stock Plan For For Management HELIX ENERGY SOLUTIONS GROUP, INC. Ticker: HLX Security ID: 42330P107 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Owen Kratz For For Management 1.2 Elect Director John V. Lovoi For For Management 1.3 Elect Director Jan Rask For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HESS CORPORATION Ticker: HES Security ID: 42809H107 Meeting Date: MAY 16, 2013 Meeting Type: Proxy Contest Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director J. Krenicki For Did Not Vote Management 1.2 Elect Director K. Meyers For Did Not Vote Management 1.3 Elect Director Fredric G. Reynolds For Did Not Vote Management 1.4 Elect Director William G. Schrader For Did Not Vote Management 1.5 Director Mark Williams For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 4 Declassify the Board of Directors For Did Not Vote Management 5 Require Independent Board Chairman Against Did Not Vote Shareholder 6 Reduce Supermajority Vote Requirement Against Did Not Vote Shareholder 7 Report on Political Contributions Against Did Not Vote Shareholder 8 Repeal Any Bylaws Amendments Adopted Against Did Not Vote Shareholder subsequent to February 2, 2011 # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Green Card) None 1.1 Elect Director Rodney F. Chase For For Shareholder 1.2 Elect Director Harvey Golub For For Shareholder 1.3 Elect Director Karl F. Kurz For For Shareholder 1.4 Elect Director David McManus For For Shareholder 1.5 Elect Director Marshall D. Smith For For Shareholder 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Against Against Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Require Independent Board Chairman For For Shareholder 6 Reduce Supermajority Vote Requirement For For Shareholder 7 Report on Political Contributions For For Shareholder 8 Repeal Any Bylaws Amendments Adopted For For Shareholder subsequent to February 2, 2011 HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Shumeet Banerji For For Management 1.3 Elect Director Rajiv L. Gupta For For Management 1.4 Elect Director John H. Hammergren For Against Management 1.5 Elect Director Raymond J. Lane For Against Management 1.6 Elect Director Ann M. Livermore For For Management 1.7 Elect Director Gary M. Reiner For For Management 1.8 Elect Director Patricia F. Russo For For Management 1.9 Elect Director G. Kennedy Thompson For Against Management 1.10 Elect Director Margaret C. Whitman For For Management 1.11 Elect Director Ralph V. Whitworth For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Proxy Access Right For For Management 5 Amend Omnibus Stock Plan For For Management 6 Establish Environmental/Social Issue Against Against Shareholder Board Committee 7 Amend Human Rights Policies Against Against Shareholder 8 Stock Retention/Holding Period Against For Shareholder HOLLYFRONTIER CORPORATION Ticker: HFC Security ID: 436106108 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Douglas Y. Bech For For Management 1b Elect Director Buford P. Berry For For Management 1c Elect Director Leldon E. Echols For For Management 1d Elect Director R. Kevin Hardage For For Management 1e Elect Director Michael C. Jennings For For Management 1f Elect Director Robert J. Kostelnik For For Management 1g Elect Director James H. Lee For For Management 1h Elect Director Robert G. McKenzie For For Management 1i Elect Director Franklin Myers For For Management 1j Elect Director Michael E. Rose For For Management 1k Elect Director Tommy A. Valenta For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HUMANA INC. Ticker: HUM Security ID: 444859102 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bruce D. Broussard For For Management 1b Elect Director Frank A. D'Amelio For For Management 1c Elect Director W. Roy Dunbar For For Management 1d Elect Director Kurt J. Hilzinger For For Management 1e Elect Director David A. Jones, Jr. For For Management 1f Elect Director Michael B. McCallister For For Management 1g Elect Director William J. McDonald For For Management 1h Elect Director William E. Mitchell For For Management 1i Elect Director David B. Nash For For Management 1j Elect Director James J. O'Brien For For Management 1k Elect Director Marissa T. Peterson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Political Contributions Against For Shareholder INGREDION INCORPORATED Ticker: INGR Security ID: 457187102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard J. Almeida For For Management 1b Elect Director Luis Aranguren-Trellez For For Management 1c Elect Director David B. Fischer For For Management 1d Elect Director Ilene S. Gordon For For Management 1e Elect Director Paul Hanrahan For For Management 1f Elect Director Wayne M. Hewett For For Management 1g Elect Director Gregory B. Kenny For For Management 1h Elect Director Barbara A. Klein For For Management 1i Elect Director James M. Ringler For For Management 1j Elect Director Dwayne A. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain J.P. Belda For For Management 1.2 Elect Director William R. Brody For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director David N. Farr For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director Andrew N. Liveris For For Management 1.8 Elect Director W. James McNerney, Jr. For For Management 1.9 Elect Director James W. Owens For For Management 1.10 Elect Director Virginia M. Rometty For For Management 1.11 Elect Director Joan E. Spero For For Management 1.12 Elect Director Sidney Taurel For For Management 1.13 Elect Director Lorenzo H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against For Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Require Independent Board Chairman Against For Shareholder 7 Stock Retention/Holding Period Against For Shareholder INTERNATIONAL GAME TECHNOLOGY Ticker: IGT Security ID: 459902102 Meeting Date: MAR 05, 2013 Meeting Type: Proxy Contest Record Date: JAN 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director Paget L. Alves For Did Not Vote Management 1.2 Elect Director Janice Chaffin For Did Not Vote Management 1.3 Elect Director Greg Creed For Did Not Vote Management 1.4 Elect Director Patti S. Hart For Did Not Vote Management 1.5 Elect Director Robert J. Miller For Did Not Vote Management 1.6 Elect Director David E. Roberson For Did Not Vote Management 1.7 Elect Director Vincent L. Sadusky For Did Not Vote Management 1.8 Elect Director Philip G. Satre For Did Not Vote Management 2 Amend Omnibus Stock Plan For Did Not Vote Management 3 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 4 Ratify Auditors For Did Not Vote Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None 1.1 Elect Director Raymond J. Brooks, Jr. For Withhold Shareholder 1.2 Elect Director Charles N. Mathewson For Withhold Shareholder 1.3 Elect Director Daniel B. Silvers For For Shareholder 1.4 Management Nominee - Janice Chaffin For For Shareholder 1.5 Management Nominee - Greg Creed For For Shareholder 1.6 Management Nominee - Patti S. Hart For For Shareholder 1.7 Management Nominee - Robert J. Miller For For Shareholder 1.8 Management Nominee - Philip G. Satre For For Shareholder 2 Amend Omnibus Stock Plan None For Management 3 Advisory Vote to Ratify Named None For Management Executive Officers' Compensation 4 Ratify Auditors None For Management INTERNATIONAL PAPER COMPANY Ticker: IP Security ID: 460146103 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David J. Bronczek For For Management 1b Elect Director Ahmet C. Dorduncu For For Management 1c Elect Director John V. Faraci For For Management 1d Elect Director Ilene S. Gordon For For Management 1e Elect Director Stacey J. Mobley For For Management 1f Elect Director Joan E. Spero For For Management 1g Elect Director John L. Townsend, III For For Management 1h Elect Director John F. Turner For For Management 1i Elect Director William G. Walter For For Management 1j Elect Director J. Steven Whisler For For Management 2 Ratify Auditors For For Management 3 Provide Right to Act by Written Consent For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Pro-rata Vesting of Equity Plans Against For Shareholder J2 GLOBAL, INC. Ticker: JCOM Security ID: 48123V102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas Y. Bech For For Management 1.2 Elect Director Robert J. Cresci For For Management 1.3 Elect Director W. Brian Kretzmer For For Management 1.4 Elect Director Richard S. Ressler For For Management 1.5 Elect Director Stephen Ross For For Management 1.6 Elect Director Michael P. Schulhof For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Other Business For Against Management JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James A. Bell For For Management 1b Elect Director Crandall C.Bowles For For Management 1c Elect Director Stephen B. Burke For For Management 1d Elect Director David M. Cote For Against Management 1e Elect Director James S. Crown For Against Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Ellen V. Futter For Against Management 1i Elect Director Laban P. Jackson, Jr. For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against For Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity 9 Report on Lobbying Payments and Policy Against Against Shareholder LEAR CORPORATION Ticker: LEA Security ID: 521865204 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas P. Capo For For Management 1.2 Elect Director Jonathan F. Foster For For Management 1.3 Elect Director Kathleen A. Ligocki For For Management 1.4 Elect Director Conrad L. Mallett, Jr. For For Management 1.5 Elect Director Donald L. Runkle For For Management 1.6 Elect Director Matthew J. Simoncini For For Management 1.7 Elect Director Gregory C. Smith For For Management 1.8 Elect Director Henry D. G. Wallace For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LEXMARK INTERNATIONAL, INC. Ticker: LXK Security ID: 529771107 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kathi P. Seifert For For Management 1b Elect Director Jean-Paul L. Montupet For For Management 1c Elect Director Paul A. Rooke For For Management 1d Elect Director W. Roy Dunbar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Approve Omnibus Stock Plan For For Management LIFEPOINT HOSPITALS, INC. Ticker: LPNT Security ID: 53219L109 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory T. Bier For Withhold Management 1.2 Elect Director DeWitt Ezell, Jr. For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management LIVE NATION ENTERTAINMENT, INC. Ticker: LYV Security ID: 538034109 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark Carleton For Against Management 1.2 Elect Director Michael Rapino For For Management 1.3 Elect Director Mark S. Shapiro For Against Management 2 Declassify the Board of Directors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Auditors For For Management LOEWS CORPORATION Ticker: L Security ID: 540424108 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lawrence S. Bacow For For Management 1b Elect Director Ann E. Berman For For Management 1c Elect Director Joseph L. Bower For For Management 1d Elect Director Charles M. Diker For For Management 1e Elect Director Jacob A. Frenkel For For Management 1f Elect Director Paul J. Fribourg For For Management 1g Elect Director Walter L. Harris For Against Management 1h Elect Director Philip A. Laskawy For For Management 1i Elect Director Ken Miller For For Management 1j Elect Director Gloria R. Scott For For Management 1k Elect Director Andrew H. Tisch For For Management 1l Elect Director James S. Tisch For For Management 1m Elect Director Jonathan M. Tisch For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Deirdre P. Connelly For For Management 1c Elect Director Meyer Feldberg For For Management 1d Elect Director Sara Levinson For For Management 1e Elect Director Terry J. Lundgren For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Joyce M. Roche For For Management 1h Elect Director Paul C. Varga For For Management 1i Elect Director Craig E. Weatherup For For Management 1j Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MAGELLAN HEALTH SERVICES, INC. Ticker: MGLN Security ID: 559079207 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael P. Ressner For For Management 1.2 Elect Director Michael S. Diament For For Management 1.3 Elect Director Barry M. Smith For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management MARATHON OIL CORPORATION Ticker: MRO Security ID: 565849106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory H. Boyce For For Management 1b Elect Director Pierre Brondeau For For Management 1c Elect Director Clarence P. Cazalot, Jr. For For Management 1d Elect Director Linda Z. Cook For For Management 1e Elect Director Shirley Ann Jackson For For Management 1f Elect Director Philip Lader For For Management 1g Elect Director Michael E. J. Phelps For For Management 1h Elect Director Dennis H. Reilley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against For Shareholder MB FINANCIAL, INC. Ticker: MBFI Security ID: 55264U108 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David P. Bolger For For Management 1b Elect Director Robert S. Engelman, Jr. For For Management 1c Elect Director Mitchell Feiger For For Management 1d Elect Director Charles J. Gries For For Management 1e Elect Director James N. Hallene For For Management 1f Elect Director Thomas H. Harvey For For Management 1g Elect Director Ronald D. Santo For For Management 1h Elect Director Renee Togher For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Glenn Hubbard For For Management 1.2 Elect Director Steven A. Kandarian For For Management 1.3 Elect Director John M. Keane For For Management 1.4 Elect Director Alfred F. Kelly, Jr. For For Management 1.5 Elect Director James M. Kilts For For Management 1.6 Elect Director Catherine R. Kinney For For Management 1.7 Elect Director Hugh B. Price For For Management 1.8 Elect Director Kenton J. Sicchitano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MOTOROLA SOLUTIONS, INC. Ticker: MSI Security ID: 620076307 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory Q. Brown For For Management 1b Elect Director William J. Bratton For Against Management 1c Elect Director Kenneth C. Dahlberg For Against Management 1d Elect Director David W. Dorman For Against Management 1e Elect Director Michael V. Hayden For For Management 1f Elect Director Judy C. Lewent For For Management 1g Elect Director Anne R. Pramaggiore For For Management 1h Elect Director Samuel C. Scott, III For For Management 1i Elect Director Bradley E. Singer For For Management 1j Elect Director John A. White For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Encourage Suppliers to Produce Against Against Shareholder Sustainability Reports 5 Report on Political Contributions Against For Shareholder NEWS CORPORATION Ticker: NWS Security ID: 65248E104 Meeting Date: JUN 11, 2013 Meeting Type: Special Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Certificate of Incorporation For For Management Clarifying the Ability to Make Distributions in Comparable Securities in Connection with Separation Transactions 2 Amend Certificate of Incorporation For For Management Allowing for Certain Distributions on Subsidiary-owned Shares and the Creation of Additional Subsidiary-owned Shares NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley G. Bush For For Management 1.2 Elect Director Victor H. Fazio For For Management 1.3 Elect Director Donald E. Felsinger For For Management 1.4 Elect Director Stephen E. Frank For For Management 1.5 Elect Director Bruce S. Gordon For For Management 1.6 Elect Director Madeleine A. Kleiner For For Management 1.7 Elect Director Karl J. Krapek For For Management 1.8 Elect Director Richard B. Myers For For Management 1.9 Elect Director Aulana L. Peters For For Management 1.10 Elect Director Gary Roughead For For Management 1.11 Elect Director Thomas M. Schoewe For For Management 1.12 Elect Director Kevin W. Sharer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder OMNICARE, INC. Ticker: OCR Security ID: 681904108 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James D. Shelton For For Management 1b Elect Director Steven J. Heyer For For Management 1c Elect Director John Workman For For Management 1d Elect Director Amy Wallman For For Management 1e Elect Director Andrea R. Lindell For For Management 1f Elect Director Barry Schochet For For Management 1g Elect Director Mark A. Emmert For For Management 1h Elect Director Sam R. Leno For For Management 1i Elect Director John L. Bernbach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PG&E CORPORATION Ticker: PCG Security ID: 69331C108 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David R. Andrews For For Management 1.2 Elect Director Lewis Chew For For Management 1.3 Elect Director C. Lee Cox For For Management 1.4 Elect Director Anthony F. Earley, Jr. For For Management 1.5 Elect Director Fred J. Fowler For For Management 1.6 Elect Director Maryellen C. Herringer For For Management 1.7 Elect Director Roger H. Kimmel For For Management 1.8 Elect Director Richard A. Meserve For For Management 1.9 Elect Director Forrest E. Miller For For Management 1.10 Elect Director Rosendo G. Parra For For Management 1.11 Elect Director Barbara L. Rambo For For Management 1.12 Elect Director Barry Lawson Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder PORTLAND GENERAL ELECTRIC COMPANY Ticker: POR Security ID: 736508847 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Ballantine For For Management 1.2 Elect Director Rodney L. Brown, Jr. For For Management 1.3 Elect Director Jack E. Davis For For Management 1.4 Elect Director David A. Dietzler For For Management 1.5 Elect Director Kirby A. Dyess For For Management 1.6 Elect Director Mark B. Ganz For For Management 1.7 Elect Director Corbin A. McNeill, Jr. For For Management 1.8 Elect Director Neil J. Nelson For For Management 1.9 Elect Director M. Lee Pelton For For Management 1.10 Elect Director James J. Piro For For Management 1.11 Elect Director Robert T. F. Reid For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management PRUDENTIAL FINANCIAL, INC. Ticker: PRU Security ID: 744320102 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas J. Baltimore, Jr. For For Management 1.2 Elect Director Gordon M. Bethune For For Management 1.3 Elect Director Gaston Caperton For For Management 1.4 Elect Director Gilbert F. Casellas For For Management 1.5 Elect Director James G. Cullen For For Management 1.6 Elect Director William H. Gray, III For For Management 1.7 Elect Director Mark B. Grier For For Management 1.8 Elect Director Constance J. Horner For For Management 1.9 Elect Director Martina Hund-Mejean For For Management 1.10 Elect Director Karl J. Krapek For For Management 1.11 Elect Director Christine A. Poon For For Management 1.12 Elect Director John R. Strangfeld For For Management 1.13 Elect Director James A. Unruh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against Against Shareholder REINSURANCE GROUP OF AMERICA, INCORPORATED Ticker: RGA Security ID: 759351604 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Bartlett For For Management 1.2 Elect Director Alan C. Henderson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Declassify the Board of Directors For For Management 7 Ratify Auditors For For Management RENT-A-CENTER, INC. Ticker: RCII Security ID: 76009N100 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1. Elect Director Mitchell E. Fadel For For Management 1.2 Elect Director Paula Stern, Ph.D. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SAFEWAY INC. Ticker: SWY Security ID: 786514208 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janet E. Grove For For Management 1b Elect Director Mohan Gyani For For Management 1c Elect Director Frank C. Herringer For Against Management 1d Elect Director George J. Morrow For For Management 1e Elect Director Kenneth W. Oder For Against Management 1f Elect Director T. Gary Rogers For Against Management 1g Elect Director Arun Sarin For Against Management 1h Elect Director William Y. Tauscher For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management STATE STREET CORPORATION Ticker: STT Security ID: 857477103 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kennett F. Burnes For For Management 1b Elect Director Peter Coym For For Management 1c Elect Director Patrick de Saint-Aignan For For Management 1d Elect Director Amelia C. Fawcett For For Management 1e Elect Director Linda A. Hill For For Management 1f Elect Director Joseph L. Hooley For For Management 1g Elect Director Robert S. Kaplan For For Management 1h Elect Director Richard P. Sergel For For Management 1i Elect Director Ronald L. Skates For For Management 1j Elect Director Gregory L. Summe For For Management 1k Elect Director Thomas J. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TESORO CORPORATION Ticker: TSO Security ID: 881609101 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney F. Chase For For Management 1.2 Elect Director Gregory J. Goff For For Management 1.3 Elect Director Robert W. Goldman For For Management 1.4 Elect Director Steven H. Grapstein For For Management 1.5 Elect Director David Lilley For For Management 1.6 Elect Director Mary Pat McCarthy For For Management 1.7 Elect Director J.W. Nokes For For Management 1.8 Elect Director Susan Tomasky For For Management 1.9 Elect Director Michael E. Wiley For For Management 1.10 Elect Director Patrick Y. Yang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph W. Babb, JR. For For Management 1b Elect Director Mark A. Blinn For For Management 1c Elect Director Daniel A. Carp For For Management 1d Elect Director Carrie S. Cox For For Management 1e Elect Director Pamela H. Patsley For For Management 1f Elect Director Robert E. Sanchez For For Management 1g Elect Director Wayne R. Sanders For For Management 1h Elect Director Ruth J. Simmons For For Management 1i Elect Director Richard K. Templeton For For Management 1j Elect Director Christine Todd Whitman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TEXTRON INC. Ticker: TXT Security ID: 883203101 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott C. Donnelly For For Management 1.2 Elect Director Kathleen M. Bader For For Management 1.3 Elect Director R. Kerry Clark For For Management 1.4 Elect Director James T. Conway For For Management 1.5 Elect Director Ivor J. Evans For For Management 1.6 Elect Director Lawrence K. Fish For For Management 1.7 Elect Director Paul E. Gagne For For Management 1.8 Elect Director Dain M. Hancock For For Management 1.9 Elect Director Lord Powell For For Management 1.10 Elect Director Lloyd G. Trotter For For Management 1.11 Elect Director James L. Ziemer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder THE BOEING COMPANY Ticker: BA Security ID: 097023105 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Calhoun For For Management 1b Elect Director Arthur D. Collins, Jr. For For Management 1c Elect Director Linda Z. Cook For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Edmund P. Giambastiani, For For Management Jr. 1f Elect Director Lawrence W. Kellner For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director W. James McNerney, Jr. For For Management 1i Elect Director Susan C. Schwab For For Management 1j Elect Director Ronald A. Williams For For Management 1k Elect Director Mike S. Zafirovski For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Submit SERP to Shareholder Vote Against For Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Stock Retention/Holding Period Against For Shareholder 7 Require Independent Board Chairman Against For Shareholder THE CHILDREN'S PLACE RETAIL STORES, INC. Ticker: PLCE Security ID: 168905107 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jane Elfers For For Management 1.2 Elect Director Susan Patricia Griffith For For Management 1.3 Elect Director Louis Lipschitz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation THE PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: JAN 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard O. Berndt For For Management 1.2 Elect Director Charles E. Bunch For For Management 1.3 Elect Director Paul W. Chellgren For For Management 1.4 Elect Director William S. Demchak For For Management 1.5 Elect Director Kay Coles James For For Management 1.6 Elect Director Richard B. Kelson For For Management 1.7 Elect Director Bruce C. Lindsay For For Management 1.8 Elect Director Anthony A. Massaro For For Management 1.9 Elect Director Jane G. Pepper For For Management 1.10 Elect Director James E. Rohr For For Management 1.11 Elect Director Donald J. Shepard For For Management 1.12 Elect Director Lorene K. Steffes For For Management 1.13 Elect Director Dennis F. Strigl For For Management 1.14 Elect Director Thomas J. Usher For For Management 1.15 Elect Director George H. Walls, Jr. For For Management 1.16 Elect Director Helge H. Wehmeier For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Climate Change Financing Risk Against For Shareholder THE TRAVELERS COMPANIES, INC. Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alan L. Beller For For Management 1b Elect Director John H. Dasburg For For Management 1c Elect Director Janet M. Dolan For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Jay S. Fishman For For Management 1f Elect Director Patricia L. Higgins For For Management 1g Elect Director Thomas R. Hodgson For For Management 1h Elect Director William J. Kane For For Management 1i Elect Director Cleve L. Killingsworth, For For Management Jr. 1j Elect Director Donald J. Shepard For For Management 1k Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize New Class of Preferred Stock For For Management 5 Report on Political Contributions Against For Shareholder THE WASHINGTON POST COMPANY Ticker: WPO Security ID: 939640108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1. Elect Director Christopher C. Davis For For Management 1.2 Elect Director Thomas S. Gayner For For Management 1.3 Elect Director Anne M. Mulcahy For For Management 1.4 Elect Director Larry D. Thompson For For Management THE WESTERN UNION COMPANY Ticker: WU Security ID: 959802109 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dinyar S. Devitre For For Management 2 Elect Director Betsy D. Holden For For Management 3 Elect Director Wulf von Schimmelmann For For Management 4 Elect Director Solomon D. Trujillo For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management 7 Provide Right to Call Special Meeting For For Management 8 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: 883556102 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director C. Martin Harris For For Management 1b Elect Director Judy C. Lewent For For Management 1c Elect Director Jim P. Manzi For For Management 1d Elect Director Lars R. Sorensen For For Management 1e Elect Director Elaine S. Ullian For For Management 1f Elect Director Marc N. Casper For For Management 1g Elect Director Nelson J. Chai For For Management 1h Elect Director Tyler Jacks For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director William P. Barr For For Management 1.3 Elect Director Jeffrey L. Bewkes For For Management 1.4 Elect Director Stephen F. Bollenbach For For Management 1.5 Elect Director Robert C. Clark For For Management 1.6 Elect Director Mathias Dopfner For For Management 1.7 Elect Director Jessica P. Einhorn For For Management 1.8 Elect Director Fred Hassan For For Management 1.9 Elect Director Kenneth J. Novack For For Management 1.10 Elect Director Paul D. Wachter For For Management 1.11 Elect Director Deborah C. Wright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management TREEHOUSE FOODS, INC. Ticker: THS Security ID: 89469A104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George V. Bayly For For Management 1.2 Elect Director Diana S. Ferguson For For Management 1.3 Elect Director Gary D. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNISYS CORPORATION Ticker: UIS Security ID: 909214306 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director J. Edward Coleman For For Management 1b Elect Director Alison Davis For For Management 1c Elect Director Nathaniel A. Davis For For Management 1d Elect Director Henry C. Duques For For Management 1e Elect Director Matthew J. Espe For For Management 1f Elect Director Denise K. Fletcher For For Management 1g Elect Director Leslie F. Kenne For For Management 1h Elect Director Lee D. Roberts For For Management 1i Elect Director Paul E. Weaver For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNUM GROUP Ticker: UNM Security ID: 91529Y106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director E. Michael Caulfield For For Management 1.2 Elect Director Ronald E. Goldsberry For For Management 1.3 Elect Director Kevin T. Kabat For For Management 1.4 Elect Director Michael J. Passarella For For Management 2 Declassify the Board of Directors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Carrion For For Management 1.2 Elect Director Melanie L. Healey For For Management 1.3 Elect Director M. Frances Keeth For For Management 1.4 Elect Director Robert W. Lane For For Management 1.5 Elect Director Lowell C. McAdam For For Management 1.6 Elect Director Sandra O. Moose For For Management 1.7 Elect Director Joseph Neubauer For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Clarence Otis, Jr. For For Management 1.10 Elect Director Hugh B. Price For For Management 1.11 Elect Director Rodney E. Slater For For Management 1.12 Elect Director Kathryn A. Tesija For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Commit to Wireless Network Neutrality Against For Shareholder 6 Report on Lobbying Payments and Policy Against For Shareholder 7 Adopt Proxy Access Right Against For Shareholder 8 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 9 Amend Articles/Bylaws/Charter- Call Against For Shareholder Special Meetings 10 Provide Right to Act by Written Consent Against For Shareholder WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Susan E. Engel For For Management 1f Elect Director Enrique Hernandez, Jr. For For Management 1g Elect Director Donald M. James For For Management 1h Elect Director Cynthia H. Milligan For For Management 1i Elect Director Federico F. Pena For For Management 1j Elect Director Howard V. Richardson For For Management 1k Elect Director Judith M. Runstad For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Review Fair Housing and Fair Lending Against For Shareholder Compliance WHOLE FOODS MARKET, INC. Ticker: WFM Security ID: 966837106 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: JAN 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Elstrott For For Management 1.2 Elect Director Gabrielle Greene For For Management 1.3 Elect Director Shahid 'Hass' Hassan For For Management 1.4 Elect Director Stephanie Kugelman For For Management 1.5 Elect Director John Mackey For For Management 1.6 Elect Director Walter Robb For For Management 1.7 Elect Director Jonathan Seiffer For For Management 1.8 Elect Director Morris 'Mo' Siegel For For Management 1.9 Elect Director Jonathan Sokoloff For For Management 1.10 Elect Director Ralph Sorenson For For Management 1.11 Elect Director William 'Kip' Tindell, For For Management III 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Require Independent Board Chairman Against Against Shareholder XEROX CORPORATION Ticker: XRX Security ID: 984121103 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glenn A. Britt For For Management 1.2 Elect Director Ursula M. Burns For For Management 1.3 Elect Director Richard J. Harrington For For Management 1.4 Elect Director William Curt Hunter For For Management 1.5 Elect Director Robert J. Keegan For For Management 1.6 Elect Director Robert A. McDonald For For Management 1.7 Elect Director Charles Prince For For Management 1.8 Elect Director Ann N. Reese For For Management 1.9 Elect Director Sara Martinez Tucker For For Management 1.10 Elect Director Mary Agnes Wilderotter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Non-Employee Director Omnibus For For Management Stock Plan ZEBRA TECHNOLOGIES CORPORATION Ticker: ZBRA Security ID: 989207105 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerhard Cless For For Management 1.2 Elect Director Michael A. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ZIMMER HOLDINGS, INC. Ticker: ZMH Security ID: 98956P102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher B. Begley For For Management 1b Elect Director Betsy J. Bernard For For Management 1c Elect Director Gail K. Boudreaux For For Management 1d Elect Director David C. Dvorak For For Management 1e Elect Director Larry C. Glasscock For For Management 1f Elect Director Robert A. Hagemann For For Management 1g Elect Director Arthur J. Higgins For For Management 1h Elect Director John L. McGoldrick For For Management 1i Elect Director Cecil B. Pickett For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management Dynamic Growth Fund 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda G. Alvarado For For Management 1b Elect Director Vance D. Coffman For For Management 1c Elect Director Michael L. Eskew For For Management 1d Elect Director W. James Farrell For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Muhtar Kent For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director Robert S. Morrison For For Management 1i Elect Director Aulana L. Peters For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director Robert J. Ulrich For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel P. Amos For For Management 1b Elect Director John Shelby Amos, II For For Management 1c Elect Director Paul S. Amos, II For For Management 1d Elect Director W. Paul Bowers For For Management 1e Elect Director Kriss Cloninger, III For For Management 1f Elect Director Elizabeth J. Hudson For For Management 1g Elect Director Douglas W. Johnson For For Management 1h Elect Director Robert B. Johnson For For Management 1i Elect Director Charles B. Knapp For For Management 1j Elect Director E. Stephen Purdom For For Management 1k Elect Director Barbara K. Rimer For For Management 1l Elect Director Melvin T. Stith For For Management 1m Elect Director David Gary Thompson For For Management 1n Elect Director Takuro Yoshida For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: 039483102 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Mollie Hale Carter For For Management 1.4 Elect Director Terell K. Crews For For Management 1.5 Elect Director Pierre Dufour For For Management 1.6 Elect Director Donald E. Felsinger For For Management 1.7 Elect Director Antonio Maciel For For Management 1.8 Elect Director Patrick J. Moore For For Management 1.9 Elect Director Thomas F. O'Neill For For Management 1.10 Elect Director Daniel Shih For For Management 1.11 Elect Director Kelvin R. Westbrook For For Management 1.12 Elect Director Patricia A. Woertz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director Gilbert F. Amelio For For Management 1.3 Elect Director Reuben V. Anderson For For Management 1.4 Elect Director James H. Blanchard For For Management 1.5 Elect Director Jaime Chico Pardo For For Management 1.6 Elect Director Scott T. Ford For For Management 1.7 Elect Director James P. Kelly For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Michael B. McCallister For For Management 1.10 Elect Director John B. McCoy For For Management 1.11 Elect Director Joyce M. Roche For For Management 1.12 Elect Director Matthew K. Rose For For Management 1.13 Elect Director Laura D'Andrea Tyson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Stock Purchase and Deferral Plan For For Management 5 Report on Political Contributions Against For Shareholder 6 Report on Reducing Lead Battery Health Against For Shareholder Hazards 7 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 8 Require Independent Board Chairman Against Against Shareholder BROCADE COMMUNICATIONS SYSTEMS, INC. Ticker: BRCD Security ID: 111621306 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Judy Bruner For For Management 1.2 Elect Director Lloyd A. Carney For For Management 1.3 Elect Director Renato DiPentima For For Management 1.4 Elect Director Alan Earhart For For Management 1.5 Elect Director John W. Gerdelman For For Management 1.6 Elect Director David L. House For For Management 1.7 Elect Director Glenn C. Jones For For Management 1.8 Elect Director L. William Krause For For Management 1.9 Elect Director Sanjay Vaswani For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Non-Employee Director Omnibus For Against Management Stock Plan 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management CAPITAL ONE FINANCIAL CORPORATION Ticker: COF Security ID: 14040H105 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard D. Fairbank For For Management 1b Elect Director W. Ronald Dietz For For Management 1c Elect Director Lewis Hay, III For For Management 1d Elect Director Benjamin P. Jenkins, III For For Management 1e Elect Director Peter E. Raskind For For Management 1f Elect Director Mayo A. Shattuck, III For For Management 1g Elect Director Bradford H. Warner For For Management 1h Elect Director Catherine G. West For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4a Reduce Supermajority Vote Requirement For For Management 4b Reduce Supermajority Vote Requirement For For Management 4c Reduce Supermajority Vote Requirement For For Management CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Richard Barker For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Rodman L. Drake For For Management 1.6 Elect Director Michael A. Friedman For For Management 1.7 Elect Director Gilla Kaplan For For Management 1.8 Elect Director James J. Loughlin For For Management 1.9 Elect Director Ernest Mario For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against For Shareholder CHEMED CORPORATION Ticker: CHE Security ID: 16359R103 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin J. McNamara For For Management 1.2 Elect Director Joel F. Gemunder For For Management 1.3 Elect Director Patrick P. Grace For For Management 1.4 Elect Director Thomas C. Hutton For For Management 1.5 Elect Director Walter L. Krebs For For Management 1.6 Elect Director Andrea R. Lindell For For Management 1.7 Elect Director Thomas P. Rice For For Management 1.8 Elect Director Donald E. Saunders For For Management 1.9 Elect Director George J. Walsh, III For For Management 1.10 Elect Director Frank E. Wood For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linnet F. Deily For For Management 1b Elect Director Robert E. Denham For For Management 1c Elect Director Alice P. Gast For For Management 1d Elect Director Enrique Hernandez, Jr. For For Management 1e Elect Director George L. Kirkland For For Management 1f Elect Director Charles W. Moorman, IV For For Management 1g Elect Director Kevin W. Sharer For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Carl Ware For For Management 1k Elect Director John S. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Management of Hydraulic Against For Shareholder Fracturing Risks and Opportunities 6 Report on Offshore Oil Wells and Spill Against Against Shareholder Mitigation Measures 7 Report on Financial Risks of Climate Against Against Shareholder Change 8 Report on Lobbying Payments and Policy Against For Shareholder 9 Prohibit Political Contributions Against Against Shareholder 10 Provide for Cumulative Voting Against For Shareholder 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 12 Require Director Nominee with Against For Shareholder Environmental Expertise 13 Adopt Guidelines for Country Selection Against For Shareholder CNA FINANCIAL CORPORATION Ticker: CNA Security ID: 126117100 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul J. Liska For For Management 1.2 Elect Director Jose O. Montemayor For For Management 1.3 Elect Director Thomas F. Motamed For Withhold Management 1.4 Elect Director Don M. Randel For For Management 1.5 Elect Director Joseph Rosenberg For Withhold Management 1.6 Elect Director Andrew H. Tisch For Withhold Management 1.7 Elect Director James S. Tisch For Withhold Management 1.8 Elect Director Marvin Zonis For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Ticker: CTSH Security ID: 192446102 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Maureen Breakiron-Evans For For Management 1b Elect Director John E. Klein For For Management 1c Elect Director Lakshmi Narayanan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management 6 Provide Right to Act by Written Consent Against For Shareholder CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard L. Armitage For For Management 1b Elect Director Richard H. Auchinleck For For Management 1c Elect Director James E. Copeland, Jr. For For Management 1d Elect Director Jody L. Freeman For For Management 1e Elect Director Gay Huey Evans For For Management 1f Elect Director Ryan M. Lance For For Management 1g Elect Director Mohd H. Marican For For Management 1h Elect Director Robert A. Niblock For For Management 1i Elect Director Harald J. Norvik For For Management 1j Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against For Shareholder 5 Adopt Quantitative GHG Goals for Against For Shareholder Products and Operations 6 Amend EEO Policy to Prohibit Against For Shareholder Discrimination based on Gender Identity CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. David Brown II For For Management 1.2 Elect Director David W. Dorman For For Management 1.3 Elect Director Anne M. Finucane For For Management 1.4 Elect Director Kristen Gibney Williams For For Management 1.5 Elect Director Larry J. Merlo For For Management 1.6 Elect Director Jean-Pierre Millon For For Management 1.7 Elect Director Richard J. Swift For For Management 1.8 Elect Director William C. Weldon For For Management 1.9 Elect Director Tony L. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Reduce Vote Requirement Under the Fair For For Management Price Provision 6 Report on Political Contributions Against For Shareholder 7 Pro-rata Vesting of Equity Awards Against For Shareholder 8 Report on Lobbying Payments and Policy Against For Shareholder DANAHER CORPORATION Ticker: DHR Security ID: 235851102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald J. Ehrlich For For Management 1.2 Elect Director Linda Hefner Filler For For Management 1.3 Elect Director Teri List-Stoll For For Management 1.4 Elect Director Walter G. Lohr, Jr. For For Management 1.5 Elect Director Steven M. Rales For For Management 1.6 Elect Director John T. Schwieters For For Management 1.7 Elect Director Alan G. Spoon For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against For Shareholder 6 Report on Political Contributions Against For Shareholder DARLING INTERNATIONAL INC. Ticker: DAR Security ID: 237266101 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall C. Stuewe For For Management 1.2 Elect Director O. Thomas Albrecht For For Management 1.3 Elect Director D. Eugene Ewing For For Management 1.4 Elect Director Charles Macaluso For For Management 1.5 Elect Director John D. March For For Management 1.6 Elect Director Michael Rescoe For For Management 1.7 Elect Director Michael Urbut For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DELTA AIR LINES, INC. Ticker: DAL Security ID: 247361702 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: MAY 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard H. Anderson For For Management 1b Elect Director Edward H. Bastian For For Management 1c Elect Director Roy J. Bostock For For Management 1d Elect Director John S. Brinzo For For Management 1e Elect Director Daniel A. Carp For For Management 1f Elect Director David G. DeWalt For For Management 1g Elect Director William H. Easter, III For For Management 1h Elect Director Mickey P. Foret For For Management 1i Elect Director Shirley C. Franklin For For Management 1j Elect Director David R. Goode For For Management 1k Elect Director George N. Mattson For For Management 1l Elect Director Paula Rosput Reynolds For For Management 1m Elect Director Kenneth C. Rogers For For Management 1n Elect Director Kenneth B. Woodrow For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against For Shareholder ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ralph Alvarez For For Management 2 Elect Director Winfried Bischoff For For Management 3 Elect Director R. David Hoover For For Management 4 Elect Director Franklyn G. Prendergast For For Management 5 Elect Director Kathi P. Seifert For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Amend Omnibus Stock Plan For For Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael W. Brown For For Management 1b Elect Director Randolph L. Cowen For For Management 1c Elect Director Gail Deegan For For Management 1d Elect Director James S. DiStasio For For Management 1e Elect Director John R. Egan For For Management 1f Elect Director Edmund F. Kelly For For Management 1g Elect Director Judith A. Miscik For For Management 1h Elect Director Windle B. Priem For For Management 1i Elect Director Paul Sagan For For Management 1j Elect Director David N. Strohm For For Management 1k Elect Director Joseph M. Tucci For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Provide Right to Act by Written Consent For For Management 7 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions F.N.B. CORPORATION Ticker: FNB Security ID: 302520101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William B. Campbell For For Management 1.2 Elect Director James D. Chiafullo For For Management 1.3 Elect Director Vincent J. Delie, Jr. For For Management 1.4 Elect Director Laura E. Ellsworth For For Management 1.5 Elect Director Robert B. Goldstein For For Management 1.6 Elect Director Stephen J. Gurgovits For For Management 1.7 Elect Director David J. Malone For For Management 1.8 Elect Director D. Stephen Martz For For Management 1.9 Elect Director Robert J. McCarthy, Jr. For For Management 1.10 Elect Director Arthur J. Rooney, II For For Management 1.11 Elect Director John W. Rose For For Management 1.12 Elect Director John S. Stanik For For Management 1.13 Elect Director William J. Strimbu For For Management 1.14 Elect Director Earl K. Wahl, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management FIRST AMERICAN FINANCIAL CORPORATION Ticker: FAF Security ID: 31847R102 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anthony K. Anderson For For Management 1.2 Elect Director Parker S. Kennedy For For Management 1.3 Elect Director Mark C. Oman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Report on Reducing Lead Battery Health Against For Shareholder Hazards 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Stock Retention/Holding Period Against For Shareholder 6 Adopt Policy on Succession Planning Against For Shareholder HCC INSURANCE HOLDINGS, INC. Ticker: HCC Security ID: 404132102 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Emmanuel T. Ballases For For Management 1.2 Elect Director Judy C. Bozeman For For Management 1.3 Elect Director Frank J. Bramanti For For Management 1.4 Elect Director Walter M. Duer For For Management 1.5 Elect Director James C. Flagg For For Management 1.6 Elect Director Thomas M. Hamilton For For Management 1.7 Elect Director Leslie S. Heisz For For Management 1.8 Elect Director John N. Molbeck, Jr. For For Management 1.9 Elect Director Robert A. Rosholt For For Management 1.10 Elect Director J. Mikesell Thomas For For Management 1.11 Elect Director Christopher J.B. For For Management Williams 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Amend Omnibus Stock Plan For For Management HESS CORPORATION Ticker: HES Security ID: 42809H107 Meeting Date: MAY 16, 2013 Meeting Type: Proxy Contest Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director J. Krenicki For Did Not Vote Management 1.2 Elect Director K. Meyers For Did Not Vote Management 1.3 Elect Director Fredric G. Reynolds For Did Not Vote Management 1.4 Elect Director William G. Schrader For Did Not Vote Management 1.5 Director Mark Williams For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 4 Declassify the Board of Directors For Did Not Vote Management 5 Require Independent Board Chairman Against Did Not Vote Shareholder 6 Reduce Supermajority Vote Requirement Against Did Not Vote Shareholder 7 Report on Political Contributions Against Did Not Vote Shareholder 8 Repeal Any Bylaws Amendments Adopted Against Did Not Vote Shareholder subsequent to February 2, 2011 # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Green Card) None 1.1 Elect Director Rodney F. Chase For For Shareholder 1.2 Elect Director Harvey Golub For For Shareholder 1.3 Elect Director Karl F. Kurz For For Shareholder 1.4 Elect Director David McManus For For Shareholder 1.5 Elect Director Marshall D. Smith For For Shareholder 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Against Against Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Require Independent Board Chairman For For Shareholder 6 Reduce Supermajority Vote Requirement For For Shareholder 7 Report on Political Contributions For For Shareholder 8 Repeal Any Bylaws Amendments Adopted For For Shareholder subsequent to February 2, 2011 HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Shumeet Banerji For For Management 1.3 Elect Director Rajiv L. Gupta For For Management 1.4 Elect Director John H. Hammergren For Against Management 1.5 Elect Director Raymond J. Lane For Against Management 1.6 Elect Director Ann M. Livermore For For Management 1.7 Elect Director Gary M. Reiner For For Management 1.8 Elect Director Patricia F. Russo For For Management 1.9 Elect Director G. Kennedy Thompson For Against Management 1.10 Elect Director Margaret C. Whitman For For Management 1.11 Elect Director Ralph V. Whitworth For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Proxy Access Right For For Management 5 Amend Omnibus Stock Plan For For Management 6 Establish Environmental/Social Issue Against Against Shareholder Board Committee 7 Amend Human Rights Policies Against Against Shareholder 8 Stock Retention/Holding Period Against For Shareholder HUMANA INC. Ticker: HUM Security ID: 444859102 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bruce D. Broussard For For Management 1b Elect Director Frank A. D'Amelio For For Management 1c Elect Director W. Roy Dunbar For For Management 1d Elect Director Kurt J. Hilzinger For For Management 1e Elect Director David A. Jones, Jr. For For Management 1f Elect Director Michael B. McCallister For For Management 1g Elect Director William J. McDonald For For Management 1h Elect Director William E. Mitchell For For Management 1i Elect Director David B. Nash For For Management 1j Elect Director James J. O'Brien For For Management 1k Elect Director Marissa T. Peterson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Political Contributions Against For Shareholder INGREDION INCORPORATED Ticker: INGR Security ID: 457187102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard J. Almeida For For Management 1b Elect Director Luis Aranguren-Trellez For For Management 1c Elect Director David B. Fischer For For Management 1d Elect Director Ilene S. Gordon For For Management 1e Elect Director Paul Hanrahan For For Management 1f Elect Director Wayne M. Hewett For For Management 1g Elect Director Gregory B. Kenny For For Management 1h Elect Director Barbara A. Klein For For Management 1i Elect Director James M. Ringler For For Management 1j Elect Director Dwayne A. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain J.P. Belda For For Management 1.2 Elect Director William R. Brody For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director David N. Farr For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director Andrew N. Liveris For For Management 1.8 Elect Director W. James McNerney, Jr. For For Management 1.9 Elect Director James W. Owens For For Management 1.10 Elect Director Virginia M. Rometty For For Management 1.11 Elect Director Joan E. Spero For For Management 1.12 Elect Director Sidney Taurel For For Management 1.13 Elect Director Lorenzo H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against For Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Require Independent Board Chairman Against For Shareholder 7 Stock Retention/Holding Period Against For Shareholder INTERNATIONAL PAPER COMPANY Ticker: IP Security ID: 460146103 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David J. Bronczek For For Management 1b Elect Director Ahmet C. Dorduncu For For Management 1c Elect Director John V. Faraci For For Management 1d Elect Director Ilene S. Gordon For For Management 1e Elect Director Stacey J. Mobley For For Management 1f Elect Director Joan E. Spero For For Management 1g Elect Director John L. Townsend, III For For Management 1h Elect Director John F. Turner For For Management 1i Elect Director William G. Walter For For Management 1j Elect Director J. Steven Whisler For For Management 2 Ratify Auditors For For Management 3 Provide Right to Act by Written Consent For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Pro-rata Vesting of Equity Plans Against For Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James A. Bell For For Management 1b Elect Director Crandall C.Bowles For For Management 1c Elect Director Stephen B. Burke For For Management 1d Elect Director David M. Cote For Against Management 1e Elect Director James S. Crown For Against Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Ellen V. Futter For Against Management 1i Elect Director Laban P. Jackson, Jr. For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against For Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity 9 Report on Lobbying Payments and Policy Against Against Shareholder LEAR CORPORATION Ticker: LEA Security ID: 521865204 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas P. Capo For For Management 1.2 Elect Director Jonathan F. Foster For For Management 1.3 Elect Director Kathleen A. Ligocki For For Management 1.4 Elect Director Conrad L. Mallett, Jr. For For Management 1.5 Elect Director Donald L. Runkle For For Management 1.6 Elect Director Matthew J. Simoncini For For Management 1.7 Elect Director Gregory C. Smith For For Management 1.8 Elect Director Henry D. G. Wallace For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LIFEPOINT HOSPITALS, INC. Ticker: LPNT Security ID: 53219L109 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory T. Bier For Withhold Management 1.2 Elect Director DeWitt Ezell, Jr. For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management LOEWS CORPORATION Ticker: L Security ID: 540424108 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lawrence S. Bacow For For Management 1b Elect Director Ann E. Berman For For Management 1c Elect Director Joseph L. Bower For For Management 1d Elect Director Charles M. Diker For For Management 1e Elect Director Jacob A. Frenkel For For Management 1f Elect Director Paul J. Fribourg For For Management 1g Elect Director Walter L. Harris For Against Management 1h Elect Director Philip A. Laskawy For For Management 1i Elect Director Ken Miller For For Management 1j Elect Director Gloria R. Scott For For Management 1k Elect Director Andrew H. Tisch For For Management 1l Elect Director James S. Tisch For For Management 1m Elect Director Jonathan M. Tisch For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Deirdre P. Connelly For For Management 1c Elect Director Meyer Feldberg For For Management 1d Elect Director Sara Levinson For For Management 1e Elect Director Terry J. Lundgren For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Joyce M. Roche For For Management 1h Elect Director Paul C. Varga For For Management 1i Elect Director Craig E. Weatherup For For Management 1j Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MAGELLAN HEALTH SERVICES, INC. Ticker: MGLN Security ID: 559079207 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael P. Ressner For For Management 1.2 Elect Director Michael S. Diament For For Management 1.3 Elect Director Barry M. Smith For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management MARATHON OIL CORPORATION Ticker: MRO Security ID: 565849106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory H. Boyce For For Management 1b Elect Director Pierre Brondeau For For Management 1c Elect Director Clarence P. Cazalot, Jr. For For Management 1d Elect Director Linda Z. Cook For For Management 1e Elect Director Shirley Ann Jackson For For Management 1f Elect Director Philip Lader For For Management 1g Elect Director Michael E. J. Phelps For For Management 1h Elect Director Dennis H. Reilley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against For Shareholder METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Glenn Hubbard For For Management 1.2 Elect Director Steven A. Kandarian For For Management 1.3 Elect Director John M. Keane For For Management 1.4 Elect Director Alfred F. Kelly, Jr. For For Management 1.5 Elect Director James M. Kilts For For Management 1.6 Elect Director Catherine R. Kinney For For Management 1.7 Elect Director Hugh B. Price For For Management 1.8 Elect Director Kenton J. Sicchitano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MOTOROLA SOLUTIONS, INC. Ticker: MSI Security ID: 620076307 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory Q. Brown For For Management 1b Elect Director William J. Bratton For Against Management 1c Elect Director Kenneth C. Dahlberg For Against Management 1d Elect Director David W. Dorman For Against Management 1e Elect Director Michael V. Hayden For For Management 1f Elect Director Judy C. Lewent For For Management 1g Elect Director Anne R. Pramaggiore For For Management 1h Elect Director Samuel C. Scott, III For For Management 1i Elect Director Bradley E. Singer For For Management 1j Elect Director John A. White For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Encourage Suppliers to Produce Against Against Shareholder Sustainability Reports 5 Report on Political Contributions Against For Shareholder NEWS CORPORATION Ticker: NWS Security ID: 65248E104 Meeting Date: JUN 11, 2013 Meeting Type: Special Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Certificate of Incorporation For For Management Clarifying the Ability to Make Distributions in Comparable Securities in Connection with Separation Transactions 2 Amend Certificate of Incorporation For For Management Allowing for Certain Distributions on Subsidiary-owned Shares and the Creation of Additional Subsidiary-owned Shares NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley G. Bush For For Management 1.2 Elect Director Victor H. Fazio For For Management 1.3 Elect Director Donald E. Felsinger For For Management 1.4 Elect Director Stephen E. Frank For For Management 1.5 Elect Director Bruce S. Gordon For For Management 1.6 Elect Director Madeleine A. Kleiner For For Management 1.7 Elect Director Karl J. Krapek For For Management 1.8 Elect Director Richard B. Myers For For Management 1.9 Elect Director Aulana L. Peters For For Management 1.10 Elect Director Gary Roughead For For Management 1.11 Elect Director Thomas M. Schoewe For For Management 1.12 Elect Director Kevin W. Sharer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder PG&E CORPORATION Ticker: PCG Security ID: 69331C108 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David R. Andrews For For Management 1.2 Elect Director Lewis Chew For For Management 1.3 Elect Director C. Lee Cox For For Management 1.4 Elect Director Anthony F. Earley, Jr. For For Management 1.5 Elect Director Fred J. Fowler For For Management 1.6 Elect Director Maryellen C. Herringer For For Management 1.7 Elect Director Roger H. Kimmel For For Management 1.8 Elect Director Richard A. Meserve For For Management 1.9 Elect Director Forrest E. Miller For For Management 1.10 Elect Director Rosendo G. Parra For For Management 1.11 Elect Director Barbara L. Rambo For For Management 1.12 Elect Director Barry Lawson Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder PORTLAND GENERAL ELECTRIC COMPANY Ticker: POR Security ID: 736508847 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Ballantine For For Management 1.2 Elect Director Rodney L. Brown, Jr. For For Management 1.3 Elect Director Jack E. Davis For For Management 1.4 Elect Director David A. Dietzler For For Management 1.5 Elect Director Kirby A. Dyess For For Management 1.6 Elect Director Mark B. Ganz For For Management 1.7 Elect Director Corbin A. McNeill, Jr. For For Management 1.8 Elect Director Neil J. Nelson For For Management 1.9 Elect Director M. Lee Pelton For For Management 1.10 Elect Director James J. Piro For For Management 1.11 Elect Director Robert T. F. Reid For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management PRUDENTIAL FINANCIAL, INC. Ticker: PRU Security ID: 744320102 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas J. Baltimore, Jr. For For Management 1.2 Elect Director Gordon M. Bethune For For Management 1.3 Elect Director Gaston Caperton For For Management 1.4 Elect Director Gilbert F. Casellas For For Management 1.5 Elect Director James G. Cullen For For Management 1.6 Elect Director William H. Gray, III For For Management 1.7 Elect Director Mark B. Grier For For Management 1.8 Elect Director Constance J. Horner For For Management 1.9 Elect Director Martina Hund-Mejean For For Management 1.10 Elect Director Karl J. Krapek For For Management 1.11 Elect Director Christine A. Poon For For Management 1.12 Elect Director John R. Strangfeld For For Management 1.13 Elect Director James A. Unruh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against Against Shareholder REINSURANCE GROUP OF AMERICA, INCORPORATED Ticker: RGA Security ID: 759351604 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Bartlett For For Management 1.2 Elect Director Alan C. Henderson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Declassify the Board of Directors For For Management 7 Ratify Auditors For For Management SAFEWAY INC. Ticker: SWY Security ID: 786514208 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janet E. Grove For For Management 1b Elect Director Mohan Gyani For For Management 1c Elect Director Frank C. Herringer For Against Management 1d Elect Director George J. Morrow For For Management 1e Elect Director Kenneth W. Oder For Against Management 1f Elect Director T. Gary Rogers For Against Management 1g Elect Director Arun Sarin For Against Management 1h Elect Director William Y. Tauscher For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management STATE STREET CORPORATION Ticker: STT Security ID: 857477103 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kennett F. Burnes For For Management 1b Elect Director Peter Coym For For Management 1c Elect Director Patrick de Saint-Aignan For For Management 1d Elect Director Amelia C. Fawcett For For Management 1e Elect Director Linda A. Hill For For Management 1f Elect Director Joseph L. Hooley For For Management 1g Elect Director Robert S. Kaplan For For Management 1h Elect Director Richard P. Sergel For For Management 1i Elect Director Ronald L. Skates For For Management 1j Elect Director Gregory L. Summe For For Management 1k Elect Director Thomas J. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TESORO CORPORATION Ticker: TSO Security ID: 881609101 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney F. Chase For For Management 1.2 Elect Director Gregory J. Goff For For Management 1.3 Elect Director Robert W. Goldman For For Management 1.4 Elect Director Steven H. Grapstein For For Management 1.5 Elect Director David Lilley For For Management 1.6 Elect Director Mary Pat McCarthy For For Management 1.7 Elect Director J.W. Nokes For For Management 1.8 Elect Director Susan Tomasky For For Management 1.9 Elect Director Michael E. Wiley For For Management 1.10 Elect Director Patrick Y. Yang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph W. Babb, JR. For For Management 1b Elect Director Mark A. Blinn For For Management 1c Elect Director Daniel A. Carp For For Management 1d Elect Director Carrie S. Cox For For Management 1e Elect Director Pamela H. Patsley For For Management 1f Elect Director Robert E. Sanchez For For Management 1g Elect Director Wayne R. Sanders For For Management 1h Elect Director Ruth J. Simmons For For Management 1i Elect Director Richard K. Templeton For For Management 1j Elect Director Christine Todd Whitman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TEXTRON INC. Ticker: TXT Security ID: 883203101 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott C. Donnelly For For Management 1.2 Elect Director Kathleen M. Bader For For Management 1.3 Elect Director R. Kerry Clark For For Management 1.4 Elect Director James T. Conway For For Management 1.5 Elect Director Ivor J. Evans For For Management 1.6 Elect Director Lawrence K. Fish For For Management 1.7 Elect Director Paul E. Gagne For For Management 1.8 Elect Director Dain M. Hancock For For Management 1.9 Elect Director Lord Powell For For Management 1.10 Elect Director Lloyd G. Trotter For For Management 1.11 Elect Director James L. Ziemer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder THE BOEING COMPANY Ticker: BA Security ID: 097023105 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Calhoun For For Management 1b Elect Director Arthur D. Collins, Jr. For For Management 1c Elect Director Linda Z. Cook For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Edmund P. Giambastiani, For For Management Jr. 1f Elect Director Lawrence W. Kellner For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director W. James McNerney, Jr. For For Management 1i Elect Director Susan C. Schwab For For Management 1j Elect Director Ronald A. Williams For For Management 1k Elect Director Mike S. Zafirovski For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Submit SERP to Shareholder Vote Against For Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Stock Retention/Holding Period Against For Shareholder 7 Require Independent Board Chairman Against For Shareholder THE CHILDREN'S PLACE RETAIL STORES, INC. Ticker: PLCE Security ID: 168905107 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jane Elfers For For Management 1.2 Elect Director Susan Patricia Griffith For For Management 1.3 Elect Director Louis Lipschitz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation THE GAP, INC. Ticker: GPS Security ID: 364760108 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Adrian D. P. Bellamy For For Management 1b Elect Director Domenico De Sole For For Management 1c Elect Director Robert J. Fisher For Against Management 1d Elect Director William S. Fisher For For Management 1e Elect Director Isabella D. Goren For For Management 1f Elect Director Bob L. Martin For For Management 1g Elect Director Jorge P. Montoya For For Management 1h Elect Director Glenn K. Murphy For For Management 1i Elect Director Mayo A. Shattuck, III For For Management 1j Elect Director Katherine Tsang For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: JAN 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard O. Berndt For For Management 1.2 Elect Director Charles E. Bunch For For Management 1.3 Elect Director Paul W. Chellgren For For Management 1.4 Elect Director William S. Demchak For For Management 1.5 Elect Director Kay Coles James For For Management 1.6 Elect Director Richard B. Kelson For For Management 1.7 Elect Director Bruce C. Lindsay For For Management 1.8 Elect Director Anthony A. Massaro For For Management 1.9 Elect Director Jane G. Pepper For For Management 1.10 Elect Director James E. Rohr For For Management 1.11 Elect Director Donald J. Shepard For For Management 1.12 Elect Director Lorene K. Steffes For For Management 1.13 Elect Director Dennis F. Strigl For For Management 1.14 Elect Director Thomas J. Usher For For Management 1.15 Elect Director George H. Walls, Jr. For For Management 1.16 Elect Director Helge H. Wehmeier For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Climate Change Financing Risk Against For Shareholder THE TRAVELERS COMPANIES, INC. Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alan L. Beller For For Management 1b Elect Director John H. Dasburg For For Management 1c Elect Director Janet M. Dolan For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Jay S. Fishman For For Management 1f Elect Director Patricia L. Higgins For For Management 1g Elect Director Thomas R. Hodgson For For Management 1h Elect Director William J. Kane For For Management 1i Elect Director Cleve L. Killingsworth, For For Management Jr. 1j Elect Director Donald J. Shepard For For Management 1k Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize New Class of Preferred Stock For For Management 5 Report on Political Contributions Against For Shareholder THE WASHINGTON POST COMPANY Ticker: WPO Security ID: 939640108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1. Elect Director Christopher C. Davis For For Management 1.2 Elect Director Thomas S. Gayner For For Management 1.3 Elect Director Anne M. Mulcahy For For Management 1.4 Elect Director Larry D. Thompson For For Management THE WESTERN UNION COMPANY Ticker: WU Security ID: 959802109 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dinyar S. Devitre For For Management 2 Elect Director Betsy D. Holden For For Management 3 Elect Director Wulf von Schimmelmann For For Management 4 Elect Director Solomon D. Trujillo For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management 7 Provide Right to Call Special Meeting For For Management 8 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: 883556102 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director C. Martin Harris For For Management 1b Elect Director Judy C. Lewent For For Management 1c Elect Director Jim P. Manzi For For Management 1d Elect Director Lars R. Sorensen For For Management 1e Elect Director Elaine S. Ullian For For Management 1f Elect Director Marc N. Casper For For Management 1g Elect Director Nelson J. Chai For For Management 1h Elect Director Tyler Jacks For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director William P. Barr For For Management 1.3 Elect Director Jeffrey L. Bewkes For For Management 1.4 Elect Director Stephen F. Bollenbach For For Management 1.5 Elect Director Robert C. Clark For For Management 1.6 Elect Director Mathias Dopfner For For Management 1.7 Elect Director Jessica P. Einhorn For For Management 1.8 Elect Director Fred Hassan For For Management 1.9 Elect Director Kenneth J. Novack For For Management 1.10 Elect Director Paul D. Wachter For For Management 1.11 Elect Director Deborah C. Wright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management UNUM GROUP Ticker: UNM Security ID: 91529Y106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director E. Michael Caulfield For For Management 1.2 Elect Director Ronald E. Goldsberry For For Management 1.3 Elect Director Kevin T. Kabat For For Management 1.4 Elect Director Michael J. Passarella For For Management 2 Declassify the Board of Directors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Carrion For For Management 1.2 Elect Director Melanie L. Healey For For Management 1.3 Elect Director M. Frances Keeth For For Management 1.4 Elect Director Robert W. Lane For For Management 1.5 Elect Director Lowell C. McAdam For For Management 1.6 Elect Director Sandra O. Moose For For Management 1.7 Elect Director Joseph Neubauer For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Clarence Otis, Jr. For For Management 1.10 Elect Director Hugh B. Price For For Management 1.11 Elect Director Rodney E. Slater For For Management 1.12 Elect Director Kathryn A. Tesija For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Commit to Wireless Network Neutrality Against For Shareholder 6 Report on Lobbying Payments and Policy Against For Shareholder 7 Adopt Proxy Access Right Against For Shareholder 8 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 9 Amend Articles/Bylaws/Charter- Call Against For Shareholder Special Meetings 10 Provide Right to Act by Written Consent Against For Shareholder WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Susan E. Engel For For Management 1f Elect Director Enrique Hernandez, Jr. For For Management 1g Elect Director Donald M. James For For Management 1h Elect Director Cynthia H. Milligan For For Management 1i Elect Director Federico F. Pena For For Management 1j Elect Director Howard V. Richardson For For Management 1k Elect Director Judith M. Runstad For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Review Fair Housing and Fair Lending Against For Shareholder Compliance WHOLE FOODS MARKET, INC. Ticker: WFM Security ID: 966837106 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: JAN 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Elstrott For For Management 1.2 Elect Director Gabrielle Greene For For Management 1.3 Elect Director Shahid 'Hass' Hassan For For Management 1.4 Elect Director Stephanie Kugelman For For Management 1.5 Elect Director John Mackey For For Management 1.6 Elect Director Walter Robb For For Management 1.7 Elect Director Jonathan Seiffer For For Management 1.8 Elect Director Morris 'Mo' Siegel For For Management 1.9 Elect Director Jonathan Sokoloff For For Management 1.10 Elect Director Ralph Sorenson For For Management 1.11 Elect Director William 'Kip' Tindell, For For Management III 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Require Independent Board Chairman Against Against Shareholder XEROX CORPORATION Ticker: XRX Security ID: 984121103 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glenn A. Britt For For Management 1.2 Elect Director Ursula M. Burns For For Management 1.3 Elect Director Richard J. Harrington For For Management 1.4 Elect Director William Curt Hunter For For Management 1.5 Elect Director Robert J. Keegan For For Management 1.6 Elect Director Robert A. McDonald For For Management 1.7 Elect Director Charles Prince For For Management 1.8 Elect Director Ann N. Reese For For Management 1.9 Elect Director Sara Martinez Tucker For For Management 1.10 Elect Director Mary Agnes Wilderotter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Non-Employee Director Omnibus For For Management Stock Plan ZEBRA TECHNOLOGIES CORPORATION Ticker: ZBRA Security ID: 989207105 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerhard Cless For For Management 1.2 Elect Director Michael A. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ZIMMER HOLDINGS, INC. Ticker: ZMH Security ID: 98956P102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher B. Begley For For Management 1b Elect Director Betsy J. Bernard For For Management 1c Elect Director Gail K. Boudreaux For For Management 1d Elect Director David C. Dvorak For For Management 1e Elect Director Larry C. Glasscock For For Management 1f Elect Director Robert A. Hagemann For For Management 1g Elect Director Arthur J. Higgins For For Management 1h Elect Director John L. McGoldrick For For Management 1i Elect Director Cecil B. Pickett For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management Muirfield Fund 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda G. Alvarado For For Management 1b Elect Director Vance D. Coffman For For Management 1c Elect Director Michael L. Eskew For For Management 1d Elect Director W. James Farrell For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Muhtar Kent For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director Robert S. Morrison For For Management 1i Elect Director Aulana L. Peters For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director Robert J. Ulrich For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel P. Amos For For Management 1b Elect Director John Shelby Amos, II For For Management 1c Elect Director Paul S. Amos, II For For Management 1d Elect Director W. Paul Bowers For For Management 1e Elect Director Kriss Cloninger, III For For Management 1f Elect Director Elizabeth J. Hudson For For Management 1g Elect Director Douglas W. Johnson For For Management 1h Elect Director Robert B. Johnson For For Management 1i Elect Director Charles B. Knapp For For Management 1j Elect Director E. Stephen Purdom For For Management 1k Elect Director Barbara K. Rimer For For Management 1l Elect Director Melvin T. Stith For For Management 1m Elect Director David Gary Thompson For For Management 1n Elect Director Takuro Yoshida For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: 039483102 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Mollie Hale Carter For For Management 1.4 Elect Director Terell K. Crews For For Management 1.5 Elect Director Pierre Dufour For For Management 1.6 Elect Director Donald E. Felsinger For For Management 1.7 Elect Director Antonio Maciel For For Management 1.8 Elect Director Patrick J. Moore For For Management 1.9 Elect Director Thomas F. O'Neill For For Management 1.10 Elect Director Daniel Shih For For Management 1.11 Elect Director Kelvin R. Westbrook For For Management 1.12 Elect Director Patricia A. Woertz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director Gilbert F. Amelio For For Management 1.3 Elect Director Reuben V. Anderson For For Management 1.4 Elect Director James H. Blanchard For For Management 1.5 Elect Director Jaime Chico Pardo For For Management 1.6 Elect Director Scott T. Ford For For Management 1.7 Elect Director James P. Kelly For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Michael B. McCallister For For Management 1.10 Elect Director John B. McCoy For For Management 1.11 Elect Director Joyce M. Roche For For Management 1.12 Elect Director Matthew K. Rose For For Management 1.13 Elect Director Laura D'Andrea Tyson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Stock Purchase and Deferral Plan For For Management 5 Report on Political Contributions Against For Shareholder 6 Report on Reducing Lead Battery Health Against For Shareholder Hazards 7 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 8 Require Independent Board Chairman Against Against Shareholder BROCADE COMMUNICATIONS SYSTEMS, INC. Ticker: BRCD Security ID: 111621306 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Judy Bruner For For Management 1.2 Elect Director Lloyd A. Carney For For Management 1.3 Elect Director Renato DiPentima For For Management 1.4 Elect Director Alan Earhart For For Management 1.5 Elect Director John W. Gerdelman For For Management 1.6 Elect Director David L. House For For Management 1.7 Elect Director Glenn C. Jones For For Management 1.8 Elect Director L. William Krause For For Management 1.9 Elect Director Sanjay Vaswani For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Non-Employee Director Omnibus For Against Management Stock Plan 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management C&J ENERGY SERVICES, INC. Ticker: CJES Security ID: 12467B304 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joshua E. Comstock For For Management 1.2 Elect Director Randall C. McMullen, Jr. For For Management 1.3 Elect Director Darren M. Friedman For For Management 1.4 Elect Director Michael Roemer For For Management 1.5 Elect Director H.H. Wommack, III For For Management 1.6 Elect Director C. James Stewart, III For For Management 1.7 Elect Director Adrianna Ma For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CAPITAL ONE FINANCIAL CORPORATION Ticker: COF Security ID: 14040H105 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard D. Fairbank For For Management 1b Elect Director W. Ronald Dietz For For Management 1c Elect Director Lewis Hay, III For For Management 1d Elect Director Benjamin P. Jenkins, III For For Management 1e Elect Director Peter E. Raskind For For Management 1f Elect Director Mayo A. Shattuck, III For For Management 1g Elect Director Bradford H. Warner For For Management 1h Elect Director Catherine G. West For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4a Reduce Supermajority Vote Requirement For For Management 4b Reduce Supermajority Vote Requirement For For Management 4c Reduce Supermajority Vote Requirement For For Management CASH AMERICA INTERNATIONAL, INC. Ticker: CSH Security ID: 14754D100 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel E. Berce For For Management 1.2 Elect Director Jack R. Daugherty For For Management 1.3 Elect Director Daniel R. Feehan For For Management 1.4 Elect Director James H. Graves For For Management 1.5 Elect Director B.D. Hunter For For Management 1.6 Elect Director Timothy J. McKibben For For Management 1.7 Elect Director Alfred M. Micallef For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CHEMED CORPORATION Ticker: CHE Security ID: 16359R103 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin J. McNamara For For Management 1.2 Elect Director Joel F. Gemunder For For Management 1.3 Elect Director Patrick P. Grace For For Management 1.4 Elect Director Thomas C. Hutton For For Management 1.5 Elect Director Walter L. Krebs For For Management 1.6 Elect Director Andrea R. Lindell For For Management 1.7 Elect Director Thomas P. Rice For For Management 1.8 Elect Director Donald E. Saunders For For Management 1.9 Elect Director George J. Walsh, III For For Management 1.10 Elect Director Frank E. Wood For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linnet F. Deily For For Management 1b Elect Director Robert E. Denham For For Management 1c Elect Director Alice P. Gast For For Management 1d Elect Director Enrique Hernandez, Jr. For For Management 1e Elect Director George L. Kirkland For For Management 1f Elect Director Charles W. Moorman, IV For For Management 1g Elect Director Kevin W. Sharer For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Carl Ware For For Management 1k Elect Director John S. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Management of Hydraulic Against For Shareholder Fracturing Risks and Opportunities 6 Report on Offshore Oil Wells and Spill Against Against Shareholder Mitigation Measures 7 Report on Financial Risks of Climate Against Against Shareholder Change 8 Report on Lobbying Payments and Policy Against For Shareholder 9 Prohibit Political Contributions Against Against Shareholder 10 Provide for Cumulative Voting Against For Shareholder 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 12 Require Director Nominee with Against For Shareholder Environmental Expertise 13 Adopt Guidelines for Country Selection Against For Shareholder CNA FINANCIAL CORPORATION Ticker: CNA Security ID: 126117100 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul J. Liska For For Management 1.2 Elect Director Jose O. Montemayor For For Management 1.3 Elect Director Thomas F. Motamed For Withhold Management 1.4 Elect Director Don M. Randel For For Management 1.5 Elect Director Joseph Rosenberg For Withhold Management 1.6 Elect Director Andrew H. Tisch For Withhold Management 1.7 Elect Director James S. Tisch For Withhold Management 1.8 Elect Director Marvin Zonis For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CNO FINANCIAL GROUP, INC. Ticker: CNO Security ID: 12621E103 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward J. Bonach For For Management 1b Elect Director Ellyn L. Brown For For Management 1c Elect Director Robert C. Greving For For Management 1d Elect Director Mary R. Henderson For For Management 1e Elect Director R. Keith Long For For Management 1f Elect Director Neal C. Schneider For For Management 1g Elect Director Frederick J. Sievert For For Management 1h Elect Director Michael T. Tokarz For Against Management 1i Elect Director John G. Turner For For Management 2 Amend Securities Transfer Restrictions For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Ticker: CTSH Security ID: 192446102 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Maureen Breakiron-Evans For For Management 1b Elect Director John E. Klein For For Management 1c Elect Director Lakshmi Narayanan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management 6 Provide Right to Act by Written Consent Against For Shareholder CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard L. Armitage For For Management 1b Elect Director Richard H. Auchinleck For For Management 1c Elect Director James E. Copeland, Jr. For For Management 1d Elect Director Jody L. Freeman For For Management 1e Elect Director Gay Huey Evans For For Management 1f Elect Director Ryan M. Lance For For Management 1g Elect Director Mohd H. Marican For For Management 1h Elect Director Robert A. Niblock For For Management 1i Elect Director Harald J. Norvik For For Management 1j Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against For Shareholder 5 Adopt Quantitative GHG Goals for Against For Shareholder Products and Operations 6 Amend EEO Policy to Prohibit Against For Shareholder Discrimination based on Gender Identity COOPER TIRE & RUBBER COMPANY Ticker: CTB Security ID: 216831107 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roy V. Armes For For Management 1.2 Elect Director Thomas P. Capo For For Management 1.3 Elect Director Steven M. Chapman For For Management 1.4 Elect Director John J. Holland For For Management 1.5 Elect Director John F. Meier For For Management 1.6 Elect Director Cynthia A. Niekamp For For Management 1.7 Elect Director John H. Shuey For For Management 1.8 Elect Director Richard L. Wambold For For Management 1.9 Elect Director Robert D. Welding For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CURTISS-WRIGHT CORPORATION Ticker: CW Security ID: 231561101 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin R. Benante For For Management 1.2 Elect Director Dean M. Flatt For For Management 1.3 Elect Director S. Marce Fuller For For Management 1.4 Elect Director Allen A. Kozinski For For Management 1.5 Elect Director John R. Myers For For Management 1.6 Elect Director John B. Nathman For For Management 1.7 Elect Director Robert J. Rivet For For Management 1.8 Elect Director William W. Sihler For For Management 1.9 Elect Director Albert E. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. David Brown II For For Management 1.2 Elect Director David W. Dorman For For Management 1.3 Elect Director Anne M. Finucane For For Management 1.4 Elect Director Kristen Gibney Williams For For Management 1.5 Elect Director Larry J. Merlo For For Management 1.6 Elect Director Jean-Pierre Millon For For Management 1.7 Elect Director Richard J. Swift For For Management 1.8 Elect Director William C. Weldon For For Management 1.9 Elect Director Tony L. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Reduce Vote Requirement Under the Fair For For Management Price Provision 6 Report on Political Contributions Against For Shareholder 7 Pro-rata Vesting of Equity Awards Against For Shareholder 8 Report on Lobbying Payments and Policy Against For Shareholder DANAHER CORPORATION Ticker: DHR Security ID: 235851102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald J. Ehrlich For For Management 1.2 Elect Director Linda Hefner Filler For For Management 1.3 Elect Director Teri List-Stoll For For Management 1.4 Elect Director Walter G. Lohr, Jr. For For Management 1.5 Elect Director Steven M. Rales For For Management 1.6 Elect Director John T. Schwieters For For Management 1.7 Elect Director Alan G. Spoon For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against For Shareholder 6 Report on Political Contributions Against For Shareholder DARLING INTERNATIONAL INC. Ticker: DAR Security ID: 237266101 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall C. Stuewe For For Management 1.2 Elect Director O. Thomas Albrecht For For Management 1.3 Elect Director D. Eugene Ewing For For Management 1.4 Elect Director Charles Macaluso For For Management 1.5 Elect Director John D. March For For Management 1.6 Elect Director Michael Rescoe For For Management 1.7 Elect Director Michael Urbut For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DELUXE CORPORATION Ticker: DLX Security ID: 248019101 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald C. Baldwin For For Management 1.2 Elect Director Charles A. Haggerty For For Management 1.3 Elect Director Cheryl E. Mayberry For For Management McKissack 1.4 Elect Director Don J. McGrath For For Management 1.5 Elect Director Neil J. Metviner For For Management 1.6 Elect Director Stephen P. Nachtsheim For For Management 1.7 Elect Director Mary Ann O'Dwyer For For Management 1.8 Elect Director Martyn R. Redgrave For For Management 1.9 Elect Director Lee J. Schram For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael W. Brown For For Management 1b Elect Director Randolph L. Cowen For For Management 1c Elect Director Gail Deegan For For Management 1d Elect Director James S. DiStasio For For Management 1e Elect Director John R. Egan For For Management 1f Elect Director Edmund F. Kelly For For Management 1g Elect Director Judith A. Miscik For For Management 1h Elect Director Windle B. Priem For For Management 1i Elect Director Paul Sagan For For Management 1j Elect Director David N. Strohm For For Management 1k Elect Director Joseph M. Tucci For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Provide Right to Act by Written Consent For For Management 7 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions EMCOR GROUP, INC. Ticker: EME Security ID: 29084Q100 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen W. Bershad For For Management 1.2 Elect Director David A.B. Brown For For Management 1.3 Elect Director Larry J. Bump For For Management 1.4 Elect Director Albert Fried, Jr. For For Management 1.5 Elect Director Anthony J. Guzzi For For Management 1.6 Elect Director Richard F. Hamm, Jr. For For Management 1.7 Elect Director David H. Laidley For For Management 1.8 Elect Director Frank T. MacInnis For For Management 1.9 Elect Director Jerry E. Ryan For For Management 1.10 Elect Director Michael T. Yonker For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management F.N.B. CORPORATION Ticker: FNB Security ID: 302520101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William B. Campbell For For Management 1.2 Elect Director James D. Chiafullo For For Management 1.3 Elect Director Vincent J. Delie, Jr. For For Management 1.4 Elect Director Laura E. Ellsworth For For Management 1.5 Elect Director Robert B. Goldstein For For Management 1.6 Elect Director Stephen J. Gurgovits For For Management 1.7 Elect Director David J. Malone For For Management 1.8 Elect Director D. Stephen Martz For For Management 1.9 Elect Director Robert J. McCarthy, Jr. For For Management 1.10 Elect Director Arthur J. Rooney, II For For Management 1.11 Elect Director John W. Rose For For Management 1.12 Elect Director John S. Stanik For For Management 1.13 Elect Director William J. Strimbu For For Management 1.14 Elect Director Earl K. Wahl, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management FIRST AMERICAN FINANCIAL CORPORATION Ticker: FAF Security ID: 31847R102 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anthony K. Anderson For For Management 1.2 Elect Director Parker S. Kennedy For For Management 1.3 Elect Director Mark C. Oman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management FIRST CASH FINANCIAL SERVICES, INC. Ticker: FCFS Security ID: 31942D107 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jorge Montano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Report on Reducing Lead Battery Health Against For Shareholder Hazards 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Stock Retention/Holding Period Against For Shareholder 6 Adopt Policy on Succession Planning Against For Shareholder HCC INSURANCE HOLDINGS, INC. Ticker: HCC Security ID: 404132102 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Emmanuel T. Ballases For For Management 1.2 Elect Director Judy C. Bozeman For For Management 1.3 Elect Director Frank J. Bramanti For For Management 1.4 Elect Director Walter M. Duer For For Management 1.5 Elect Director James C. Flagg For For Management 1.6 Elect Director Thomas M. Hamilton For For Management 1.7 Elect Director Leslie S. Heisz For For Management 1.8 Elect Director John N. Molbeck, Jr. For For Management 1.9 Elect Director Robert A. Rosholt For For Management 1.10 Elect Director J. Mikesell Thomas For For Management 1.11 Elect Director Christopher J.B. For For Management Williams 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Amend Omnibus Stock Plan For For Management HELIX ENERGY SOLUTIONS GROUP, INC. Ticker: HLX Security ID: 42330P107 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Owen Kratz For For Management 1.2 Elect Director John V. Lovoi For For Management 1.3 Elect Director Jan Rask For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HESS CORPORATION Ticker: HES Security ID: 42809H107 Meeting Date: MAY 16, 2013 Meeting Type: Proxy Contest Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director J. Krenicki For Did Not Vote Management 1.2 Elect Director K. Meyers For Did Not Vote Management 1.3 Elect Director Fredric G. Reynolds For Did Not Vote Management 1.4 Elect Director William G. Schrader For Did Not Vote Management 1.5 Director Mark Williams For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 4 Declassify the Board of Directors For Did Not Vote Management 5 Require Independent Board Chairman Against Did Not Vote Shareholder 6 Reduce Supermajority Vote Requirement Against Did Not Vote Shareholder 7 Report on Political Contributions Against Did Not Vote Shareholder 8 Repeal Any Bylaws Amendments Adopted Against Did Not Vote Shareholder subsequent to February 2, 2011 # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Green Card) None 1.1 Elect Director Rodney F. Chase For For Shareholder 1.2 Elect Director Harvey Golub For For Shareholder 1.3 Elect Director Karl F. Kurz For For Shareholder 1.4 Elect Director David McManus For For Shareholder 1.5 Elect Director Marshall D. Smith For For Shareholder 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Against Against Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Require Independent Board Chairman For For Shareholder 6 Reduce Supermajority Vote Requirement For For Shareholder 7 Report on Political Contributions For For Shareholder 8 Repeal Any Bylaws Amendments Adopted For For Shareholder subsequent to February 2, 2011 HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Shumeet Banerji For For Management 1.3 Elect Director Rajiv L. Gupta For For Management 1.4 Elect Director John H. Hammergren For Against Management 1.5 Elect Director Raymond J. Lane For Against Management 1.6 Elect Director Ann M. Livermore For For Management 1.7 Elect Director Gary M. Reiner For For Management 1.8 Elect Director Patricia F. Russo For For Management 1.9 Elect Director G. Kennedy Thompson For Against Management 1.10 Elect Director Margaret C. Whitman For For Management 1.11 Elect Director Ralph V. Whitworth For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Proxy Access Right For For Management 5 Amend Omnibus Stock Plan For For Management 6 Establish Environmental/Social Issue Against Against Shareholder Board Committee 7 Amend Human Rights Policies Against Against Shareholder 8 Stock Retention/Holding Period Against For Shareholder HOLLYFRONTIER CORPORATION Ticker: HFC Security ID: 436106108 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Douglas Y. Bech For For Management 1b Elect Director Buford P. Berry For For Management 1c Elect Director Leldon E. Echols For For Management 1d Elect Director R. Kevin Hardage For For Management 1e Elect Director Michael C. Jennings For For Management 1f Elect Director Robert J. Kostelnik For For Management 1g Elect Director James H. Lee For For Management 1h Elect Director Robert G. McKenzie For For Management 1i Elect Director Franklin Myers For For Management 1j Elect Director Michael E. Rose For For Management 1k Elect Director Tommy A. Valenta For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HUMANA INC. Ticker: HUM Security ID: 444859102 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bruce D. Broussard For For Management 1b Elect Director Frank A. D'Amelio For For Management 1c Elect Director W. Roy Dunbar For For Management 1d Elect Director Kurt J. Hilzinger For For Management 1e Elect Director David A. Jones, Jr. For For Management 1f Elect Director Michael B. McCallister For For Management 1g Elect Director William J. McDonald For For Management 1h Elect Director William E. Mitchell For For Management 1i Elect Director David B. Nash For For Management 1j Elect Director James J. O'Brien For For Management 1k Elect Director Marissa T. Peterson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Political Contributions Against For Shareholder INGREDION INCORPORATED Ticker: INGR Security ID: 457187102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard J. Almeida For For Management 1b Elect Director Luis Aranguren-Trellez For For Management 1c Elect Director David B. Fischer For For Management 1d Elect Director Ilene S. Gordon For For Management 1e Elect Director Paul Hanrahan For For Management 1f Elect Director Wayne M. Hewett For For Management 1g Elect Director Gregory B. Kenny For For Management 1h Elect Director Barbara A. Klein For For Management 1i Elect Director James M. Ringler For For Management 1j Elect Director Dwayne A. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain J.P. Belda For For Management 1.2 Elect Director William R. Brody For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director David N. Farr For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director Andrew N. Liveris For For Management 1.8 Elect Director W. James McNerney, Jr. For For Management 1.9 Elect Director James W. Owens For For Management 1.10 Elect Director Virginia M. Rometty For For Management 1.11 Elect Director Joan E. Spero For For Management 1.12 Elect Director Sidney Taurel For For Management 1.13 Elect Director Lorenzo H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against For Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Require Independent Board Chairman Against For Shareholder 7 Stock Retention/Holding Period Against For Shareholder INTERNATIONAL GAME TECHNOLOGY Ticker: IGT Security ID: 459902102 Meeting Date: MAR 05, 2013 Meeting Type: Proxy Contest Record Date: JAN 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director Paget L. Alves For Did Not Vote Management 1.2 Elect Director Janice Chaffin For Did Not Vote Management 1.3 Elect Director Greg Creed For Did Not Vote Management 1.4 Elect Director Patti S. Hart For Did Not Vote Management 1.5 Elect Director Robert J. Miller For Did Not Vote Management 1.6 Elect Director David E. Roberson For Did Not Vote Management 1.7 Elect Director Vincent L. Sadusky For Did Not Vote Management 1.8 Elect Director Philip G. Satre For Did Not Vote Management 2 Amend Omnibus Stock Plan For Did Not Vote Management 3 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 4 Ratify Auditors For Did Not Vote Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None 1.1 Elect Director Raymond J. Brooks, Jr. For Withhold Shareholder 1.2 Elect Director Charles N. Mathewson For Withhold Shareholder 1.3 Elect Director Daniel B. Silvers For For Shareholder 1.4 Management Nominee - Janice Chaffin For For Shareholder 1.5 Management Nominee - Greg Creed For For Shareholder 1.6 Management Nominee - Patti S. Hart For For Shareholder 1.7 Management Nominee - Robert J. Miller For For Shareholder 1.8 Management Nominee - Philip G. Satre For For Shareholder 2 Amend Omnibus Stock Plan None For Management 3 Advisory Vote to Ratify Named None For Management Executive Officers' Compensation 4 Ratify Auditors None For Management INTERNATIONAL PAPER COMPANY Ticker: IP Security ID: 460146103 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David J. Bronczek For For Management 1b Elect Director Ahmet C. Dorduncu For For Management 1c Elect Director John V. Faraci For For Management 1d Elect Director Ilene S. Gordon For For Management 1e Elect Director Stacey J. Mobley For For Management 1f Elect Director Joan E. Spero For For Management 1g Elect Director John L. Townsend, III For For Management 1h Elect Director John F. Turner For For Management 1i Elect Director William G. Walter For For Management 1j Elect Director J. Steven Whisler For For Management 2 Ratify Auditors For For Management 3 Provide Right to Act by Written Consent For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Pro-rata Vesting of Equity Plans Against For Shareholder J2 GLOBAL, INC. Ticker: JCOM Security ID: 48123V102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas Y. Bech For For Management 1.2 Elect Director Robert J. Cresci For For Management 1.3 Elect Director W. Brian Kretzmer For For Management 1.4 Elect Director Richard S. Ressler For For Management 1.5 Elect Director Stephen Ross For For Management 1.6 Elect Director Michael P. Schulhof For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Other Business For Against Management JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James A. Bell For For Management 1b Elect Director Crandall C.Bowles For For Management 1c Elect Director Stephen B. Burke For For Management 1d Elect Director David M. Cote For Against Management 1e Elect Director James S. Crown For Against Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Ellen V. Futter For Against Management 1i Elect Director Laban P. Jackson, Jr. For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against For Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity 9 Report on Lobbying Payments and Policy Against Against Shareholder LEAR CORPORATION Ticker: LEA Security ID: 521865204 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas P. Capo For For Management 1.2 Elect Director Jonathan F. Foster For For Management 1.3 Elect Director Kathleen A. Ligocki For For Management 1.4 Elect Director Conrad L. Mallett, Jr. For For Management 1.5 Elect Director Donald L. Runkle For For Management 1.6 Elect Director Matthew J. Simoncini For For Management 1.7 Elect Director Gregory C. Smith For For Management 1.8 Elect Director Henry D. G. Wallace For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LEXMARK INTERNATIONAL, INC. Ticker: LXK Security ID: 529771107 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kathi P. Seifert For For Management 1b Elect Director Jean-Paul L. Montupet For For Management 1c Elect Director Paul A. Rooke For For Management 1d Elect Director W. Roy Dunbar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Approve Omnibus Stock Plan For For Management LIFEPOINT HOSPITALS, INC. Ticker: LPNT Security ID: 53219L109 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory T. Bier For Withhold Management 1.2 Elect Director DeWitt Ezell, Jr. For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management LIVE NATION ENTERTAINMENT, INC. Ticker: LYV Security ID: 538034109 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark Carleton For Against Management 1.2 Elect Director Michael Rapino For For Management 1.3 Elect Director Mark S. Shapiro For Against Management 2 Declassify the Board of Directors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Auditors For For Management LOEWS CORPORATION Ticker: L Security ID: 540424108 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lawrence S. Bacow For For Management 1b Elect Director Ann E. Berman For For Management 1c Elect Director Joseph L. Bower For For Management 1d Elect Director Charles M. Diker For For Management 1e Elect Director Jacob A. Frenkel For For Management 1f Elect Director Paul J. Fribourg For For Management 1g Elect Director Walter L. Harris For Against Management 1h Elect Director Philip A. Laskawy For For Management 1i Elect Director Ken Miller For For Management 1j Elect Director Gloria R. Scott For For Management 1k Elect Director Andrew H. Tisch For For Management 1l Elect Director James S. Tisch For For Management 1m Elect Director Jonathan M. Tisch For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Deirdre P. Connelly For For Management 1c Elect Director Meyer Feldberg For For Management 1d Elect Director Sara Levinson For For Management 1e Elect Director Terry J. Lundgren For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Joyce M. Roche For For Management 1h Elect Director Paul C. Varga For For Management 1i Elect Director Craig E. Weatherup For For Management 1j Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MAGELLAN HEALTH SERVICES, INC. Ticker: MGLN Security ID: 559079207 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael P. Ressner For For Management 1.2 Elect Director Michael S. Diament For For Management 1.3 Elect Director Barry M. Smith For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management MARATHON OIL CORPORATION Ticker: MRO Security ID: 565849106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory H. Boyce For For Management 1b Elect Director Pierre Brondeau For For Management 1c Elect Director Clarence P. Cazalot, Jr. For For Management 1d Elect Director Linda Z. Cook For For Management 1e Elect Director Shirley Ann Jackson For For Management 1f Elect Director Philip Lader For For Management 1g Elect Director Michael E. J. Phelps For For Management 1h Elect Director Dennis H. Reilley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against For Shareholder MB FINANCIAL, INC. Ticker: MBFI Security ID: 55264U108 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David P. Bolger For For Management 1b Elect Director Robert S. Engelman, Jr. For For Management 1c Elect Director Mitchell Feiger For For Management 1d Elect Director Charles J. Gries For For Management 1e Elect Director James N. Hallene For For Management 1f Elect Director Thomas H. Harvey For For Management 1g Elect Director Ronald D. Santo For For Management 1h Elect Director Renee Togher For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Glenn Hubbard For For Management 1.2 Elect Director Steven A. Kandarian For For Management 1.3 Elect Director John M. Keane For For Management 1.4 Elect Director Alfred F. Kelly, Jr. For For Management 1.5 Elect Director James M. Kilts For For Management 1.6 Elect Director Catherine R. Kinney For For Management 1.7 Elect Director Hugh B. Price For For Management 1.8 Elect Director Kenton J. Sicchitano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MOTOROLA SOLUTIONS, INC. Ticker: MSI Security ID: 620076307 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory Q. Brown For For Management 1b Elect Director William J. Bratton For Against Management 1c Elect Director Kenneth C. Dahlberg For Against Management 1d Elect Director David W. Dorman For Against Management 1e Elect Director Michael V. Hayden For For Management 1f Elect Director Judy C. Lewent For For Management 1g Elect Director Anne R. Pramaggiore For For Management 1h Elect Director Samuel C. Scott, III For For Management 1i Elect Director Bradley E. Singer For For Management 1j Elect Director John A. White For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Encourage Suppliers to Produce Against Against Shareholder Sustainability Reports 5 Report on Political Contributions Against For Shareholder NEWS CORPORATION Ticker: NWS Security ID: 65248E104 Meeting Date: JUN 11, 2013 Meeting Type: Special Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Certificate of Incorporation For For Management Clarifying the Ability to Make Distributions in Comparable Securities in Connection with Separation Transactions 2 Amend Certificate of Incorporation For For Management Allowing for Certain Distributions on Subsidiary-owned Shares and the Creation of Additional Subsidiary-owned Shares NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley G. Bush For For Management 1.2 Elect Director Victor H. Fazio For For Management 1.3 Elect Director Donald E. Felsinger For For Management 1.4 Elect Director Stephen E. Frank For For Management 1.5 Elect Director Bruce S. Gordon For For Management 1.6 Elect Director Madeleine A. Kleiner For For Management 1.7 Elect Director Karl J. Krapek For For Management 1.8 Elect Director Richard B. Myers For For Management 1.9 Elect Director Aulana L. Peters For For Management 1.10 Elect Director Gary Roughead For For Management 1.11 Elect Director Thomas M. Schoewe For For Management 1.12 Elect Director Kevin W. Sharer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder OMNICARE, INC. Ticker: OCR Security ID: 681904108 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James D. Shelton For For Management 1b Elect Director Steven J. Heyer For For Management 1c Elect Director John Workman For For Management 1d Elect Director Amy Wallman For For Management 1e Elect Director Andrea R. Lindell For For Management 1f Elect Director Barry Schochet For For Management 1g Elect Director Mark A. Emmert For For Management 1h Elect Director Sam R. Leno For For Management 1i Elect Director John L. Bernbach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PG&E CORPORATION Ticker: PCG Security ID: 69331C108 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David R. Andrews For For Management 1.2 Elect Director Lewis Chew For For Management 1.3 Elect Director C. Lee Cox For For Management 1.4 Elect Director Anthony F. Earley, Jr. For For Management 1.5 Elect Director Fred J. Fowler For For Management 1.6 Elect Director Maryellen C. Herringer For For Management 1.7 Elect Director Roger H. Kimmel For For Management 1.8 Elect Director Richard A. Meserve For For Management 1.9 Elect Director Forrest E. Miller For For Management 1.10 Elect Director Rosendo G. Parra For For Management 1.11 Elect Director Barbara L. Rambo For For Management 1.12 Elect Director Barry Lawson Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder PORTLAND GENERAL ELECTRIC COMPANY Ticker: POR Security ID: 736508847 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Ballantine For For Management 1.2 Elect Director Rodney L. Brown, Jr. For For Management 1.3 Elect Director Jack E. Davis For For Management 1.4 Elect Director David A. Dietzler For For Management 1.5 Elect Director Kirby A. Dyess For For Management 1.6 Elect Director Mark B. Ganz For For Management 1.7 Elect Director Corbin A. McNeill, Jr. For For Management 1.8 Elect Director Neil J. Nelson For For Management 1.9 Elect Director M. Lee Pelton For For Management 1.10 Elect Director James J. Piro For For Management 1.11 Elect Director Robert T. F. Reid For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management PRUDENTIAL FINANCIAL, INC. Ticker: PRU Security ID: 744320102 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas J. Baltimore, Jr. For For Management 1.2 Elect Director Gordon M. Bethune For For Management 1.3 Elect Director Gaston Caperton For For Management 1.4 Elect Director Gilbert F. Casellas For For Management 1.5 Elect Director James G. Cullen For For Management 1.6 Elect Director William H. Gray, III For For Management 1.7 Elect Director Mark B. Grier For For Management 1.8 Elect Director Constance J. Horner For For Management 1.9 Elect Director Martina Hund-Mejean For For Management 1.10 Elect Director Karl J. Krapek For For Management 1.11 Elect Director Christine A. Poon For For Management 1.12 Elect Director John R. Strangfeld For For Management 1.13 Elect Director James A. Unruh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against Against Shareholder REINSURANCE GROUP OF AMERICA, INCORPORATED Ticker: RGA Security ID: 759351604 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Bartlett For For Management 1.2 Elect Director Alan C. Henderson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Declassify the Board of Directors For For Management 7 Ratify Auditors For For Management RENT-A-CENTER, INC. Ticker: RCII Security ID: 76009N100 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1. Elect Director Mitchell E. Fadel For For Management 1.2 Elect Director Paula Stern, Ph.D. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SAFEWAY INC. Ticker: SWY Security ID: 786514208 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janet E. Grove For For Management 1b Elect Director Mohan Gyani For For Management 1c Elect Director Frank C. Herringer For Against Management 1d Elect Director George J. Morrow For For Management 1e Elect Director Kenneth W. Oder For Against Management 1f Elect Director T. Gary Rogers For Against Management 1g Elect Director Arun Sarin For Against Management 1h Elect Director William Y. Tauscher For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management STATE STREET CORPORATION Ticker: STT Security ID: 857477103 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kennett F. Burnes For For Management 1b Elect Director Peter Coym For For Management 1c Elect Director Patrick de Saint-Aignan For For Management 1d Elect Director Amelia C. Fawcett For For Management 1e Elect Director Linda A. Hill For For Management 1f Elect Director Joseph L. Hooley For For Management 1g Elect Director Robert S. Kaplan For For Management 1h Elect Director Richard P. Sergel For For Management 1i Elect Director Ronald L. Skates For For Management 1j Elect Director Gregory L. Summe For For Management 1k Elect Director Thomas J. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TESORO CORPORATION Ticker: TSO Security ID: 881609101 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney F. Chase For For Management 1.2 Elect Director Gregory J. Goff For For Management 1.3 Elect Director Robert W. Goldman For For Management 1.4 Elect Director Steven H. Grapstein For For Management 1.5 Elect Director David Lilley For For Management 1.6 Elect Director Mary Pat McCarthy For For Management 1.7 Elect Director J.W. Nokes For For Management 1.8 Elect Director Susan Tomasky For For Management 1.9 Elect Director Michael E. Wiley For For Management 1.10 Elect Director Patrick Y. Yang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph W. Babb, JR. For For Management 1b Elect Director Mark A. Blinn For For Management 1c Elect Director Daniel A. Carp For For Management 1d Elect Director Carrie S. Cox For For Management 1e Elect Director Pamela H. Patsley For For Management 1f Elect Director Robert E. Sanchez For For Management 1g Elect Director Wayne R. Sanders For For Management 1h Elect Director Ruth J. Simmons For For Management 1i Elect Director Richard K. Templeton For For Management 1j Elect Director Christine Todd Whitman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TEXTRON INC. Ticker: TXT Security ID: 883203101 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott C. Donnelly For For Management 1.2 Elect Director Kathleen M. Bader For For Management 1.3 Elect Director R. Kerry Clark For For Management 1.4 Elect Director James T. Conway For For Management 1.5 Elect Director Ivor J. Evans For For Management 1.6 Elect Director Lawrence K. Fish For For Management 1.7 Elect Director Paul E. Gagne For For Management 1.8 Elect Director Dain M. Hancock For For Management 1.9 Elect Director Lord Powell For For Management 1.10 Elect Director Lloyd G. Trotter For For Management 1.11 Elect Director James L. Ziemer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder THE BOEING COMPANY Ticker: BA Security ID: 097023105 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Calhoun For For Management 1b Elect Director Arthur D. Collins, Jr. For For Management 1c Elect Director Linda Z. Cook For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Edmund P. Giambastiani, For For Management Jr. 1f Elect Director Lawrence W. Kellner For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director W. James McNerney, Jr. For For Management 1i Elect Director Susan C. Schwab For For Management 1j Elect Director Ronald A. Williams For For Management 1k Elect Director Mike S. Zafirovski For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Submit SERP to Shareholder Vote Against For Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Stock Retention/Holding Period Against For Shareholder 7 Require Independent Board Chairman Against For Shareholder THE CHILDREN'S PLACE RETAIL STORES, INC. Ticker: PLCE Security ID: 168905107 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jane Elfers For For Management 1.2 Elect Director Susan Patricia Griffith For For Management 1.3 Elect Director Louis Lipschitz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation THE PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: JAN 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard O. Berndt For For Management 1.2 Elect Director Charles E. Bunch For For Management 1.3 Elect Director Paul W. Chellgren For For Management 1.4 Elect Director William S. Demchak For For Management 1.5 Elect Director Kay Coles James For For Management 1.6 Elect Director Richard B. Kelson For For Management 1.7 Elect Director Bruce C. Lindsay For For Management 1.8 Elect Director Anthony A. Massaro For For Management 1.9 Elect Director Jane G. Pepper For For Management 1.10 Elect Director James E. Rohr For For Management 1.11 Elect Director Donald J. Shepard For For Management 1.12 Elect Director Lorene K. Steffes For For Management 1.13 Elect Director Dennis F. Strigl For For Management 1.14 Elect Director Thomas J. Usher For For Management 1.15 Elect Director George H. Walls, Jr. For For Management 1.16 Elect Director Helge H. Wehmeier For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Climate Change Financing Risk Against For Shareholder THE TRAVELERS COMPANIES, INC. Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alan L. Beller For For Management 1b Elect Director John H. Dasburg For For Management 1c Elect Director Janet M. Dolan For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Jay S. Fishman For For Management 1f Elect Director Patricia L. Higgins For For Management 1g Elect Director Thomas R. Hodgson For For Management 1h Elect Director William J. Kane For For Management 1i Elect Director Cleve L. Killingsworth, For For Management Jr. 1j Elect Director Donald J. Shepard For For Management 1k Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize New Class of Preferred Stock For For Management 5 Report on Political Contributions Against For Shareholder THE WASHINGTON POST COMPANY Ticker: WPO Security ID: 939640108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1. Elect Director Christopher C. Davis For For Management 1.2 Elect Director Thomas S. Gayner For For Management 1.3 Elect Director Anne M. Mulcahy For For Management 1.4 Elect Director Larry D. Thompson For For Management THE WESTERN UNION COMPANY Ticker: WU Security ID: 959802109 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dinyar S. Devitre For For Management 2 Elect Director Betsy D. Holden For For Management 3 Elect Director Wulf von Schimmelmann For For Management 4 Elect Director Solomon D. Trujillo For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management 7 Provide Right to Call Special Meeting For For Management 8 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: 883556102 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director C. Martin Harris For For Management 1b Elect Director Judy C. Lewent For For Management 1c Elect Director Jim P. Manzi For For Management 1d Elect Director Lars R. Sorensen For For Management 1e Elect Director Elaine S. Ullian For For Management 1f Elect Director Marc N. Casper For For Management 1g Elect Director Nelson J. Chai For For Management 1h Elect Director Tyler Jacks For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director William P. Barr For For Management 1.3 Elect Director Jeffrey L. Bewkes For For Management 1.4 Elect Director Stephen F. Bollenbach For For Management 1.5 Elect Director Robert C. Clark For For Management 1.6 Elect Director Mathias Dopfner For For Management 1.7 Elect Director Jessica P. Einhorn For For Management 1.8 Elect Director Fred Hassan For For Management 1.9 Elect Director Kenneth J. Novack For For Management 1.10 Elect Director Paul D. Wachter For For Management 1.11 Elect Director Deborah C. Wright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management TREEHOUSE FOODS, INC. Ticker: THS Security ID: 89469A104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George V. Bayly For For Management 1.2 Elect Director Diana S. Ferguson For For Management 1.3 Elect Director Gary D. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNISYS CORPORATION Ticker: UIS Security ID: 909214306 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director J. Edward Coleman For For Management 1b Elect Director Alison Davis For For Management 1c Elect Director Nathaniel A. Davis For For Management 1d Elect Director Henry C. Duques For For Management 1e Elect Director Matthew J. Espe For For Management 1f Elect Director Denise K. Fletcher For For Management 1g Elect Director Leslie F. Kenne For For Management 1h Elect Director Lee D. Roberts For For Management 1i Elect Director Paul E. Weaver For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNUM GROUP Ticker: UNM Security ID: 91529Y106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director E. Michael Caulfield For For Management 1.2 Elect Director Ronald E. Goldsberry For For Management 1.3 Elect Director Kevin T. Kabat For For Management 1.4 Elect Director Michael J. Passarella For For Management 2 Declassify the Board of Directors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Carrion For For Management 1.2 Elect Director Melanie L. Healey For For Management 1.3 Elect Director M. Frances Keeth For For Management 1.4 Elect Director Robert W. Lane For For Management 1.5 Elect Director Lowell C. McAdam For For Management 1.6 Elect Director Sandra O. Moose For For Management 1.7 Elect Director Joseph Neubauer For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Clarence Otis, Jr. For For Management 1.10 Elect Director Hugh B. Price For For Management 1.11 Elect Director Rodney E. Slater For For Management 1.12 Elect Director Kathryn A. Tesija For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Commit to Wireless Network Neutrality Against For Shareholder 6 Report on Lobbying Payments and Policy Against For Shareholder 7 Adopt Proxy Access Right Against For Shareholder 8 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 9 Amend Articles/Bylaws/Charter- Call Against For Shareholder Special Meetings 10 Provide Right to Act by Written Consent Against For Shareholder WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Susan E. Engel For For Management 1f Elect Director Enrique Hernandez, Jr. For For Management 1g Elect Director Donald M. James For For Management 1h Elect Director Cynthia H. Milligan For For Management 1i Elect Director Federico F. Pena For For Management 1j Elect Director Howard V. Richardson For For Management 1k Elect Director Judith M. Runstad For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Review Fair Housing and Fair Lending Against For Shareholder Compliance WHOLE FOODS MARKET, INC. Ticker: WFM Security ID: 966837106 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: JAN 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Elstrott For For Management 1.2 Elect Director Gabrielle Greene For For Management 1.3 Elect Director Shahid 'Hass' Hassan For For Management 1.4 Elect Director Stephanie Kugelman For For Management 1.5 Elect Director John Mackey For For Management 1.6 Elect Director Walter Robb For For Management 1.7 Elect Director Jonathan Seiffer For For Management 1.8 Elect Director Morris 'Mo' Siegel For For Management 1.9 Elect Director Jonathan Sokoloff For For Management 1.10 Elect Director Ralph Sorenson For For Management 1.11 Elect Director William 'Kip' Tindell, For For Management III 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Require Independent Board Chairman Against Against Shareholder XEROX CORPORATION Ticker: XRX Security ID: 984121103 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glenn A. Britt For For Management 1.2 Elect Director Ursula M. Burns For For Management 1.3 Elect Director Richard J. Harrington For For Management 1.4 Elect Director William Curt Hunter For For Management 1.5 Elect Director Robert J. Keegan For For Management 1.6 Elect Director Robert A. McDonald For For Management 1.7 Elect Director Charles Prince For For Management 1.8 Elect Director Ann N. Reese For For Management 1.9 Elect Director Sara Martinez Tucker For For Management 1.10 Elect Director Mary Agnes Wilderotter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Non-Employee Director Omnibus For For Management Stock Plan ZEBRA TECHNOLOGIES CORPORATION Ticker: ZBRA Security ID: 989207105 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerhard Cless For For Management 1.2 Elect Director Michael A. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ZIMMER HOLDINGS, INC. Ticker: ZMH Security ID: 98956P102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher B. Begley For For Management 1b Elect Director Betsy J. Bernard For For Management 1c Elect Director Gail K. Boudreaux For For Management 1d Elect Director David C. Dvorak For For Management 1e Elect Director Larry C. Glasscock For For Management 1f Elect Director Robert A. Hagemann For For Management 1g Elect Director Arthur J. Higgins For For Management 1h Elect Director John L. McGoldrick For For Management 1i Elect Director Cecil B. Pickett For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management Strategic Growth Fund AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel P. Amos For For Management 1b Elect Director John Shelby Amos, II For For Management 1c Elect Director Paul S. Amos, II For For Management 1d Elect Director W. Paul Bowers For For Management 1e Elect Director Kriss Cloninger, III For For Management 1f Elect Director Elizabeth J. Hudson For For Management 1g Elect Director Douglas W. Johnson For For Management 1h Elect Director Robert B. Johnson For For Management 1i Elect Director Charles B. Knapp For For Management 1j Elect Director E. Stephen Purdom For For Management 1k Elect Director Barbara K. Rimer For For Management 1l Elect Director Melvin T. Stith For For Management 1m Elect Director David Gary Thompson For For Management 1n Elect Director Takuro Yoshida For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management APARTMENT INVESTMENT AND MANAGEMENT COMPANY Ticker: AIV Security ID: 03748R101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James N. Bailey For For Management 1.2 Elect Director Terry Considine For For Management 1.3 Elect Director Thomas L. Keltner For For Management 1.4 Elect Director J. Landis Martin For For Management 1.5 Elect Director Robert A. Miller For For Management 1.6 Elect Director Kathleen M. Nelson For For Management 1.7 Elect Director Michael A. Stein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: 039483102 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Mollie Hale Carter For For Management 1.4 Elect Director Terell K. Crews For For Management 1.5 Elect Director Pierre Dufour For For Management 1.6 Elect Director Donald E. Felsinger For For Management 1.7 Elect Director Antonio Maciel For For Management 1.8 Elect Director Patrick J. Moore For For Management 1.9 Elect Director Thomas F. O'Neill For For Management 1.10 Elect Director Daniel Shih For For Management 1.11 Elect Director Kelvin R. Westbrook For For Management 1.12 Elect Director Patricia A. Woertz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director Gilbert F. Amelio For For Management 1.3 Elect Director Reuben V. Anderson For For Management 1.4 Elect Director James H. Blanchard For For Management 1.5 Elect Director Jaime Chico Pardo For For Management 1.6 Elect Director Scott T. Ford For For Management 1.7 Elect Director James P. Kelly For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Michael B. McCallister For For Management 1.10 Elect Director John B. McCoy For For Management 1.11 Elect Director Joyce M. Roche For For Management 1.12 Elect Director Matthew K. Rose For For Management 1.13 Elect Director Laura D'Andrea Tyson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Stock Purchase and Deferral Plan For For Management 5 Report on Political Contributions Against For Shareholder 6 Report on Reducing Lead Battery Health Against For Shareholder Hazards 7 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 8 Require Independent Board Chairman Against Against Shareholder BIO-RAD LABORATORIES, INC. Ticker: BIO Security ID: 090572207 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Louis Drapeau For Withhold Management 1.2 Elect Director Albert J. Hillman For Withhold Management 2 Ratify Auditors For For Management BROCADE COMMUNICATIONS SYSTEMS, INC. Ticker: BRCD Security ID: 111621306 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Judy Bruner For For Management 1.2 Elect Director Lloyd A. Carney For For Management 1.3 Elect Director Renato DiPentima For For Management 1.4 Elect Director Alan Earhart For For Management 1.5 Elect Director John W. Gerdelman For For Management 1.6 Elect Director David L. House For For Management 1.7 Elect Director Glenn C. Jones For For Management 1.8 Elect Director L. William Krause For For Management 1.9 Elect Director Sanjay Vaswani For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Non-Employee Director Omnibus For Against Management Stock Plan 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management C&J ENERGY SERVICES, INC. Ticker: CJES Security ID: 12467B304 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joshua E. Comstock For For Management 1.2 Elect Director Randall C. McMullen, Jr. For For Management 1.3 Elect Director Darren M. Friedman For For Management 1.4 Elect Director Michael Roemer For For Management 1.5 Elect Director H.H. Wommack, III For For Management 1.6 Elect Director C. James Stewart, III For For Management 1.7 Elect Director Adrianna Ma For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CASH AMERICA INTERNATIONAL, INC. Ticker: CSH Security ID: 14754D100 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel E. Berce For For Management 1.2 Elect Director Jack R. Daugherty For For Management 1.3 Elect Director Daniel R. Feehan For For Management 1.4 Elect Director James H. Graves For For Management 1.5 Elect Director B.D. Hunter For For Management 1.6 Elect Director Timothy J. McKibben For For Management 1.7 Elect Director Alfred M. Micallef For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CBL & ASSOCIATES PROPERTIES, INC. Ticker: CBL Security ID: 124830100 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen D. Lebovitz For For Management 1.2 Elect Director Thomas J. DeRosa For For Management 1.3 Elect Director Matthew S. Dominski For For Management 1.4 Elect Director Kathleen M. Nelson For For Management 1.5 Elect Director Winston W. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CHEMED CORPORATION Ticker: CHE Security ID: 16359R103 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin J. McNamara For For Management 1.2 Elect Director Joel F. Gemunder For For Management 1.3 Elect Director Patrick P. Grace For For Management 1.4 Elect Director Thomas C. Hutton For For Management 1.5 Elect Director Walter L. Krebs For For Management 1.6 Elect Director Andrea R. Lindell For For Management 1.7 Elect Director Thomas P. Rice For For Management 1.8 Elect Director Donald E. Saunders For For Management 1.9 Elect Director George J. Walsh, III For For Management 1.10 Elect Director Frank E. Wood For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linnet F. Deily For For Management 1b Elect Director Robert E. Denham For For Management 1c Elect Director Alice P. Gast For For Management 1d Elect Director Enrique Hernandez, Jr. For For Management 1e Elect Director George L. Kirkland For For Management 1f Elect Director Charles W. Moorman, IV For For Management 1g Elect Director Kevin W. Sharer For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Carl Ware For For Management 1k Elect Director John S. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Management of Hydraulic Against For Shareholder Fracturing Risks and Opportunities 6 Report on Offshore Oil Wells and Spill Against Against Shareholder Mitigation Measures 7 Report on Financial Risks of Climate Against Against Shareholder Change 8 Report on Lobbying Payments and Policy Against For Shareholder 9 Prohibit Political Contributions Against Against Shareholder 10 Provide for Cumulative Voting Against For Shareholder 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 12 Require Director Nominee with Against For Shareholder Environmental Expertise 13 Adopt Guidelines for Country Selection Against For Shareholder CNA FINANCIAL CORPORATION Ticker: CNA Security ID: 126117100 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul J. Liska For For Management 1.2 Elect Director Jose O. Montemayor For For Management 1.3 Elect Director Thomas F. Motamed For Withhold Management 1.4 Elect Director Don M. Randel For For Management 1.5 Elect Director Joseph Rosenberg For Withhold Management 1.6 Elect Director Andrew H. Tisch For Withhold Management 1.7 Elect Director James S. Tisch For Withhold Management 1.8 Elect Director Marvin Zonis For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CNO FINANCIAL GROUP, INC. Ticker: CNO Security ID: 12621E103 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward J. Bonach For For Management 1b Elect Director Ellyn L. Brown For For Management 1c Elect Director Robert C. Greving For For Management 1d Elect Director Mary R. Henderson For For Management 1e Elect Director R. Keith Long For For Management 1f Elect Director Neal C. Schneider For For Management 1g Elect Director Frederick J. Sievert For For Management 1h Elect Director Michael T. Tokarz For Against Management 1i Elect Director John G. Turner For For Management 2 Amend Securities Transfer Restrictions For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COMMONWEALTH REIT Ticker: CWH Security ID: 203233101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: FEB 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph L. Morea For Against Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management COOPER TIRE & RUBBER COMPANY Ticker: CTB Security ID: 216831107 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roy V. Armes For For Management 1.2 Elect Director Thomas P. Capo For For Management 1.3 Elect Director Steven M. Chapman For For Management 1.4 Elect Director John J. Holland For For Management 1.5 Elect Director John F. Meier For For Management 1.6 Elect Director Cynthia A. Niekamp For For Management 1.7 Elect Director John H. Shuey For For Management 1.8 Elect Director Richard L. Wambold For For Management 1.9 Elect Director Robert D. Welding For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CORPORATE OFFICE PROPERTIES TRUST Ticker: OFC Security ID: 22002T108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jay H. Shidler For For Management 1b Elect Director Clay W. Hamlin, III For For Management 1c Elect Director Thomas F. Brady For For Management 1d Elect Director Robert L. Denton For For Management 1e Elect Director Elizabeth A. Hight For For Management 1f Elect Director David M. Jacobstein For For Management 1g Elect Director Steven D. Kesler For For Management 1h Elect Director Richard Szafranski For For Management 1i Elect Director Roger A. Waesche, Jr. For For Management 1j Elect Director Kenneth D. Wethe For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DARLING INTERNATIONAL INC. Ticker: DAR Security ID: 237266101 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall C. Stuewe For For Management 1.2 Elect Director O. Thomas Albrecht For For Management 1.3 Elect Director D. Eugene Ewing For For Management 1.4 Elect Director Charles Macaluso For For Management 1.5 Elect Director John D. March For For Management 1.6 Elect Director Michael Rescoe For For Management 1.7 Elect Director Michael Urbut For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DELUXE CORPORATION Ticker: DLX Security ID: 248019101 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald C. Baldwin For For Management 1.2 Elect Director Charles A. Haggerty For For Management 1.3 Elect Director Cheryl E. Mayberry For For Management McKissack 1.4 Elect Director Don J. McGrath For For Management 1.5 Elect Director Neil J. Metviner For For Management 1.6 Elect Director Stephen P. Nachtsheim For For Management 1.7 Elect Director Mary Ann O'Dwyer For For Management 1.8 Elect Director Martyn R. Redgrave For For Management 1.9 Elect Director Lee J. Schram For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael W. Brown For For Management 1b Elect Director Randolph L. Cowen For For Management 1c Elect Director Gail Deegan For For Management 1d Elect Director James S. DiStasio For For Management 1e Elect Director John R. Egan For For Management 1f Elect Director Edmund F. Kelly For For Management 1g Elect Director Judith A. Miscik For For Management 1h Elect Director Windle B. Priem For For Management 1i Elect Director Paul Sagan For For Management 1j Elect Director David N. Strohm For For Management 1k Elect Director Joseph M. Tucci For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Provide Right to Act by Written Consent For For Management 7 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions EMCOR GROUP, INC. Ticker: EME Security ID: 29084Q100 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen W. Bershad For For Management 1.2 Elect Director David A.B. Brown For For Management 1.3 Elect Director Larry J. Bump For For Management 1.4 Elect Director Albert Fried, Jr. For For Management 1.5 Elect Director Anthony J. Guzzi For For Management 1.6 Elect Director Richard F. Hamm, Jr. For For Management 1.7 Elect Director David H. Laidley For For Management 1.8 Elect Director Frank T. MacInnis For For Management 1.9 Elect Director Jerry E. Ryan For For Management 1.10 Elect Director Michael T. Yonker For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management EQUITY LIFESTYLE PROPERTIES, INC. Ticker: ELS Security ID: 29472R108 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip Calian For For Management 1.2 Elect Director David Contis For For Management 1.3 Elect Director Thomas Dobrowski For For Management 1.4 Elect Director Thomas Heneghan For For Management 1.5 Elect Director Marguerite Nader For For Management 1.6 Elect Director Sheli Rosenberg For For Management 1.7 Elect Director Howard Walker For For Management 1.8 Elect Director Gary Waterman For For Management 1.9 Elect Director William Young For For Management 1.10 Elect Director Samuel Zell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions and Against For Shareholder Lobbying Communications EXTRA SPACE STORAGE INC. Ticker: EXR Security ID: 30225T102 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth M. Woolley For For Management 1.2 Elect Director Spencer F. Kirk For For Management 1.3 Elect Director Anthony Fanticola For For Management 1.4 Elect Director Hugh W. Horne For For Management 1.5 Elect Director Joseph D. Margolis For For Management 1.6 Elect Director Roger B. Porter For For Management 1.7 Elect Director K. Fred Skousen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation F.N.B. CORPORATION Ticker: FNB Security ID: 302520101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William B. Campbell For For Management 1.2 Elect Director James D. Chiafullo For For Management 1.3 Elect Director Vincent J. Delie, Jr. For For Management 1.4 Elect Director Laura E. Ellsworth For For Management 1.5 Elect Director Robert B. Goldstein For For Management 1.6 Elect Director Stephen J. Gurgovits For For Management 1.7 Elect Director David J. Malone For For Management 1.8 Elect Director D. Stephen Martz For For Management 1.9 Elect Director Robert J. McCarthy, Jr. For For Management 1.10 Elect Director Arthur J. Rooney, II For For Management 1.11 Elect Director John W. Rose For For Management 1.12 Elect Director John S. Stanik For For Management 1.13 Elect Director William J. Strimbu For For Management 1.14 Elect Director Earl K. Wahl, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management FIRST CASH FINANCIAL SERVICES, INC. Ticker: FCFS Security ID: 31942D107 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jorge Montano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FRONTIER COMMUNICATIONS CORPORATION Ticker: FTR Security ID: 35906A108 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leroy T. Barnes, Jr. For For Management 1.2 Elect Director Peter C.B. Bynoe For For Management 1.3 Elect Director Jeri B. Finard For For Management 1.4 Elect Director Edward Fraioli For For Management 1.5 Elect Director James S. Kahan For For Management 1.6 Elect Director Pamela D.A. Reeve For For Management 1.7 Elect Director Howard L. Schrott For For Management 1.8 Elect Director Larraine D. Segil For For Management 1.9 Elect Director Mark Shapiro For For Management 1.10 Elect Director Myron A. Wick, III For For Management 1.11 Elect Director Mary Agnes Wilderotter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Omnibus Stock Plan For For Management 5 Require Independent Board Chairman Against For Shareholder 6 Ratify Auditors For For Management HCC INSURANCE HOLDINGS, INC. Ticker: HCC Security ID: 404132102 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Emmanuel T. Ballases For For Management 1.2 Elect Director Judy C. Bozeman For For Management 1.3 Elect Director Frank J. Bramanti For For Management 1.4 Elect Director Walter M. Duer For For Management 1.5 Elect Director James C. Flagg For For Management 1.6 Elect Director Thomas M. Hamilton For For Management 1.7 Elect Director Leslie S. Heisz For For Management 1.8 Elect Director John N. Molbeck, Jr. For For Management 1.9 Elect Director Robert A. Rosholt For For Management 1.10 Elect Director J. Mikesell Thomas For For Management 1.11 Elect Director Christopher J.B. For For Management Williams 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Amend Omnibus Stock Plan For For Management HELIX ENERGY SOLUTIONS GROUP, INC. Ticker: HLX Security ID: 42330P107 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Owen Kratz For For Management 1.2 Elect Director John V. Lovoi For For Management 1.3 Elect Director Jan Rask For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HESS CORPORATION Ticker: HES Security ID: 42809H107 Meeting Date: MAY 16, 2013 Meeting Type: Proxy Contest Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director J. Krenicki For Did Not Vote Management 1.2 Elect Director K. Meyers For Did Not Vote Management 1.3 Elect Director Fredric G. Reynolds For Did Not Vote Management 1.4 Elect Director William G. Schrader For Did Not Vote Management 1.5 Director Mark Williams For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 4 Declassify the Board of Directors For Did Not Vote Management 5 Require Independent Board Chairman Against Did Not Vote Shareholder 6 Reduce Supermajority Vote Requirement Against Did Not Vote Shareholder 7 Report on Political Contributions Against Did Not Vote Shareholder 8 Repeal Any Bylaws Amendments Adopted Against Did Not Vote Shareholder subsequent to February 2, 2011 # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Green Card) None 1.1 Elect Director Rodney F. Chase For For Shareholder 1.2 Elect Director Harvey Golub For For Shareholder 1.3 Elect Director Karl F. Kurz For For Shareholder 1.4 Elect Director David McManus For For Shareholder 1.5 Elect Director Marshall D. Smith For For Shareholder 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Against Against Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Require Independent Board Chairman For For Shareholder 6 Reduce Supermajority Vote Requirement For For Shareholder 7 Report on Political Contributions For For Shareholder 8 Repeal Any Bylaws Amendments Adopted For For Shareholder subsequent to February 2, 2011 HOLLYFRONTIER CORPORATION Ticker: HFC Security ID: 436106108 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Douglas Y. Bech For For Management 1b Elect Director Buford P. Berry For For Management 1c Elect Director Leldon E. Echols For For Management 1d Elect Director R. Kevin Hardage For For Management 1e Elect Director Michael C. Jennings For For Management 1f Elect Director Robert J. Kostelnik For For Management 1g Elect Director James H. Lee For For Management 1h Elect Director Robert G. McKenzie For For Management 1i Elect Director Franklin Myers For For Management 1j Elect Director Michael E. Rose For For Management 1k Elect Director Tommy A. Valenta For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HOME PROPERTIES, INC. Ticker: HME Security ID: 437306103 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen R. Blank For For Management 1.2 Elect Director Alan L. Gosule For For Management 1.3 Elect Director Leonard F. Helbig, III For For Management 1.4 Elect Director Thomas P. Lydon, Jr. For For Management 1.5 Elect Director Edward J. Pettinella For For Management 1.6 Elect Director Clifford W. Smith, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HUMANA INC. Ticker: HUM Security ID: 444859102 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bruce D. Broussard For For Management 1b Elect Director Frank A. D'Amelio For For Management 1c Elect Director W. Roy Dunbar For For Management 1d Elect Director Kurt J. Hilzinger For For Management 1e Elect Director David A. Jones, Jr. For For Management 1f Elect Director Michael B. McCallister For For Management 1g Elect Director William J. McDonald For For Management 1h Elect Director William E. Mitchell For For Management 1i Elect Director David B. Nash For For Management 1j Elect Director James J. O'Brien For For Management 1k Elect Director Marissa T. Peterson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Political Contributions Against For Shareholder INGREDION INCORPORATED Ticker: INGR Security ID: 457187102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard J. Almeida For For Management 1b Elect Director Luis Aranguren-Trellez For For Management 1c Elect Director David B. Fischer For For Management 1d Elect Director Ilene S. Gordon For For Management 1e Elect Director Paul Hanrahan For For Management 1f Elect Director Wayne M. Hewett For For Management 1g Elect Director Gregory B. Kenny For For Management 1h Elect Director Barbara A. Klein For For Management 1i Elect Director James M. Ringler For For Management 1j Elect Director Dwayne A. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management INTERNATIONAL GAME TECHNOLOGY Ticker: IGT Security ID: 459902102 Meeting Date: MAR 05, 2013 Meeting Type: Proxy Contest Record Date: JAN 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director Paget L. Alves For Did Not Vote Management 1.2 Elect Director Janice Chaffin For Did Not Vote Management 1.3 Elect Director Greg Creed For Did Not Vote Management 1.4 Elect Director Patti S. Hart For Did Not Vote Management 1.5 Elect Director Robert J. Miller For Did Not Vote Management 1.6 Elect Director David E. Roberson For Did Not Vote Management 1.7 Elect Director Vincent L. Sadusky For Did Not Vote Management 1.8 Elect Director Philip G. Satre For Did Not Vote Management 2 Amend Omnibus Stock Plan For Did Not Vote Management 3 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 4 Ratify Auditors For Did Not Vote Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None 1.1 Elect Director Raymond J. Brooks, Jr. For Withhold Shareholder 1.2 Elect Director Charles N. Mathewson For Withhold Shareholder 1.3 Elect Director Daniel B. Silvers For For Shareholder 1.4 Management Nominee - Janice Chaffin For For Shareholder 1.5 Management Nominee - Greg Creed For For Shareholder 1.6 Management Nominee - Patti S. Hart For For Shareholder 1.7 Management Nominee - Robert J. Miller For For Shareholder 1.8 Management Nominee - Philip G. Satre For For Shareholder 2 Amend Omnibus Stock Plan None For Management 3 Advisory Vote to Ratify Named None For Management Executive Officers' Compensation 4 Ratify Auditors None For Management INTERNATIONAL PAPER COMPANY Ticker: IP Security ID: 460146103 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David J. Bronczek For For Management 1b Elect Director Ahmet C. Dorduncu For For Management 1c Elect Director John V. Faraci For For Management 1d Elect Director Ilene S. Gordon For For Management 1e Elect Director Stacey J. Mobley For For Management 1f Elect Director Joan E. Spero For For Management 1g Elect Director John L. Townsend, III For For Management 1h Elect Director John F. Turner For For Management 1i Elect Director William G. Walter For For Management 1j Elect Director J. Steven Whisler For For Management 2 Ratify Auditors For For Management 3 Provide Right to Act by Written Consent For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Pro-rata Vesting of Equity Plans Against For Shareholder J2 GLOBAL, INC. Ticker: JCOM Security ID: 48123V102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas Y. Bech For For Management 1.2 Elect Director Robert J. Cresci For For Management 1.3 Elect Director W. Brian Kretzmer For For Management 1.4 Elect Director Richard S. Ressler For For Management 1.5 Elect Director Stephen Ross For For Management 1.6 Elect Director Michael P. Schulhof For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Other Business For Against Management JARDEN CORPORATION Ticker: JAH Security ID: 471109108 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ian G. H. Ashken For For Management 1.2 Elect Director William P. Lauder For For Management 1.3 Elect Director Robert L. Wood For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Declassify the Board of Directors Against For Shareholder LEAR CORPORATION Ticker: LEA Security ID: 521865204 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas P. Capo For For Management 1.2 Elect Director Jonathan F. Foster For For Management 1.3 Elect Director Kathleen A. Ligocki For For Management 1.4 Elect Director Conrad L. Mallett, Jr. For For Management 1.5 Elect Director Donald L. Runkle For For Management 1.6 Elect Director Matthew J. Simoncini For For Management 1.7 Elect Director Gregory C. Smith For For Management 1.8 Elect Director Henry D. G. Wallace For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LEXMARK INTERNATIONAL, INC. Ticker: LXK Security ID: 529771107 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kathi P. Seifert For For Management 1b Elect Director Jean-Paul L. Montupet For For Management 1c Elect Director Paul A. Rooke For For Management 1d Elect Director W. Roy Dunbar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Approve Omnibus Stock Plan For For Management LIBERTY PROPERTY TRUST Ticker: LRY Security ID: 531172104 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederick F. Buchholz For For Management 1.2 Elect Director Thomas C. DeLoach, Jr. For For Management 1.3 Elect Director Katherine Elizabeth For For Management Dietze 1.4 Elect Director Daniel P. Garton For For Management 1.5 Elect Director William P. Hankowsky For For Management 1.6 Elect Director M. Leanne Lachman For For Management 1.7 Elect Director David L. Lingerfelt For For Management 1.8 Elect Director Stephen D. Steinour For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management LIFEPOINT HOSPITALS, INC. Ticker: LPNT Security ID: 53219L109 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory T. Bier For Withhold Management 1.2 Elect Director DeWitt Ezell, Jr. For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management LIVE NATION ENTERTAINMENT, INC. Ticker: LYV Security ID: 538034109 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark Carleton For Against Management 1.2 Elect Director Michael Rapino For For Management 1.3 Elect Director Mark S. Shapiro For Against Management 2 Declassify the Board of Directors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Auditors For For Management MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Deirdre P. Connelly For For Management 1c Elect Director Meyer Feldberg For For Management 1d Elect Director Sara Levinson For For Management 1e Elect Director Terry J. Lundgren For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Joyce M. Roche For For Management 1h Elect Director Paul C. Varga For For Management 1i Elect Director Craig E. Weatherup For For Management 1j Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MAGELLAN HEALTH SERVICES, INC. Ticker: MGLN Security ID: 559079207 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael P. Ressner For For Management 1.2 Elect Director Michael S. Diament For For Management 1.3 Elect Director Barry M. Smith For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management MARATHON OIL CORPORATION Ticker: MRO Security ID: 565849106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory H. Boyce For For Management 1b Elect Director Pierre Brondeau For For Management 1c Elect Director Clarence P. Cazalot, Jr. For For Management 1d Elect Director Linda Z. Cook For For Management 1e Elect Director Shirley Ann Jackson For For Management 1f Elect Director Philip Lader For For Management 1g Elect Director Michael E. J. Phelps For For Management 1h Elect Director Dennis H. Reilley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against For Shareholder MB FINANCIAL, INC. Ticker: MBFI Security ID: 55264U108 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David P. Bolger For For Management 1b Elect Director Robert S. Engelman, Jr. For For Management 1c Elect Director Mitchell Feiger For For Management 1d Elect Director Charles J. Gries For For Management 1e Elect Director James N. Hallene For For Management 1f Elect Director Thomas H. Harvey For For Management 1g Elect Director Ronald D. Santo For For Management 1h Elect Director Renee Togher For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Glenn Hubbard For For Management 1.2 Elect Director Steven A. Kandarian For For Management 1.3 Elect Director John M. Keane For For Management 1.4 Elect Director Alfred F. Kelly, Jr. For For Management 1.5 Elect Director James M. Kilts For For Management 1.6 Elect Director Catherine R. Kinney For For Management 1.7 Elect Director Hugh B. Price For For Management 1.8 Elect Director Kenton J. Sicchitano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MGE ENERGY, INC. Ticker: MGEE Security ID: 55277P104 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director F. Curtis Hastings For For Management 1.2 Elect Director James L. Possin For For Management 1.3 Elect Director Mark D. Bugher For For Management 2 Ratify Auditors For For Management MOTOROLA SOLUTIONS, INC. Ticker: MSI Security ID: 620076307 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory Q. Brown For For Management 1b Elect Director William J. Bratton For Against Management 1c Elect Director Kenneth C. Dahlberg For Against Management 1d Elect Director David W. Dorman For Against Management 1e Elect Director Michael V. Hayden For For Management 1f Elect Director Judy C. Lewent For For Management 1g Elect Director Anne R. Pramaggiore For For Management 1h Elect Director Samuel C. Scott, III For For Management 1i Elect Director Bradley E. Singer For For Management 1j Elect Director John A. White For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Encourage Suppliers to Produce Against Against Shareholder Sustainability Reports 5 Report on Political Contributions Against For Shareholder NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley G. Bush For For Management 1.2 Elect Director Victor H. Fazio For For Management 1.3 Elect Director Donald E. Felsinger For For Management 1.4 Elect Director Stephen E. Frank For For Management 1.5 Elect Director Bruce S. Gordon For For Management 1.6 Elect Director Madeleine A. Kleiner For For Management 1.7 Elect Director Karl J. Krapek For For Management 1.8 Elect Director Richard B. Myers For For Management 1.9 Elect Director Aulana L. Peters For For Management 1.10 Elect Director Gary Roughead For For Management 1.11 Elect Director Thomas M. Schoewe For For Management 1.12 Elect Director Kevin W. Sharer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder OCWEN FINANCIAL CORPORATION Ticker: OCN Security ID: 675746309 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Erbey For For Management 1.2 Elect Director Ronald M. Faris For For Management 1.3 Elect Director Ronald J. Korn For For Management 1.4 Elect Director William H. Lacy For For Management 1.5 Elect Director Wilbur L. Ross, Jr. For Withhold Management 1.6 Elect Director Robert A. Salcetti For For Management 1.7 Elect Director Barry N. Wish For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation OWENS-ILLINOIS, INC. Ticker: OI Security ID: 690768403 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jay L. Geldmacher For For Management 1.2 Elect Director Albert P. L. Stroucken For For Management 1.3 Elect Director Dennis K. Williams For For Management 1.4 Elect Director Thomas L. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PG&E CORPORATION Ticker: PCG Security ID: 69331C108 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David R. Andrews For For Management 1.2 Elect Director Lewis Chew For For Management 1.3 Elect Director C. Lee Cox For For Management 1.4 Elect Director Anthony F. Earley, Jr. For For Management 1.5 Elect Director Fred J. Fowler For For Management 1.6 Elect Director Maryellen C. Herringer For For Management 1.7 Elect Director Roger H. Kimmel For For Management 1.8 Elect Director Richard A. Meserve For For Management 1.9 Elect Director Forrest E. Miller For For Management 1.10 Elect Director Rosendo G. Parra For For Management 1.11 Elect Director Barbara L. Rambo For For Management 1.12 Elect Director Barry Lawson Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder PORTLAND GENERAL ELECTRIC COMPANY Ticker: POR Security ID: 736508847 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Ballantine For For Management 1.2 Elect Director Rodney L. Brown, Jr. For For Management 1.3 Elect Director Jack E. Davis For For Management 1.4 Elect Director David A. Dietzler For For Management 1.5 Elect Director Kirby A. Dyess For For Management 1.6 Elect Director Mark B. Ganz For For Management 1.7 Elect Director Corbin A. McNeill, Jr. For For Management 1.8 Elect Director Neil J. Nelson For For Management 1.9 Elect Director M. Lee Pelton For For Management 1.10 Elect Director James J. Piro For For Management 1.11 Elect Director Robert T. F. Reid For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management POTLATCH CORPORATION Ticker: PCH Security ID: 737630103 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Covey For For Management 1.2 Elect Director Charles P. Grenier For For Management 1.3 Elect Director Gregory L. Quesnel For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation REINSURANCE GROUP OF AMERICA, INCORPORATED Ticker: RGA Security ID: 759351604 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Bartlett For For Management 1.2 Elect Director Alan C. Henderson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Declassify the Board of Directors For For Management 7 Ratify Auditors For For Management RELIANCE STEEL & ALUMINUM CO. Ticker: RS Security ID: 759509102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sarah J. Anderson For For Management 1.2 Elect Director John G. Figueroa For For Management 1.3 Elect Director Thomas W. Gimbel For For Management 1.4 Elect Director David H. Hannah For For Management 1.5 Elect Director Douglas M. Hayes For For Management 1.6 Elect Director Mark V. Kaminski For For Management 1.7 Elect Director Gregg J. Mollins For For Management 1.8 Elect Director Andrew G. Sharkey, III For For Management 1.9 Elect Director Leslie A. Waite For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Ratify Auditors For For Management RENT-A-CENTER, INC. Ticker: RCII Security ID: 76009N100 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1. Elect Director Mitchell E. Fadel For For Management 1.2 Elect Director Paula Stern, Ph.D. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RLJ LODGING TRUST Ticker: RLJ Security ID: 74965L101 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Johnson For For Management 1.2 Elect Director Thomas J. Baltimore, Jr. For For Management 1.3 Elect Director Evan Bayh For For Management 1.4 Elect Director Nathaniel A. Davis For For Management 1.5 Elect Director Robert M. La Forgia For For Management 1.6 Elect Director Glenda G. McNeal For For Management 1.7 Elect Director Joseph Ryan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SAFEWAY INC. Ticker: SWY Security ID: 786514208 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janet E. Grove For For Management 1b Elect Director Mohan Gyani For For Management 1c Elect Director Frank C. Herringer For Against Management 1d Elect Director George J. Morrow For For Management 1e Elect Director Kenneth W. Oder For Against Management 1f Elect Director T. Gary Rogers For Against Management 1g Elect Director Arun Sarin For Against Management 1h Elect Director William Y. Tauscher For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management STANCORP FINANCIAL GROUP, INC. Ticker: SFG Security ID: 852891100 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Debora D. Horvath For For Management 1.2 Elect Director Duane C. McDougall For For Management 1.3 Elect Director E. Kay Stepp For For Management 1.4 Elect Director Michael G. Thorne For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TELEPHONE AND DATA SYSTEMS, INC. Ticker: TDS Security ID: 879433829 Meeting Date: MAY 24, 2013 Meeting Type: Proxy Contest Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director Clarence A. Davis For For Management 1.2 Elect Director George W. Off For For Management 1.3 Elect Director Mitchell Saranow For For Management 1.4 Elect Director Gary L. Sugarman For For Management 2 Ratify Auditors For For Management 3 Amend Non-Employee Director Restricted For For Management Stock Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) None 1.1 Elect Director Ryan J. Morris For Did Not Vote Shareholder 2 Ratify Auditors For Did Not Vote Management 3 Amend Non-Employee Director Restricted Against Did Not Vote Management Stock Plan 4 Advisory Vote to Ratify Named Against Did Not Vote Management Executive Officers' Compensation 5 Approve Recapitalization Plan for all For Did Not Vote Shareholder Stock to Have One-vote per Share TESORO CORPORATION Ticker: TSO Security ID: 881609101 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney F. Chase For For Management 1.2 Elect Director Gregory J. Goff For For Management 1.3 Elect Director Robert W. Goldman For For Management 1.4 Elect Director Steven H. Grapstein For For Management 1.5 Elect Director David Lilley For For Management 1.6 Elect Director Mary Pat McCarthy For For Management 1.7 Elect Director J.W. Nokes For For Management 1.8 Elect Director Susan Tomasky For For Management 1.9 Elect Director Michael E. Wiley For For Management 1.10 Elect Director Patrick Y. Yang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management TEXTRON INC. Ticker: TXT Security ID: 883203101 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott C. Donnelly For For Management 1.2 Elect Director Kathleen M. Bader For For Management 1.3 Elect Director R. Kerry Clark For For Management 1.4 Elect Director James T. Conway For For Management 1.5 Elect Director Ivor J. Evans For For Management 1.6 Elect Director Lawrence K. Fish For For Management 1.7 Elect Director Paul E. Gagne For For Management 1.8 Elect Director Dain M. Hancock For For Management 1.9 Elect Director Lord Powell For For Management 1.10 Elect Director Lloyd G. Trotter For For Management 1.11 Elect Director James L. Ziemer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder THE CHILDREN'S PLACE RETAIL STORES, INC. Ticker: PLCE Security ID: 168905107 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jane Elfers For For Management 1.2 Elect Director Susan Patricia Griffith For For Management 1.3 Elect Director Louis Lipschitz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation THE NEW YORK TIMES COMPANY Ticker: NYT Security ID: 650111107 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert E. Denham For For Management 1.2 Elect Director Joichi Ito For For Management 1.3 Elect Director James A. Kohlberg For For Management 1.4 Elect Director Brian P. McAndrews For For Management 1.5 Elect Director Doreen A. Toben For For Management 2 Ratify Auditors For For Management THE TRAVELERS COMPANIES, INC. Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alan L. Beller For For Management 1b Elect Director John H. Dasburg For For Management 1c Elect Director Janet M. Dolan For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Jay S. Fishman For For Management 1f Elect Director Patricia L. Higgins For For Management 1g Elect Director Thomas R. Hodgson For For Management 1h Elect Director William J. Kane For For Management 1i Elect Director Cleve L. Killingsworth, For For Management Jr. 1j Elect Director Donald J. Shepard For For Management 1k Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize New Class of Preferred Stock For For Management 5 Report on Political Contributions Against For Shareholder THE WASHINGTON POST COMPANY Ticker: WPO Security ID: 939640108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1. Elect Director Christopher C. Davis For For Management 1.2 Elect Director Thomas S. Gayner For For Management 1.3 Elect Director Anne M. Mulcahy For For Management 1.4 Elect Director Larry D. Thompson For For Management THE WESTERN UNION COMPANY Ticker: WU Security ID: 959802109 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dinyar S. Devitre For For Management 2 Elect Director Betsy D. Holden For For Management 3 Elect Director Wulf von Schimmelmann For For Management 4 Elect Director Solomon D. Trujillo For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management 7 Provide Right to Call Special Meeting For For Management 8 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director William P. Barr For For Management 1.3 Elect Director Jeffrey L. Bewkes For For Management 1.4 Elect Director Stephen F. Bollenbach For For Management 1.5 Elect Director Robert C. Clark For For Management 1.6 Elect Director Mathias Dopfner For For Management 1.7 Elect Director Jessica P. Einhorn For For Management 1.8 Elect Director Fred Hassan For For Management 1.9 Elect Director Kenneth J. Novack For For Management 1.10 Elect Director Paul D. Wachter For For Management 1.11 Elect Director Deborah C. Wright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management TREEHOUSE FOODS, INC. Ticker: THS Security ID: 89469A104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George V. Bayly For For Management 1.2 Elect Director Diana S. Ferguson For For Management 1.3 Elect Director Gary D. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNISYS CORPORATION Ticker: UIS Security ID: 909214306 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director J. Edward Coleman For For Management 1b Elect Director Alison Davis For For Management 1c Elect Director Nathaniel A. Davis For For Management 1d Elect Director Henry C. Duques For For Management 1e Elect Director Matthew J. Espe For For Management 1f Elect Director Denise K. Fletcher For For Management 1g Elect Director Leslie F. Kenne For For Management 1h Elect Director Lee D. Roberts For For Management 1i Elect Director Paul E. Weaver For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Carrion For For Management 1.2 Elect Director Melanie L. Healey For For Management 1.3 Elect Director M. Frances Keeth For For Management 1.4 Elect Director Robert W. Lane For For Management 1.5 Elect Director Lowell C. McAdam For For Management 1.6 Elect Director Sandra O. Moose For For Management 1.7 Elect Director Joseph Neubauer For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Clarence Otis, Jr. For For Management 1.10 Elect Director Hugh B. Price For For Management 1.11 Elect Director Rodney E. Slater For For Management 1.12 Elect Director Kathryn A. Tesija For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Commit to Wireless Network Neutrality Against For Shareholder 6 Report on Lobbying Payments and Policy Against For Shareholder 7 Adopt Proxy Access Right Against For Shareholder 8 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 9 Amend Articles/Bylaws/Charter- Call Against For Shareholder Special Meetings 10 Provide Right to Act by Written Consent Against For Shareholder XEROX CORPORATION Ticker: XRX Security ID: 984121103 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glenn A. Britt For For Management 1.2 Elect Director Ursula M. Burns For For Management 1.3 Elect Director Richard J. Harrington For For Management 1.4 Elect Director William Curt Hunter For For Management 1.5 Elect Director Robert J. Keegan For For Management 1.6 Elect Director Robert A. McDonald For For Management 1.7 Elect Director Charles Prince For For Management 1.8 Elect Director Ann N. Reese For For Management 1.9 Elect Director Sara Martinez Tucker For For Management 1.10 Elect Director Mary Agnes Wilderotter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Non-Employee Director Omnibus For For Management Stock Plan ZEBRA TECHNOLOGIES CORPORATION Ticker: ZBRA Security ID: 989207105 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerhard Cless For For Management 1.2 Elect Director Michael A. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management The Quantex Fund ABERCROMBIE & FITCH CO. Ticker: ANF Security ID: 002896207 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: MAY 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James B. Bachmann For For Management 1b Elect Director Michael E. Greenlees For For Management 1c Elect Director Kevin S. Huvane For For Management 1d Elect Director Michael S. Jeffries For For Management 1e Elect Director John W. Kessler For For Management 1f Elect Director Craig R. Stapleton For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Pro-rata Vesting of Equity Plans Against For Shareholder 5 Require Shareholder Approval of Against For Shareholder Specific Performance Metrics in Equity Compensation Plans AGL RESOURCES INC. Ticker: GAS Security ID: 001204106 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: FEB 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sandra N. Bane For For Management 1.2 Elect Director Thomas D. Bell, Jr. For For Management 1.3 Elect Director Norman R. Bobins For For Management 1.4 Elect Director Charles R. Crisp For For Management 1.5 Elect Director Brenda J. Gaines For For Management 1.6 Elect Director Arthur E. Johnson For For Management 1.7 Elect Director Wyck A. Knox, Jr. For For Management 1.8 Elect Director Dennis M. Love For For Management 1.9 Elect Director Charles H. "Pete" McTier For For Management 1.10 Elect Director Dean R. O'Hare For For Management 1.11 Elect Director Armando J. Olivera For For Management 1.12 Elect Director John E. Rau For For Management 1.13 Elect Director James A. Rubright For For Management 1.14 Elect Director John W. Somerhalder II For For Management 1.15 Elect Director Bettina M. Whyte For For Management 1.16 Elect Director Henry C. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend EEO Policy to Prohibit Against For Shareholder Discrimination based on Gender Identity ALLEGHENY TECHNOLOGIES INCORPORATED Ticker: ATI Security ID: 01741R102 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard J. Harshman For For Management 1.2 Elect Director Carolyn Corvi For For Management 1.3 Elect Director Barbara S. Jeremiah For For Management 1.4 Elect Director John D. Turner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management APARTMENT INVESTMENT AND MANAGEMENT COMPANY Ticker: AIV Security ID: 03748R101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James N. Bailey For For Management 1.2 Elect Director Terry Considine For For Management 1.3 Elect Director Thomas L. Keltner For For Management 1.4 Elect Director J. Landis Martin For For Management 1.5 Elect Director Robert A. Miller For For Management 1.6 Elect Director Kathleen M. Nelson For For Management 1.7 Elect Director Michael A. Stein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ASSURANT, INC. Ticker: AIZ Security ID: 04621X108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Elaine D. Rosen For For Management 1b Elect Director Howard L. Carver For For Management 1c Elect Director Juan N. Cento For For Management 1d Elect Director Elyse Douglas For For Management 1e Elect Director Lawrence V. Jackson For For Management 1f Elect Director David B. Kelso For For Management 1g Elect Director Charles J. Koch For For Management 1h Elect Director Jean-Paul L. Montupet For For Management 1i Elect Director Robert B. Pollock For For Management 1j Elect Director Paul J. Reilly For For Management 1k Elect Director Robert W. Stein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AUTONATION, INC. Ticker: AN Security ID: 05329W102 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mike Jackson For For Management 1.2 Elect Director Robert J. Brown For For Management 1.3 Elect Director Rick L. Burdick For For Management 1.4 Elect Director David B. Edelson For For Management 1.5 Elect Director Robert R. Grusky For For Management 1.6 Elect Director Michael Larson For For Management 1.7 Elect Director Michael E. Maroone For For Management 1.8 Elect Director Carlos A. Migoya For For Management 1.9 Elect Director G. Mike Mikan For For Management 1.10 Elect Director Alison H. Rosenthal For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 4 Pro-rata Vesting of Equity Awards Against For Shareholder 5 Report on Political Contributions Against For Shareholder AVERY DENNISON CORPORATION Ticker: AVY Security ID: 053611109 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bradley A. Alford For For Management 1.2 Elect Director Anthony K. Anderson For For Management 1.3 Elect Director Rolf L. Borjesson For For Management 1.4 Elect Director John T. Cardis For For Management 1.5 Elect Director David E. I. Pyott For For Management 1.6 Elect Director Dean A. Scarborough For For Management 1.7 Elect Director Patrick T. Siewert For For Management 1.8 Elect Director Julia A. Stewart For For Management 1.9 Elect Director Martha N. Sullivan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management BEMIS COMPANY, INC. Ticker: BMS Security ID: 081437105 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David S. Haffner For For Management 1.2 Elect Director Holly A. Van Deursen For For Management 1.3 Elect Director David T. Szczupak For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management BEST BUY CO., INC. Ticker: BBY Security ID: 086516101 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bradbury H. Anderson For For Management 1b Elect Director Sanjay Khosla For For Management 1c Elect Director Allen U. Lenzmeier For Against Management 1d Elect Director Hatim A. Tyabji For For Management 1e Elect Director Russell P. Fradin For For Management 1f Elect Director Hubert Joly For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management BIG LOTS, INC. Ticker: BIG Security ID: 089302103 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey P. Berger For For Management 1.2 Elect Director James R. Chambers For For Management 1.3 Elect Director Steven S. Fishman For Withhold Management 1.4 Elect Director Peter J. Hayes For Withhold Management 1.5 Elect Director Brenda J. Lauderback For For Management 1.6 Elect Director Philip E. Mallott For For Management 1.7 Elect Director Russell Solt For Withhold Management 1.8 Elect Director James R. Tener For For Management 1.9 Elect Director Dennis B. Tishkoff For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management CABLEVISION SYSTEMS CORPORATION Ticker: CVC Security ID: 12686C109 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zachary W. Carter For Withhold Management 1.2 Elect Director Thomas V. Reifenheiser For Withhold Management 1.3 Elect Director John R. Ryan For Withhold Management 1.4 Elect Director Vincent Tese For Withhold Management 1.5 Elect Director Leonard Tow For Withhold Management 2 Ratify Auditors For For Management CINCINNATI FINANCIAL CORPORATION Ticker: CINF Security ID: 172062101 Meeting Date: APR 27, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Bahl For For Management 1.2 Elect Director Gregory T. Bier For For Management 1.3 Elect Director Linda Clement-Holmes For For Management 1.4 Elect Director Dirk J. Debbink For For Management 1.5 Elect Director Steven J. Johnston For For Management 1.6 Elect Director Kenneth C. Lichtendahl For For Management 1.7 Elect Director W. Rodney McMullen For For Management 1.8 Elect Director Gretchen W. Price For For Management 1.9 Elect Director John J. Schiff, Jr. For For Management 1.10 Elect Director Thomas R. Schiff For For Management 1.11 Elect Director Douglas S. Skidmore For For Management 1.12 Elect Director Kenneth W. Stecher For For Management 1.13 Elect Director John F. Steele, Jr. For For Management 1.14 Elect Director Larry R. Webb For For Management 1.15 Elect Director E. Anthony Woods For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Sustainability Against For Shareholder CINTAS CORPORATION Ticker: CTAS Security ID: 172908105 Meeting Date: OCT 16, 2012 Meeting Type: Annual Record Date: AUG 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gerald S. Adolph For For Management 1b Elect Director John F. Barrett For For Management 1c Elect Director Melanie W. Barstad For For Management 1d Elect Director Richard T. Farmer For For Management 1e Elect Director Scott D. Farmer For For Management 1f Elect Director James J. Johnson For For Management 1g Elect Director Robert J. Kohlhepp For For Management 1h Elect Director Joseph Scaminace For For Management 1i Elect Director Ronald W. Tysoe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CLIFFS NATURAL RESOURCES INC. Ticker: CLF Security ID: 18683K101 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Joseph A. Carrabba For For Management 1b Elect Director Susan M. Cunningham For For Management 1c Elect Director Barry J. Eldridge For For Management 1d Elect Director Andres R. Gluski For For Management 1e Elect Director Susan M. Green For For Management 1f Elect Director Janice K. Henry For For Management 1g Elect Director James F. Kirsch For For Management 1h Elect Director Francis R. McAllister For For Management 1i Elect Director Richard K. Riederer For For Management 1j Elect Director Timothy W. Sullivan For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Eliminate Cumulative Voting For For Management 4 Permit Board to Amend Bylaws Without For For Management Shareholder Consent 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management COMERICA INCORPORATED Ticker: CMA Security ID: 200340107 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ralph W. Babb, Jr. For For Management 1.2 Elect Director Roger A. Cregg For For Management 1.3 Elect Director T. Kevin DeNicola For For Management 1.4 Elect Director Jacqueline P. Kane For For Management 1.5 Elect Director Richard G. Lindner For For Management 1.6 Elect Director Alfred A. Piergallini For For Management 1.7 Elect Director Robert S. Taubman For For Management 1.8 Elect Director Reginald M. Turner, Jr. For For Management 1.9 Elect Director Nina G. Vaca For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation COMPUTER SCIENCES CORPORATION Ticker: CSC Security ID: 205363104 Meeting Date: AUG 07, 2012 Meeting Type: Annual Record Date: JUN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Irving W. Bailey, II For For Management 2 Elect Director David J. Barram For For Management 3 Elect Director Stephen L. Baum For For Management 4 Elect Director Erik Brynjolfsson For For Management 5 Elect Director Rodney F. Chase For For Management 6 Elect Director Judith R. Haberkorn For For Management 7 Elect Director J. Michael Lawrie For For Management 8 Elect Director Chong Sup Park For For Management 9 Elect Director Lawrence A. Zimmerman For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management COMPUWARE CORPORATION Ticker: CPWR Security ID: 205638109 Meeting Date: AUG 28, 2012 Meeting Type: Annual Record Date: JUL 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis W. Archer For For Management 1.2 Elect Director Gurminder S. Bedi For For Management 1.3 Elect Director William O. Grabe For For Management 1.4 Elect Director Frederick A. Henderson For For Management 1.5 Elect Director Peter Karmanos, Jr. For For Management 1.6 Elect Director Faye Alexander Nelson For For Management 1.7 Elect Director Robert C. Paul For For Management 1.8 Elect Director Glenda D. Price For For Management 1.9 Elect Director W. James Prowse For For Management 1.10 Elect Director G. Scott Romney For For Management 1.11 Elect Director Ralph J. Szygenda For For Management 2 Ratify Auditors For For Management 3 Amend Shareholder Rights Plan (Poison For For Management Pill) 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CONSTELLATION BRANDS, INC. Ticker: STZ Security ID: 21036P108 Meeting Date: JUL 27, 2012 Meeting Type: Annual Record Date: MAY 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry A. Fromberg For For Management 1.2 Elect Director Jeananne K. Hauswald For For Management 1.3 Elect Director Paul L. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share 7 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans COVENTRY HEALTH CARE, INC. Ticker: CVH Security ID: 222862104 Meeting Date: NOV 21, 2012 Meeting Type: Special Record Date: OCT 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For Against Management D.R. HORTON, INC. Ticker: DHI Security ID: 23331A109 Meeting Date: JAN 24, 2013 Meeting Type: Annual Record Date: NOV 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Donald R. Horton For For Management 1b Elect Director Bradley S. Anderson For For Management 1c Elect Director Michael R. Buchanan For For Management 1d Elect Director Michael W. Hewatt For For Management 1e Elect Director Bob G. Scott For For Management 1f Elect Director Donald J. Tomnitz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management DEAN FOODS COMPANY Ticker: DF Security ID: 242370104 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregg L. Engles For For Management 1.2 Elect Director Tom C. Davis For For Management 1.3 Elect Director Jim L. Turner For For Management 1.4 Elect Director Robert T. Wiseman For For Management 2 Approve Reverse Stock Split For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management 6 Pro-rata Vesting of Equity Plans Against For Shareholder 7 Stock Retention/Holding Period Against For Shareholder 8 Adopt Policy to Require Suppliers to Against Against Shareholder Eliminate Cattle Dehorning 9 Require Independent Board Chairman Against Against Shareholder DENTSPLY INTERNATIONAL INC. Ticker: XRAY Security ID: 249030107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paula H. Cholmondeley For For Management 1b Elect Director Michael J. Coleman For For Management 1c Elect Director John C. Miles, II For For Management 1d Elect Director John L. Miclot For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Political Contributions Against For Shareholder DEVRY INC. Ticker: DV Security ID: 251893103 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Darren R. Huston For For Management 1.2 Elect Director William T. Keevan For For Management 1.3 Elect Director Lyle Logan For For Management 1.4 Elect Director Alan G. Merten For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DIAMOND OFFSHORE DRILLING, INC. Ticker: DO Security ID: 25271C102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James S. Tisch For Against Management 1.2 Elect Director Lawrence R. Dickerson For Against Management 1.3 Elect Director John R. Bolton For For Management 1.4 Elect Director Charles L. Fabrikant For For Management 1.5 Elect Director Paul G. Gaffney, II For For Management 1.6 Elect Director Edward Grebow For For Management 1.7 Elect Director Herbert C. Hofmann For Against Management 1.8 Elect Director Clifford M. Sobel For For Management 1.9 Elect Director Andrew H. Tisch For Against Management 1.10 Elect Director Raymond S. Troubh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation E*TRADE FINANCIAL CORPORATION Ticker: ETFC Security ID: 269246401 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul T. Idzik For For Management 1b Elect Director Frederick W. Kanner For For Management 1c Elect Director James Lam For For Management 1d Elect Director Rodger A. Lawson For For Management 1e Elect Director Rebecca Saeger For For Management 1f Elect Director Joseph L. Sclafani For For Management 1g Elect Director Joseph M. Velli For For Management 1h Elect Director Donna L. Weaver For For Management 1i Elect Director Stephen H. Willard For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management EXPEDIA, INC. Ticker: EXPE Security ID: 30212P303 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George (Skip) Battle For For Management 1.2 Elect Director Pamela L. Coe For Withhold Management 1.3 Elect Director Barry Diller For Withhold Management 1.4 Elect Director Jonathan L. Dolgen For Withhold Management 1.5 Elect Director Craig A. Jacobson For Withhold Management 1.6 Elect Director Victor A. Kaufman For Withhold Management 1.7 Elect Director Peter M. Kern For Withhold Management 1.8 Elect Director Dara Khosrowshahi For Withhold Management 1.9 Elect Director John C. Malone For Withhold Management 1.10 Elect Director Jose A. Tazon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management FIRST HORIZON NATIONAL CORPORATION Ticker: FHN Security ID: 320517105 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert B. Carter For For Management 1.2 Elect Director John C. Compton For For Management 1.3 Elect Director Mark A. Emkes For For Management 1.4 Elect Director Corydon J. Gilchrist For For Management 1.5 Elect Director Vicky B. Gregg For For Management 1.6 Elect Director D. Bryan Jordan For For Management 1.7 Elect Director R. Brad Martin For For Management 1.8 Elect Director Scott M. Niswonger For For Management 1.9 Elect Director Vicki R. Palmer For For Management 1.10 Elect Director Colin V. Reed For For Management 1.11 Elect Director Luke Yancy, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management FIRST SOLAR, INC. Ticker: FSLR Security ID: 336433107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Ahearn For For Management 1.2 Elect Director Richard D. Chapman For For Management 1.3 Elect Director George A. Hambro For For Management 1.4 Elect Director James A. Hughes For For Management 1.5 Elect Director Craig Kennedy For For Management 1.6 Elect Director James F. Nolan For For Management 1.7 Elect Director William J. Post For For Management 1.8 Elect Director J. Thomas Presby For For Management 1.9 Elect Director Paul H. Stebbins For For Management 1.10 Elect Director Michael Sweeney For For Management 2 Ratify Auditors For For Management 3 Pro-rata Vesting of Equity Awards Against For Shareholder 4 Require a Majority Vote for the Against For Shareholder Election of Directors FLIR SYSTEMS, INC. Ticker: FLIR Security ID: 302445101 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Carter For For Management 1.2 Elect Director Michael T. Smith For For Management 1.3 Elect Director John W. Wood, Jr. For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors FOSSIL, INC. Ticker: FOSL Security ID: 349882100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Elaine Agather For For Management 1.2 Elect Director Jeffrey N. Boyer For For Management 1.3 Elect Director Kosta N. Kartsotis For For Management 1.4 Elect Director Diane L. Neal For For Management 1.5 Elect Director Thomas M. Nealon For For Management 1.6 Elect Director Mark D. Quick For For Management 1.7 Elect Director Elysia Holt Ragusa For For Management 1.8 Elect Director Jal S. Shroff For For Management 1.9 Elect Director James E. Skinner For For Management 1.10 Elect Director James M. Zimmerman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Change Company Name to Fossil Group, For For Management Inc. 5 Report on Supply Chain Environmental Against For Shareholder Management FRONTIER COMMUNICATIONS CORPORATION Ticker: FTR Security ID: 35906A108 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leroy T. Barnes, Jr. For For Management 1.2 Elect Director Peter C.B. Bynoe For For Management 1.3 Elect Director Jeri B. Finard For For Management 1.4 Elect Director Edward Fraioli For For Management 1.5 Elect Director James S. Kahan For For Management 1.6 Elect Director Pamela D.A. Reeve For For Management 1.7 Elect Director Howard L. Schrott For For Management 1.8 Elect Director Larraine D. Segil For For Management 1.9 Elect Director Mark Shapiro For For Management 1.10 Elect Director Myron A. Wick, III For For Management 1.11 Elect Director Mary Agnes Wilderotter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Omnibus Stock Plan For For Management 5 Require Independent Board Chairman Against For Shareholder 6 Ratify Auditors For For Management GAMESTOP CORP. Ticker: GME Security ID: 36467W109 Meeting Date: JUN 25, 2013 Meeting Type: Annual Record Date: MAY 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director JeromeL. Davis For For Management 1.2 Elect Director R. Richard Fontaine For For Management 1.3 Elect Director Steven R. Koonin For For Management 1.4 Elect Director Stephanie M. Shern For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Amend Omnibus Stock Plan For For Management GANNETT CO., INC. Ticker: GCI Security ID: 364730101 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John E. Cody For For Management 1b Elect Director Howard D. Elias For For Management 1c Elect Director John Jeffry Louis For For Management 1d Elect Director Marjorie Magner For For Management 1e Elect Director Gracia C. Martore For For Management 1f Elect Director Scott K. McCune For For Management 1g Elect Director Duncan M. McFarland For For Management 1h Elect Director Susan Ness For For Management 1i Elect Director Neal Shapiro For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Double Trigger on Equity Plans Against For Shareholder GARMIN LTD. Ticker: GRMN Security ID: H2906T109 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Accept Financial Statements and For For Management Statutory Reports 3 Approve Dividends For For Management 4 Approve Discharge of Board and Senior For For Management Management 5.1 Elect Director Joseph J. Hartnett For For Management 5.2 Elect Director Thomas P. Poberezny For For Management 6 Amend Omnibus Stock Plan For For Management 7 Ratify Ernst and Young LLP as Auditors For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 9 Transact Other Business (Voting) For Against Management GENWORTH FINANCIAL, INC. Ticker: GNW Security ID: 37247D106 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H. Bolinder For For Management 1.2 Elect Director G. Kent Conrad For For Management 1.3 Elect Director Nancy J. Karch For For Management 1.4 Elect Director Thomas J. McInerney For For Management 1.5 Elect Director Christine B. Mead For For Management 1.6 Elect Director David M. Moffett For For Management 1.7 Elect Director Thomas E. Moloney For For Management 1.8 Elect Director James A. Parke For For Management 1.9 Elect Director James S. Riepe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management H&R BLOCK, INC. Ticker: HRB Security ID: 093671105 Meeting Date: SEP 13, 2012 Meeting Type: Annual Record Date: JUL 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Paul J. Brown For For Management 2 Elect Director William C. Cobb For For Management 3 Elect Director Marvin R. Ellison For For Management 4 Elect Director Robert A. Gerard For For Management 5 Elect Director David Baker Lewis For For Management 6 Elect Director Victoria J. Reich For For Management 7 Elect Director Bruce C. Rohde For For Management 8 Elect Director Tom D. Seip For For Management 9 Elect Director Christianna Wood For For Management 10 Elect Director James F. Wright For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Approve Omnibus Stock Plan For For Management 14 Amend Qualified Employee Stock For For Management Purchase Plan 15 Proxy Access Against Against Shareholder HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED Ticker: HAR Security ID: 413086109 Meeting Date: DEC 05, 2012 Meeting Type: Annual Record Date: OCT 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jiren Liu For For Management 1b Elect Director Edward H. Meyer For For Management 1c Elect Director Dinesh C. Paliwal For For Management 1d Elect Director Hellene S. Runtagh For For Management 1e Elect Director Frank Sklarsky For For Management 1f Elect Director Gary G. Steel For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation HARRIS CORPORATION Ticker: HRS Security ID: 413875105 Meeting Date: OCT 26, 2012 Meeting Type: Annual Record Date: AUG 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.01 Elect Director William M. Brown For For Management 1.02 Elect Director Peter W. Chiarelli For For Management 1.03 Elect Director Thomas A. Dattilo For For Management 1.04 Elect Director Terry D. Growcock For For Management 1.05 Elect Director Lewis Hay, III For For Management 1.06 Elect Director Karen Katen For For Management 1.07 Elect Director Stephen P. Kaufman For For Management 1.08 Elect Director Leslie F. Kenne For For Management 1.09 Elect Director David B. Rickard For For Management 1.10 Elect Director James C. Stoffel For For Management 1.11 Elect Director Gregory T. Swienton For For Management 1.12 Elect Director Hansel E. Tookes, II For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Provide Right to Call Special Meeting For For Management 4 Ratify Auditors For For Management HASBRO, INC. Ticker: HAS Security ID: 418056107 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Alan R. Batkin For For Management 1.3 Elect Director Frank J. Biondi, Jr. For For Management 1.4 Elect Director Kenneth A. Bronfin For For Management 1.5 Elect Director John M. Connors, Jr. For For Management 1.6 Elect Director Michael W. O. Garrett For For Management 1.7 Elect Director Lisa Gersh For For Management 1.8 Elect Director Brian D. Goldner For For Management 1.9 Elect Director Jack M. Greenberg For For Management 1.10 Elect Director Alan G. Hassenfeld For For Management 1.11 Elect Director Tracy A. Leinbach For For Management 1.12 Elect Director Edward M. Philip For For Management 1.13 Elect Director Alfred J. Verrecchia For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Require Suppliers to Publish Against Against Shareholder Sustainability Report HELMERICH & PAYNE, INC. Ticker: HP Security ID: 423452101 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: JAN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Hans Helmerich For For Management 1.2 Elect Director John W. Lindsay For For Management 1.3 Elect Director Paula Marshall For For Management 1.4 Elect Director Randy A. Foutch For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require a Majority Vote for the None For Shareholder Election of Directors HORMEL FOODS CORPORATION Ticker: HRL Security ID: 440452100 Meeting Date: JAN 29, 2013 Meeting Type: Annual Record Date: NOV 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terrell K. Crews For For Management 1.2 Elect Director Jeffrey M. Ettinger For For Management 1.3 Elect Director Jody H. Feragen For For Management 1.4 Elect Director Glenn S. Forbes For For Management 1.5 Elect Director Stephen M. Lacy For For Management 1.6 Elect Director Susan I. Marvin For For Management 1.7 Elect Director John L. Morrison For For Management 1.8 Elect Director Elsa A. Murano For Withhold Management 1.9 Elect Director Robert C. Nakasone For For Management 1.10 Elect Director Susan K. Nestegard For For Management 1.11 Elect Director Dakota A. Pippins For For Management 1.12 Elect Director Christopher J. For For Management Policinski 2 Ratify Auditors For For Management 3 Approve Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HOSPIRA, INC. Ticker: HSP Security ID: 441060100 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Connie R. Curran For For Management 1b Elect Director William G. Dempsey For For Management 1c Elect Director Dennis M. Fenton For For Management 1d Elect Director Heino von Prondzynski For For Management 1e Elect Director Mark F. Wheeler For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder HUDSON CITY BANCORP, INC. Ticker: HCBK Security ID: 443683107 Meeting Date: APR 18, 2013 Meeting Type: Special Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Adjourn Meeting For For Management HUNTINGTON BANCSHARES INCORPORATED Ticker: HBAN Security ID: 446150104 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Don M. Casto, III For For Management 1.2 Elect Director Ann 'Tanny' B. Crane For For Management 1.3 Elect Director Steven G. Elliott For For Management 1.4 Elect Director Michael J. Endres For For Management 1.5 Elect Director John B. Gerlach, Jr. For For Management 1.6 Elect Director Peter J. Kight For For Management 1.7 Elect Director Jonathan A. Levy For For Management 1.8 Elect Director Richard W. Neu For For Management 1.9 Elect Director David L. Porteous For For Management 1.10 Elect Director Kathleen H. Ransier For For Management 1.11 Elect Director Stephen D. Steinour For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation INTEGRYS ENERGY GROUP, INC. Ticker: TEG Security ID: 45822P105 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Brodsky For For Management 1.2 Elect Director Albert J. Budney, Jr. For For Management 1.3 Elect Director Ellen Carnahan For For Management 1.4 Elect Director Michelle L. Collins For For Management 1.5 Elect Director Kathryn M. For For Management Hasselblad-Pascale 1.6 Elect Director John W. Higgins For For Management 1.7 Elect Director Paul W. Jones For For Management 1.8 Elect Director Holly Keller Koeppel For For Management 1.9 Elect Director Michael E. Lavin For For Management 1.10 Elect Director William F. Protz, Jr. For For Management 1.11 Elect Director Charles A. Schrock For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management INTERNATIONAL FLAVORS & FRAGRANCES INC. Ticker: IFF Security ID: 459506101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Marcello V. Bottoli For For Management 1b Elect Director Linda B. Buck For For Management 1c Elect Director J. Michael Cook For For Management 1d Elect Director Roger W. Ferguson, Jr. For For Management 1e Elect Director Andreas Fibig For For Management 1f Elect Director Christina Gold For For Management 1g Elect Director Alexandra A. Herzan For For Management 1h Elect Director Henry W. Howell, Jr. For For Management 1i Elect Director Katherine M. Hudson For For Management 1j Elect Director Arthur C. Martinez For For Management 1k Elect Director Dale F. Morrison For For Management 1l Elect Director Douglas D. Tough For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation INTERNATIONAL GAME TECHNOLOGY Ticker: IGT Security ID: 459902102 Meeting Date: MAR 05, 2013 Meeting Type: Proxy Contest Record Date: JAN 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director Paget L. Alves For Did Not Vote Management 1.2 Elect Director Janice Chaffin For Did Not Vote Management 1.3 Elect Director Greg Creed For Did Not Vote Management 1.4 Elect Director Patti S. Hart For Did Not Vote Management 1.5 Elect Director Robert J. Miller For Did Not Vote Management 1.6 Elect Director David E. Roberson For Did Not Vote Management 1.7 Elect Director Vincent L. Sadusky For Did Not Vote Management 1.8 Elect Director Philip G. Satre For Did Not Vote Management 2 Amend Omnibus Stock Plan For Did Not Vote Management 3 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 4 Ratify Auditors For Did Not Vote Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None 1.1 Elect Director Raymond J. Brooks, Jr. For Withhold Shareholder 1.2 Elect Director Charles N. Mathewson For Withhold Shareholder 1.3 Elect Director Daniel B. Silvers For For Shareholder 1.4 Management Nominee - Janice Chaffin For For Shareholder 1.5 Management Nominee - Greg Creed For For Shareholder 1.6 Management Nominee - Patti S. Hart For For Shareholder 1.7 Management Nominee - Robert J. Miller For For Shareholder 1.8 Management Nominee - Philip G. Satre For For Shareholder 2 Amend Omnibus Stock Plan None For Management 3 Advisory Vote to Ratify Named None For Management Executive Officers' Compensation 4 Ratify Auditors None For Management IRON MOUNTAIN INCORPORATED Ticker: IRM Security ID: 462846106 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ted R. Antenucci For For Management 1b Elect Director Clarke H. Bailey For For Management 1c Elect Director Kent P. Dauten For For Management 1d Elect Director Paul F. Deninger For For Management 1e Elect Director Per-Kristian Halvorsen For For Management 1f Elect Director Michael W. Lamach For For Management 1g Elect Director Arthur D. Little For For Management 1h Elect Director William L. Meaney For For Management 1i Elect Director Vincent J. Ryan For For Management 1j Elect Director Laurie A. Tucker For For Management 1k Elect Director Alfred J. Verrecchia For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management J. C. PENNEY COMPANY, INC. Ticker: JCP Security ID: 708160106 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William A. Ackman For For Management 1b Elect Director Colleen C. Barrett For For Management 1c Elect Director Thomas J. Engibous For For Management 1d Elect Director Kent B. Foster For For Management 1e Elect Director Geraldine B. Laybourne For For Management 1f Elect Director Leonard H. Roberts For For Management 1g Elect Director Steven Roth For For Management 1h Elect Director Javier G. Teruel For For Management 1i Elect Director R. Gerald Turner For For Management 1j Elect Director Myron E. Ullman, III For For Management 1k Elect Director Mary Beth West For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation JABIL CIRCUIT, INC. Ticker: JBL Security ID: 466313103 Meeting Date: JAN 24, 2013 Meeting Type: Annual Record Date: NOV 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martha F. Brooks For For Management 1.2 Elect Director Mel S. Lavitt For For Management 1.3 Elect Director Timothy L. Main For For Management 1.4 Elect Director Mark T. Mondello For For Management 1.5 Elect Director Lawrence J. Murphy For For Management 1.6 Elect Director Frank A. Newman For For Management 1.7 Elect Director Steven A. Raymund For For Management 1.8 Elect Director Thomas A. Sansone For For Management 1.9 Elect Director David M. Stout For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Other Business For Against Management JDS UNIPHASE CORPORATION Ticker: JDSU Security ID: 46612J507 Meeting Date: NOV 14, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard E. Belluzzo For For Management 1.2 Elect Director Harold L. Covert For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Amend Omnibus Stock Plan For For Management LAM RESEARCH CORPORATION Ticker: LRCX Security ID: 512807108 Meeting Date: NOV 01, 2012 Meeting Type: Annual Record Date: SEP 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin B. Anstice For For Management 1.2 Elect Director Eric K. Brandt For For Management 1.3 Elect Director Michael R. Cannon For For Management 1.4 Elect Director Youssef A. El-mansy For For Management 1.5 Elect Director Christine A. Heckart For For Management 1.6 Elect Director Grant M. Inman For For Management 1.7 Elect Director Catherine P. Lego For For Management 1.8 Elect Director Stephen G. Newberry For For Management 1.9 Elect Director Krishna C. Saraswat For For Management 1.10 Elect Director William R. Spivey For For Management 1.11 Elect Director Abhijit Y. Talwalkar For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management LEGG MASON, INC. Ticker: LM Security ID: 524901105 Meeting Date: JUL 24, 2012 Meeting Type: Annual Record Date: MAY 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert E. Angelica For For Management 1.2 Elect Director Barry W. Huff For For Management 1.3 Elect Director John E. Koerner, III For For Management 1.4 Elect Director Cheryl Gordon Krongard For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management LEGGETT & PLATT, INCORPORATED Ticker: LEG Security ID: 524660107 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert E. Brunner For For Management 1b Elect Director Ralph W. Clark For For Management 1c Elect Director Robert G. Culp, III For For Management 1d Elect Director R. Ted Enloe, III For For Management 1e Elect Director Richard T. Fisher For For Management 1f Elect Director Matthew C. Flanigan For For Management 1g Elect Director Karl G. Glassman For For Management 1h Elect Director David S. Haffner For For Management 1i Elect Director Joseph W. McClanathan For For Management 1j Elect Director Judy C. Odom For For Management 1k Elect Director Phoebe A. Wood For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend EEO Policy to Prohibit Against For Shareholder Discrimination based on Sexual Orientation and Gender Identity LEUCADIA NATIONAL CORPORATION Ticker: LUK Security ID: 527288104 Meeting Date: FEB 28, 2013 Meeting Type: Special Record Date: JAN 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition OR Issue Shares in For Did Not Vote Management Connection with Acquisition 2 Amend Securities Transfer Restrictions For Did Not Vote Management 3 Advisory Vote on Golden Parachutes For Did Not Vote Management 4 Adjourn Meeting For Did Not Vote Management LSI CORPORATION Ticker: LSI Security ID: 502161102 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles A. Haggerty For For Management 1b Elect Director Richard S. Hill For For Management 1c Elect Director John H.F. Miner For For Management 1d Elect Director Arun Netravali For For Management 1e Elect Director Charles C. Pope For For Management 1f Elect Director Gregorio Reyes For For Management 1g Elect Director Michael G. Strachan For For Management 1h Elect Director Abhijit Y. Talwalkar For For Management 1i Elect Director Susan M. Whitney For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Qualified Employee Stock For For Management Purchase Plan MEADWESTVACO CORPORATION Ticker: MWV Security ID: 583334107 Meeting Date: APR 22, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael E. Campbell For For Management 1.2 Elect Director James G. Kasier For For Management 1.3 Elect Director Richard B. Kelson For For Management 1.4 Elect Director James M. Kilts For For Management 1.5 Elect Director Susan J. Kropf For For Management 1.6 Elect Director Douglas S. Luke For For Management 1.7 Elect Director John A. Luke, Jr. For For Management 1.8 Elect Director Gracia C. Martore For For Management 1.9 Elect Director Timothy H. Powers For For Management 1.10 Elect Director Jane L. Warner For For Management 1.11 Elect Director Alan D. Wilson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management METROPCS COMMUNICATIONS, INC. Ticker: PCS Security ID: 591708102 Meeting Date: APR 24, 2013 Meeting Type: Proxy Contest Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (Yellow Card) None 1 Issue Shares in Connection with For For Management Acquisition 2 Approve Reverse Stock Split For For Management 3 Declassify the Board of Directors For For Management 4 Amend Certificate of Incorporation For For Management giving Deutsche Telekom the Right to Director Designations 5 Provide Directors May Be Removed with For For Management or without Cause 6 Amend Certificate of Incorporation For For Management Granting Deutsche Telekom the same Approval Rights as set forth in the Stockholder's Agreement 7 Provide Right to Call Special Meeting For For Management 8 Provide Right to Act by Written Consent For For Management 9 Provide that the Combined Company's For For Management Bylaws may be Amended upon the Affirmative Vote of the Holders of Shares having a Majority of the Combined Company's Voting Power 10 Adopt the Jurisdiction of For For Management Incorporation as the Exclusive Forum for Certain Disputes 11 Advisory Vote on Golden Parachutes For Against Management 12 Adjourn Meeting For For Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (White Card) None 1 Issue Shares in Connection with Against Did Not Vote Management Acquisition 2 Approve Reverse Stock Split Against Did Not Vote Management 3 Declassify the Board of Directors Against Did Not Vote Management 4 Amend Certificate of Incorporation Against Did Not Vote Management giving Deutsche Telekom the Right to Director Designations 5 Provide Directors May Be Removed with Against Did Not Vote Management or without Cause 6 Amend Certificate of Incorporation Against Did Not Vote Management Granting Deutsche Telekom the same Approval Rights as set forth in the Stockholder's Agreement 7 Provide Right to Call Special Meeting Against Did Not Vote Management 8 Provide Right to Act by Written Consent Against Did Not Vote Management 9 Provide that the Combined Company's Against Did Not Vote Management Bylaws may be Amended upon the Affirmative Vote of the Holders of Shares having a Majority of the Combined Company's Voting Power 10 Adopt the Jurisdiction of Against Did Not Vote Management Incorporation as the Exclusive Forum for Certain Disputes 11 Advisory Vote on Golden Parachutes Against Did Not Vote Management 12 Adjourn Meeting Against Did Not Vote Management MOLEX INCORPORATED Ticker: MOLX Security ID: 608554101 Meeting Date: OCT 26, 2012 Meeting Type: Annual Record Date: AUG 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michelle L. Collins For For Management 1.2 Elect Director Fred L. Krehbiel For For Management 1.3 Elect Director David L. Landsittel For For Management 1.4 Elect Director Joe W. Laymon For For Management 1.5 Elect Director James S. Metcalf For For Management 2 Ratify Auditors For For Management NABORS INDUSTRIES LTD. Ticker: NBR Security ID: G6359F103 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Crane For Withhold Management 1.2 Elect Director Michael C. Linn For Withhold Management 1.3 Elect Director John V. Lombardi For Withhold Management 1.4 Elect Director Howard Wolf For For Management 1.5 Elect Director John Yearwood For Withhold Management 2 Approve Pricewaterhouse Coopers LLP as For For Management Auditor and Authorize Board to Fix Their Renumeration 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Omnibus Stock Plan For Against Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Require Shareholder Approval of Against For Shareholder Specific Performance Metrics in Equity Compensation Plans 7 Require Independent Board Chairman Against For Shareholder 8 Stock Retention/Holding Period Against For Shareholder 9 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 10 Adopt Proxy Access Right Against For Shareholder NETFLIX, INC. Ticker: NFLX Security ID: 64110L106 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy M. Haley For Withhold Management 1.2 Elect Director Ann Mather For Withhold Management 1.3 Elect Director Leslie Kilgore For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Require Independent Board Chairman Against For Shareholder 7 Proxy Access Against Against Shareholder 8 Reduce Supermajority Vote Requirement Against For Shareholder NEWFIELD EXPLORATION COMPANY Ticker: NFX Security ID: 651290108 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lee K. Boothby For For Management 1b Elect Director Pamela J. Gardner For For Management 1c Elect Director John Randolph Kemp III For For Management 1d Elect Director Joseph H. Netherland For For Management 1e Elect Director Howard H. Newman For For Management 1f Elect Director Thomas G. Ricks For For Management 1g Elect Director Juanita M. Romans For For Management 1h Elect Director C. E. (Chuck) Shultz For For Management 1i Elect Director Richard K. Stoneburner For For Management 1j Elect Director J. Terry Strange For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Require Director Nominee with Against Against Shareholder Environmental Expertise NRG ENERGY, INC. Ticker: NRG Security ID: 629377508 Meeting Date: NOV 09, 2012 Meeting Type: Special Record Date: OCT 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Fix Number of Directors at Sixteen For For Management 3 Adjourn Meeting For For Management OWENS-ILLINOIS, INC. Ticker: OI Security ID: 690768403 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jay L. Geldmacher For For Management 1.2 Elect Director Albert P. L. Stroucken For For Management 1.3 Elect Director Dennis K. Williams For For Management 1.4 Elect Director Thomas L. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PATTERSON COMPANIES, INC. Ticker: PDCO Security ID: 703395103 Meeting Date: SEP 10, 2012 Meeting Type: Annual Record Date: JUL 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott P. Anderson For For Management 1.2 Elect Director Ellen A. Rudnick For For Management 1.3 Elect Director Harold C. Slavkin For For Management 1.4 Elect Director James W. Wiltz For For Management 1.5 Elect Director Jody H. Feragen For For Management 2 Declassify the Board of Directors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management 7 Restore or Provide for Cumulative Against For Shareholder Voting PEOPLE'S UNITED FINANCIAL, INC. Ticker: PBCT Security ID: 712704105 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin T. Bottomley For For Management 1.2 Elect Director John K. Dwight For For Management 1.3 Elect Director Janet M. Hansen For For Management 1.4 Elect Director Mark W. Richards For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management PEPCO HOLDINGS, INC. Ticker: POM Security ID: 713291102 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jack B. Dunn, IV For For Management 1.2 Elect Director H. Russell Frisby, Jr. For For Management 1.3 Elect Director Terence C. Golden For For Management 1.4 Elect Director Patrick T. Harker For For Management 1.5 Elect Director Frank O. Heintz For For Management 1.6 Elect Director Barbara J. Krumsiek For For Management 1.7 Elect Director George F. MacCormack For For Management 1.8 Elect Director Lawrence C. Nussdorf For For Management 1.9 Elect Director Patricia A. Oelrich For For Management 1.10 Elect Director Joseph M. Rigby For For Management 1.11 Elect Director Frank K. Ross For For Management 1.12 Elect Director Pauline A. Schneider For For Management 1.13 Elect Director Lester P. Silverman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management PERKINELMER, INC. Ticker: PKI Security ID: 714046109 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter Barrett For For Management 1b Elect Director Robert F. Friel For For Management 1c Elect Director Nicholas A. Lopardo For For Management 1d Elect Director Alexis P. Michas For For Management 1e Elect Director James C. Mullen For For Management 1f Elect Director Vicki L. Sato For For Management 1g Elect Director Kenton J. Sicchitano For For Management 1h Elect Director Patrick J. Sullivan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PINNACLE WEST CAPITAL CORPORATION Ticker: PNW Security ID: 723484101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward N. Basha, Jr. For For Management 1.2 Elect Director Donald E. Brandt For For Management 1.3 Elect Director Susan Clark-Johnson For For Management 1.4 Elect Director Denis A. Cortese For For Management 1.5 Elect Director Michael L. Gallagher For For Management 1.6 Elect Director Roy A. Herberger, Jr. For For Management 1.7 Elect Director Dale E. Klein For For Management 1.8 Elect Director Humberto S. Lopez For For Management 1.9 Elect Director Kathryn L. Munro For For Management 1.10 Elect Director Bruce J. Nordstrom For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PITNEY BOWES INC. Ticker: PBI Security ID: 724479100 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda G. Alvarado For For Management 1b Elect Director Anne M. Busquet For For Management 1c Elect Director Roger Fradin For For Management 1d Elect Director Anne Sutherland Fuchs For For Management 1e Elect Director S. Douglas Hutcheson For For Management 1f Elect Director Marc B. Lautenbach For For Management 1g Elect Director Eduardo R. Menasce For For Management 1h Elect Director Michael I. Roth For For Management 1i Elect Director David L. Shedlarz For For Management 1j Elect Director David B. Snow, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management QEP RESOURCES, INC. Ticker: QEP Security ID: 74733V100 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Julie A. Dill For For Management 1.2 Elect Director L. Richard Flury For For Management 1.3 Elect Director M.W. Scoggins For For Management 1.4 Elect Director Robert E. McKee, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors For For Management 5 Require Independent Board Chairman Against Against Shareholder QUANTA SERVICES, INC. Ticker: PWR Security ID: 74762E102 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Ball For For Management 1.2 Elect Director J. Michal Conaway For For Management 1.3 Elect Director Vincent D. Foster For For Management 1.4 Elect Director Bernard Fried For For Management 1.5 Elect Director Louis C. Golm For For Management 1.6 Elect Director Worthing F. Jackman For For Management 1.7 Elect Director James F. O'Neil III For For Management 1.8 Elect Director Bruce Ranck For For Management 1.9 Elect Director Margaret B. Shannon For For Management 1.10 Elect Director Pat Wood, III For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ROBERT HALF INTERNATIONAL INC. Ticker: RHI Security ID: 770323103 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew S. Berwick, Jr. For For Management 1.2 Elect Director Harold M. Messmer, Jr. For For Management 1.3 Elect Director Barbara J. Novogradac For For Management 1.4 Elect Director Robert J. Pace For For Management 1.5 Elect Director Frederick A. Richman For For Management 1.6 Elect Director M. Keith Waddell For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ROWAN COMPANIES PLC Ticker: RDC Security ID: G7665A101 Meeting Date: JUL 25, 2012 Meeting Type: Annual Record Date: JUN 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Re-elect Thomas R. Hix as Director For For Management 2 Re-elect Suzanne P. Nimocks as Director For For Management 3 Re-elect P. Dexter Peacock as Director For For Management 4 Appoint Deloitte & Touche LLP as U.S. For For Management Auditors 5 Appoint Deloitte & Touche UK LLP as U. For For Management K. Auditors 6 Authorize Board to Fix Remuneration of For For Management Auditors 7 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ROWAN COMPANIES PLC Ticker: RDC Security ID: G7665A101 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect William T. Fox, III as Director For For Management 2 Elect Sir Graham Hearne as Director For For Management 3 Elect H. E. Lentz as Director For For Management 4 Ratify Deloitte & Touche LLP as our U. For For Management S. Auditors 5 Reappoint Deloitte & Touche U.K LLP as For For Management our U.K. Auditors 6 Authorize the Audit Committee to Fix For For Management Remuneration of Auditors 7 Approve Omnibus Stock Plan For For Management 8 Approve Remuneration Report For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RYDER SYSTEM, INC. Ticker: R Security ID: 783549108 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director J. Eck For For Management 1b Elect Director Tamara L. Lundgren For For Management 1c Elect Director Eugene A. Renna For For Management 1d Elect Director Abbie J. Smith For For Management 1e Elect Director Robert E. Sanchez For For Management 1f Elect Director Michael F. Hilton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder SAFEWAY INC. Ticker: SWY Security ID: 786514208 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janet E. Grove For For Management 1b Elect Director Mohan Gyani For For Management 1c Elect Director Frank C. Herringer For Against Management 1d Elect Director George J. Morrow For For Management 1e Elect Director Kenneth W. Oder For Against Management 1f Elect Director T. Gary Rogers For Against Management 1g Elect Director Arun Sarin For Against Management 1h Elect Director William Y. Tauscher For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management SAIC, INC. Ticker: SAI Security ID: 78390X101 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director France A. Cordova For For Management 1b Elect Director Jere A. Drummond For For Management 1c Elect Director Thomas F. Frist, III For For Management 1d Elect Director John J. Hamre For For Management 1e Elect Director Miriam E. John For For Management 1f Elect Director Anita K. Jones For For Management 1g Elect Director John P. Jumper For For Management 1h Elect Director Harry M.J. Kraemer, Jr. For For Management 1i Elect Director Lawrence C. Nussdorf For For Management 1j Elect Director Edward J. Sanderson, Jr. For For Management 2 Approve Reverse Stock Split For For Management 3 Change Company Name For For Management 4 Establish Range For Board Size For For Management 5 Reduce Supermajority Vote Requirement For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Ratify Auditors For For Management SCRIPPS NETWORKS INTERACTIVE, INC. Ticker: SNI Security ID: 811065101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Galloway For For Management 1.2 Elect Director Nicholas B. Paumgarten For For Management 1.3 Elect Director Jeffrey Sagansky For For Management 1.4 Elect Director Ronald W. Tysoe For For Management SEALED AIR CORPORATION Ticker: SEE Security ID: 81211K100 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Hank Brown For For Management 2 Elect Director Michael Chu For For Management 3 Elect Director Lawrence R. Codey For For Management 4 Elect Director Patrick Duff For For Management 5 Elect Director William V. Hickey For For Management 6 Elect Director Jacqueline B. Kosecoff For For Management 7 Elect Director Kenneth P. Manning For For Management 8 Elect Director William J. Marino For For Management 9 Elect Director Jerome A. Peribere For For Management 10 Elect Director Richard L. Wambold For For Management 11 Elect Director Jerry R. Whitaker For For Management 12 Amend Restricted Stock Plan For For Management 13 Amend Executive Incentive Bonus Plan For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management SNAP-ON INCORPORATED Ticker: SNA Security ID: 833034101 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Fiedler For For Management 1.2 Elect Director James P. Holden For For Management 1.3 Elect Director W. Dudley Lehman For For Management 1.4 Elect Director Edward H. Rensi For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management SUNOCO, INC. Ticker: SUN Security ID: 86764P109 Meeting Date: OCT 04, 2012 Meeting Type: Special Record Date: AUG 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Adjourn Meeting For For Management SUPERVALU INC. Ticker: SVU Security ID: 868536103 Meeting Date: JUL 17, 2012 Meeting Type: Annual Record Date: MAY 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donald R. Chappel For For Management 2 Elect Director Irwin S. Cohen For For Management 3 Elect Director Ronald E. Daly For For Management 4 Elect Director Susan E. Engel For For Management 5 Elect Director Philip L. Francis For For Management 6 Elect Director Edwin C. Gage For For Management 7 Elect Director Craig R. Herkert For For Management 8 Elect Director Steven S. Rogers For For Management 9 Elect Director Matthew E. Rubel For For Management 10 Elect Director Wayne C. Sales For For Management 11 Elect Director Kathi P. Seifert For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Omnibus Stock Plan For For Management 15 Amend Deferred Compensation Plan For For Management 16 Reduce Supermajority Vote Requirement For For Management 17 Reduce Supermajority Vote Requirement For For Management 18 Adjust Par Value of Common Stock For For Management T-MOBILE US, INC. Ticker: TMUS Security ID: 872590104 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: MAY 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Michael Barnes For For Management 1.2 Elect Director Srikant Datar For For Management 1.3 Elect Director Lawrence H. Guffey For Withhold Management 1.4 Elect Director Timotheus Hottges For Withhold Management 1.5 Elect Director Raphael Kubler For Withhold Management 1.6 Elect Director Thorsten Langheim For Withhold Management 1.7 Elect Director John J. Legere For Withhold Management 1.8 Elect Director Rene Obermann For Withhold Management 1.9 Elect Director James N. Perry, Jr. For For Management 1.10 Elect Director Teresa A. Taylor For For Management 1.11 Elect Director Kelvin R. Westbrook For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management TECO ENERGY, INC. Ticker: TE Security ID: 872375100 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John B. Ramil For For Management 1.2 Elect Director Tom L. Rankin For For Management 1.3 Elect Director William D. Rockford For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend EEO Policy to Prohibit Against For Shareholder Discrimination based on Sexual Orientation and Gender Identity TENET HEALTHCARE CORPORATION Ticker: THC Security ID: 88033G407 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John Ellis 'Jeb' Bush For For Management 1b Elect Director Trevor Fetter For For Management 1c Elect Director Brenda J. Gaines For For Management 1d Elect Director Karen M. Garrison For For Management 1e Elect Director Edward A. Kangas For For Management 1f Elect Director J. Robert Kerrey For For Management 1g Elect Director Richard R. Pettingill For For Management 1h Elect Director Ronald A. Rittenmeyer For For Management 1i Elect Director James A. Unruh For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TERADYNE, INC. Ticker: TER Security ID: 880770102 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James W. Bagley For For Management 1b Elect Director Michael A. Bradley For For Management 1c Elect Director Albert Carnesale For For Management 1d Elect Director Daniel W. Christman For For Management 1e Elect Director Edwin J. Gillis For For Management 1f Elect Director Timothy E. Guertin For For Management 1g Elect Director Paul J. Tufano For For Management 1h Elect Director Roy A. Vallee For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management THE DUN & BRADSTREET CORPORATION Ticker: DNB Security ID: 26483E100 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Austin A. Adams For For Management 1b Elect Director John W. Alden For For Management 1c Elect Director Christopher J. Coughlin For For Management 1d Elect Director James N. Fernandez For For Management 1e Elect Director Paul R. Garcia For For Management 1f Elect Director Sara Mathew For For Management 1g Elect Director Sandra E. Peterson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management THE GOODYEAR TIRE & RUBBER COMPANY Ticker: GT Security ID: 382550101 Meeting Date: APR 15, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William J. Conaty For For Management 1b Elect Director James A. Firestone For For Management 1c Elect Director Werner Geissler For For Management 1d Elect Director Peter S. Hellman For For Management 1e Elect Director Richard J. Kramer For For Management 1f Elect Director W. Alan McCollough For For Management 1g Elect Director John E. McGlade For For Management 1h Elect Director Roderick A. Palmore For For Management 1i Elect Director Shirley D. Peterson For For Management 1j Elect Director Stephanie A. Streeter For For Management 1k Elect Director Thomas H. Weidemeyer For For Management 1l Elect Director Michael R. Wessel For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Reduce Supermajority Vote Requirement For For Management to Remove Directors 5 Reduce Supermajority Vote Requirement For For Management for Certain Business Combinations 6 Eliminate Cumulative Voting For For Management 7 Amend Right to Call Special Meeting For For Management 8 Opt Out of State's Control Share For For Management Acquisition Law 9 Ratify Auditors For For Management THE INTERPUBLIC GROUP OF COMPANIES, INC. Ticker: IPG Security ID: 460690100 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jocelyn Carter-Miller For For Management 1.2 Elect Director Jill M. Considine For For Management 1.3 Elect Director Richard A. Goldstein For For Management 1.4 Elect Director Mary J. Steele Guilfoile For For Management 1.5 Elect Director H. John Greeniaus For For Management 1.6 Elect Director Dawn Hudson For For Management 1.7 Elect Director William T. Kerr For For Management 1.8 Elect Director Michael I. Roth For For Management 1.9 Elect Director David M. Thomas For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Prepare Employment Diversity Report Against Against Shareholder 5 Pro-rata Vesting of Equity Awards Against For Shareholder THE NASDAQ OMX GROUP, INC. Ticker: NDAQ Security ID: 631103108 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Steven D. Black For For Management 1b Elect Director Borje E. Ekholm For For Management 1c Elect Director Robert Greifeld For For Management 1d Elect Director Glenn H. Hutchins For For Management 1e Elect Director Essa Kazim For For Management 1f Elect Director John D. Markese For For Management 1g Elect Director Ellyn A. McColgan For For Management 1h Elect Director Thomas F. O'Neill For For Management 1i Elect Director James S. Riepe For For Management 1j Elect Director Michael R. Splinter For For Management 1k Elect Director Lars R. Wedenborn For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Reduce Supermajority Vote Requirement For For Management 5 Approve Amendment and Restatement of For For Management NASDAQ OMX's Restated Certificate of Incorporation to Make Other Non-Substantive Changes THE WASHINGTON POST COMPANY Ticker: WPO Security ID: 939640108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1. Elect Director Christopher C. Davis For For Management 1.2 Elect Director Thomas S. Gayner For For Management 1.3 Elect Director Anne M. Mulcahy For For Management 1.4 Elect Director Larry D. Thompson For For Management TORCHMARK CORPORATION Ticker: TMK Security ID: 891027104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles E. Adair For For Management 1.2 Elect Director Marilyn A. Alexander For For Management 1.3 Elect Director David L. Boren For For Management 1.4 Elect Director Jane M. Buchan For For Management 1.5 Elect Director Gary L. Coleman For For Management 1.6 Elect Director Larry M. Hutchison For For Management 1.7 Elect Director Robert W. Ingram For For Management 1.8 Elect Director Mark S. McAndrew For For Management 1.9 Elect Director Lloyd W. Newton For For Management 1.10 Elect Director Wesley D. Protheroe For For Management 1.11 Elect Director Darren M. Rebelez For For Management 1.12 Elect Director Lamar C. Smith For For Management 1.13 Elect Director Paul J. Zucconi For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TOTAL SYSTEM SERVICES, INC. Ticker: TSS Security ID: 891906109 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James H. Blanchard For For Management 1.2 Elect Director Richard Y. Bradley For For Management 1.3 Elect Director Kriss Cloninger III For For Management 1.4 Elect Director Walter W. Driver, Jr. For For Management 1.5 Elect Director Gardiner W. Garrard, Jr. For For Management 1.6 Elect Director Sidney E. Harris For For Management 1.7 Elect Director Mason H. Lampton For For Management 1.8 Elect Director H. Lynn Page For For Management 1.9 Elect Director Philip W. Tomlinson For For Management 1.10 Elect Director John T. Turner For For Management 1.11 Elect Director Richard W. Ussery For For Management 1.12 Elect Director M. Troy Woods For For Management 1.13 Elect Director James D. Yancey For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TRIPADVISOR, INC. Ticker: TRIP Security ID: 896945201 Meeting Date: JUN 28, 2013 Meeting Type: Annual Record Date: MAY 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory B. Maffei For Withhold Management 1.2 Elect Director Stephen Kaufer For Withhold Management 1.3 Elect Director Jonathan F. Miller For For Management 1.4 Elect Director Jeremy Philips For For Management 1.5 Elect Director Christopher W. Shean For Withhold Management 1.6 Elect Director Sukhinder Singh Cassidy For For Management 1.7 Elect Director Robert S. Wiesenthal For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management UNITED STATES STEEL CORPORATION Ticker: X Security ID: 912909108 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dan O. Dinges For Against Management 1.2 Elect Director John G. Drosdick For Against Management 1.3 Elect Director John J. Engel For For Management 1.4 Elect Director Charles R. Lee For Against Management 1.5 Elect Director Thomas W. LaSorda For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder UNUM GROUP Ticker: UNM Security ID: 91529Y106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director E. Michael Caulfield For For Management 1.2 Elect Director Ronald E. Goldsberry For For Management 1.3 Elect Director Kevin T. Kabat For For Management 1.4 Elect Director Michael J. Passarella For For Management 2 Declassify the Board of Directors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management URBAN OUTFITTERS, INC. Ticker: URBN Security ID: 917047102 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott A. Belair For Withhold Management 1.2 Elect Director Robert H. Strouse For For Management 1.3 Elect Director Margaret A. Hayne For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Eliminate Cumulative Voting and Adopt For For Management Majority Vote Standard 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against For Shareholder 6 Adopt Policy and Report on Board Against For Shareholder Diversity WINDSTREAM CORPORATION Ticker: WIN Security ID: 97381W104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carol B. Armitage For For Management 1.2 Elect Director Samuel E. Beall, III For For Management 1.3 Elect Director Dennis E. Foster For For Management 1.4 Elect Director Francis X. ('Skip') For For Management Frantz 1.5 Elect Director Jeffery R. Gardner For For Management 1.6 Elect Director Jeffrey T. Hinson For For Management 1.7 Elect Director Judy K. Jones For For Management 1.8 Elect Director William A. Montgomery For For Management 1.9 Elect Director Alan L. Wells For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Pro-rata Vesting of Equity Plans Against For Shareholder 5 Report on Political Contributions Against For Shareholder 6 Reduce Supermajority Vote Requirement Against For Shareholder WPX ENERGY, INC. Ticker: WPX Security ID: 98212B103 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Carrig For For Management 1.2 Elect Director Henry E. Lentz For For Management 1.3 Elect Director William G. Lowrie For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management XYLEM INC. Ticker: XYL Security ID: 98419M100 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Curtis J. Crawford For For Management 1b Elect Director Robert F. Friel For For Management 1c Elect Director Surya N. Mohapatra For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings ZIONS BANCORPORATION Ticker: ZION Security ID: 989701107 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jerry C. Atkin For For Management 1b Elect Director R.D. Cash For For Management 1c Elect Director Patricia Frobes For For Management 1d Elect Director J. David Heaney For For Management 1e Elect Director Roger B. Porter For For Management 1f Elect Director Stephen D. Quinn For For Management 1g Elect Director Harris H. Simmons For For Management 1h Elect Director L.E. Simmons For For Management 1i Elect Director Shelley Thomas Williams For For Management 1j Elect Director Steven C. Wheelwright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against For Shareholder END NPX REPORT SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Meeder Funds By (Signature and Title)* Date * Print the name and title of each signing officer under his or her signature.
